JN : |
: Ministerio de | + 2
Recursos Naturales |
No Renovables

MEMORANDO No.210-SH-CJR.2011

GOBIERNO NACIONAL DE
LA REPÚBLICA DEL ECUADOR

PARA SECRETARIO DE HIDROCARBUROS

DE LIDER DEL PROCESO DE REGISTRO DE HIDROCARUROS
DE LA SECRETARIA DE HIDROCARBUROS

FECHA QUITO, D.M., a 22 DE FEBRERO DE 2010

ASUNTO INSCRIPCIÓN DE DOCUMENTO EN EL REGISTRO DE
HIDROCARBUROS

REF.GD- 2011-03206

Remito a usted, el Contrato Modificatorio a Contrato de Prestación de Servicios
para la Exploración y Explotación de Hidrocarburos (PETROLEO CRUDO), en
el Bloque PINDO de la Región Amazónica Ecuatoriana, suscrito el 22 de enero
del 2011 entre el Estado ecuatoriano a través de la Secretaría de
Hidrocarburos y las Compañías PETROLEOS SUD AMERICANOS DEL
ECUADOR (PETROLAMEREC S.A.), SUDAMERICANA DE FÓSFOROS DEL
ECUADOR (FOSFOROCOMP S.A.) y PETRORIVA S.A., a fin de que sea
legalizada con su firma en la última foja del referido instrumento, con el objeto
de inscribirlo en el Registro de Hidrocarburos a folios 3334 al 3567 y cumplir
con lo dispuesto en el Art. 12 de la Ley de Hidrocarburos

Atentamente,

EAN

y >
—DrE VÍ Zurita V.
LIDER DEL PROCESO DE REGISTRO DE HIDROCARBUROS
DE LA SECRETARÍA DE HIDROCARBUROS

CONSORCIO
PETROSUD - PETRORIVA

Quito, D.M., 18 de febrero de 2011
076-PSPR-2011

Señor Ingeniero

Ramiro Cazar Ayala

Secretario de Hidrocarburos

Ministerio de Recursos Naturales No Renovables
En su despacho

ASUNTO: Contrato Modificatorio a Contrato de Prestación de Servicios para la
Exploración y Explotación de Hidrocarburos en el Bloque Pindo de la
Región Amazónica.- REGISTRO *

De mi consideración,

JOSE ENRIQUE FUSTER CAMPS, Presidente y Representante Legal del
Consorcio Petrosud — Petroriva, por cuenta de La Contratista integrada por las
compañías Petróleos Sud Americanos del Ecuador PETROLAMEREC S.A.,
Compañía Sudamericana de Fósforos del Ecuador FOSFOROCOMP S.A. y
PETRORIVA S.A., de conformidad con lo establecido en las cláusulas 8.2.13, 35.3
y 35.4, dentro de plazo, presento para REGISTRO en 10 copias certificadas el
Contrato Modificatorio a Contrato de Prestación de Servicios para le Exploración y
Explotación de Hidrocarburos en el Bloque Pindo de la Región Amazónica suscrito
el 22 de enero de 2011 ante el notario 26 del cantón Quito.

Agradeceré conferirme copia certificada de la razón de inscripción.

Atentamente

José E. Fustér C.
Presidente

Adj. Lo indicado

X

Av. Amazonas 3655 y Juan Pablo Sanz, Edificio Antisana !, 9no. Piso
Telfs.: (593-2) 226-8800 / 225-2385 / 225-2386 / 225-2393 e Fax: (593-2) 246-5167
email: psaBgifec.com Quito - Ecuador
18/02/11-13:24:16 PrinterQTO-7467-259714

-——- Instance Type and Transmission ---oammao
Notification (Transmission) of Original sent to SWIFT (ACK)
Network Delivery Status : Network Ack
Priority/Delivery : Normal
Message Input Reference : 1330 110218BINTECEQAXXX4639586028
A Message Header -———ooomcmanacanmenas
Swift Input : FIN 103 Transfcia fondos de cliente
Sender : BINTECEOXXX
BANCO INTERNACIONAL S.A.
(HEAD OFFICE AND ALL BRANCHES)
QUITO EC
Receiver : PICHECEOXXX
BANCO PICHINCHA CA,
(HEAD OFFICE)
QUITO EC
q¿_EE E EXA: Message Text -——-——rrstmanamanamo
20: Referencia del remitente
'TC032083
23B: Codigo sta operacion bancaria
CRED

32A: Fcha val/mnda/impte Igdcion intb
Date : 18 February 2011
Currency  :USD(US DOLLAR)
Amount z +10.000,00%
50F: Cliente ordenante - ID
10800607895
1/CONSORCIO PETROSUD PETRORIVA
2/AV, AMAZONAS 3655 Y JUAN PABLO SA
3/EC/QUITO -
53A: Corresponsal del remitente - FI BIC
BCENECEO
BANCO CENTRAL DEL ECUADOR
QUITO EC
54A: Corresponsal del destario - Fl BIC
BCENECEO
BANCO CENTRAL DEL ECUADOR
QUITO EC
59: Cliente beneficiario - Nom/Direc
101309889
MINISTERIO DE RECURSOS NO REN
714: Especificacion de gastos
SHA

(CHK:EB6C7D737B64)
PEI Signature: MAC-Equivalent
a LS
Category  : Network Report
Creation Time : 18/02/11 13:23:58
Application : SWIFT Interface
Operator : SYSTEM
Text
(1: F2LBINTECEQAXXX4639586028)(4:(177:1102181330)(451:0))
*End of Message

-—— Message Trailer ———————-----
o

NOTARIA VIGESIMA SEXTA.

Ni

v: 3331
DR. HOMERO LÓPEZ OBANDO e

NOTARIO VIGÉSIMO SEXTO DEL CANTÓN QUITO
DISTRITO METROPOLITANO

ESCRITURA NÚMERO: 0505

CONTRATO MODIFICATORIO
A CONTRATO DE PRESTACIÓN DE SERVICIOS PARA LA
EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS
(PETRÓLEO CRUDO), EN EL BLOQUE PINDO DE LA REGIÓN
AMAZÓNICA ECUATORIANA
QUE OTORGA LA
SECRETARÍA DE HIDROCARBUROS
A FAVOR DE LAS COMPAÑÍAS
PETRÓLEOS SUD AMERICANOS DEL ECUADOR
PETROLAMEREC $.A.,
SUDAMERICANA DE FÓSFOROS DEL ECUADOR
FOSFOROCOMP S.A.; Y,
PETRORIVA $.A.
CUANTÍA: INDETERMIINADA
(Di O COPIAS )
CT:

CONT MODIN SC HLIDROCARBUROS

En la ciudad de San Francisco de Quito, Distrito Metropolitano, capital de la
República del Ecuador, hoy día, VEINTIDOS (22) de ENERO del dos mil
once, ante mí, Doctor Homero López Obando, Notario Vigésimo Sexto del
Cantón Quito, comparecen por una parte, la SECRETARÍA DE
HIDROCARBUROS, representada por el INGENIERO RAMIRO

CAZAR AYALA, de conformidad con el nombramiento constante en el

SU |

3335

Acuerdo Ministerial número doscientos siete (207) publicado en el Registro
Oficial doscientos cincuenta y ocho (258) de diecisiete (17) de agosto de dos
mil diez (2010), y, por otra, las compañías PETRÓLEOS SUD
AMERICANOS DEL ECUADOR PETROLAMEREC S.A. y la
COMPAÑÍA SUDAMERICANA DE FÓSFOROS DEL ECUADOR
FOSFOROCOMP S.A. representadas por el señor JOSÉ ENRIQUE
FÚSTER CAMPS, en su calidad de Presidente y representante legal.
conforme los habilitantes que se agregan a la presenta escritura pública; y, la
compañía PETRORIVA S.A. representada por el señor MARCELO
VICENTE AGUIRRE DURÁN, en su calidad se Apoderado Especial; de
conformidad con el habilitante que se adjunta; bien instruidos por mí el
Notario sobre el objeto y resultados de esta escritura pública a la que
comparecen de una manera libre y voluntaria.- Los comparecientes deciaran
ser de nacionalidad ecuatoriana el primero y último, y de nacionalidad
española el segundo, mayores de edad, domiciliados en esta ciudad de Quito,
Distrito Metropolitano, legalmente capaces para contratar y obligarse, a
quienes de conocerlos doy fe en virtud de haberme exhibido sus documentos
de identificación, cuyas copias certificadas se adjuntan a este instrumento
público y me piden que eleve a escritura pública el contenido de la minuta
que me cdas y cuyo tenor literal y que transcribo es el siguiente.-
“SEÑOR NOTARIO: Sírvase incorporar en el protocolo de escrituras
públicas a su cargo, una que contenga el siguiente Contrato Modificatorio a
Contrato de Prestación de Servicios para la exploración y explotación de
hidrocarburos (Petróleo Crudo), en el Bloque Pindo de la Región Amazónica
ecuatoriana, contenido en las siguientes cláusulas: COMPARECIENTES.-
Para la suscripción de este Contrato Modificatorio comparecen: por una
parte el Estado ecuatoriano por intermedio de la Secretaría de Hidrocarburos,

en adelante la “Secretaria”, representada por el Ingeniero Ramiro Cazar
2

we
LÓR)
¿e Eo
>
3

OS

NOTARIA VIGESIMA SEXTA

“a

MEZA
ul

UN 3336
DR. HOMERO LÓPEZ OBANDO

NOTARIO VIGÉSIMO SEXTO DEL CANTÓN QUITO”;
DISTRITO METROPOLITANO

Ecuador PETROLAMEREC S.A. representada por el señor José Enrique
Fúster Camps, de nacionalidad española, en su calidad de Presidente y
representante legal; (ii) Compañía Sudamericana de Fósforos del Ecuador

FOSFOROCOMP S.A. representada por el señor José Enrique Fúster

Camps, de nacionalidad española, en su calidad de Presidente y
representante legal; y, PETRORIVA S.A. representadas por el señor Marcelo
Aguirre Durán, de nacionalidad ecuatoriana, en su calidad se Apoderado
Especial; de conformidad con los nombramientos que se incorporan como
habilitantes. CLÁUSULA PRIMERA: ANTECEDENTES.- UNO
PUNTO UNO.- Mediante escritura pública celebrada ante el Notario
Primero del cantón Quito, el uno (1) de Julio de mil novecientos noventa y
nueve (1999) se suscribió el Contrato para Explotación de Petróleo Crudo y
Exploración Adicional de Hidrocarburos del Campo Marginal Pindo, en la
Región Amazónica ecuatoriana, entre el Estado Ecuatoriano por intermedio
de la Empresa Estatal Petróleos del Ecuador PETROECUADOR y su filial la
Empresa Estatal de Exploración y Producción de Petróleos del Ecuador
PETROPRODUCCION y las empresas Petróleos Sud Americanos del
Ecuador PETROLAMEREC S.A.; Compañía Sudamericana de Fósforos del
Ecuador FOSFOROCOMP S.A.; y, PETRORIVA S.A. UNO PUNTO
DOS.- De conformidad con lo dispuesto en la Disposición Transitoria
Primera de la Ley Reformatoria a la Ley de Hidrocarburos y Ley de
Régimen Tributario Interno, publicada en el Registro Oficial Suplemento
número doscientos cuarenta y cuatro (244) de veintisiete (27) de julio de dos

mil diez (2010), los contratos para la exploración y explotación de
3

3337

hidrocarburos suscritos bajo distintas modalidades contractuales deben
modificarse para adoptar el modelo reformado de contrato de prestación de
servicios para exploración y explotación de hidrocarburos contemplado en el
artículo dieciseis (16) de la Ley de Hidrocarburos, UNO PUNTO TRES.-
Las Partes han acordado modificar el contrato referido en la cláusula UNO
PUNTO UNO (1.1) que antecede para adoptar el inodelo de prestación de
servicios para exploración y explotación de hidrocarburos previsto en el
artículo dieciseis (16) de la Ley de Hidrocarburos, reformado por el artículo
siete (7) de la Ley Reformatoria a la Ley de Hidrocarburos de veintisiete
(27) de julio de dos mil diez (2010). UNO PUNTO CUATRO.- El Grupo
Negociador designado por el Secretario de Hidrocarburos, mediante Oficio
GN guión SH guión dos mil diez (GN-SH-2010) de veinte (20) de enero de
dos mil once (2011), remitió el informe final y el Acta Resumida de
Negociación respectiva, para conocimiento del Comité de Licitaciones. UNO
PUNTO CINCO.- El Comité de Licitaciones en sesión de veinte (20) de
enero de dos mil once (2011) mediante Resolución número cero doce guión
COLH guión dos mil once guión cero uno guión veinte (012-COLH-2011-
01-20), sobre la base del informe final del Grupo de Negociación aprobó
dicho informe y recomendó al Ministro de Recursos Naturales No
Renovables la celebración de este Contrato Modificatorio. UNO PUNTO
SEIS.- El Ministro de Recursos Naturales No Renovables, mediante
Resolución quinientos guión MRNNR guión dos mil once (300-MRNNR-
2011) de veintiuno (21) de enero de dos mil once (2011), autorizó al
Secretario de Hidrocarburos la suscripción de este Contrato Modificatorio,
que modifica el Contrato Original (CLÁUSULA  SEGUNDA.-
DOCUMENTOS DE ESTE CONTRATO MODIFICATORIO: DOS
PUNTO UNO.- Documentos Habilitantes.- Son documentos habilitantes de

este Contrato Modificatorio y se protocolizan como tales, los siguientes:

4

pS LÓPE>

DR. Lo,
om

NOTARIA VIGESIMA SEXTA

3- 3338
DR. HOMERO LÓPEZ OBANDO

NOTARIO VIGÉSIMO SEXTO DEL CANTÓN QUITO,

diecisiete (17) de agosto de dos mil diez (2010) que contiene el
nombramiento del Secretario de Hidrocarburos; DOS PUNTO UNO Pumo
DOS.- Copias certificadas de los nombramientos y del Poder Especial, que
acreditan la representación legal de las compañías Contratistas; DOS
PUNTO UNO PUNTO TRES.- Certificados que acreditan la existencia legal
de las compañías Contratistas. DOS PUNTO UNO PUNTO CUATRO.-
Acta Resumida de Negociación suscrita entre los representantes de las
Contratistas y el Grupo Negociador designado por el Secretario de
Hidrocarburos; DOS PUNTO UNO PUNTO CINCO.- Resolución número
cero doce COLH guión dos mil once guión cero uno guión veinte (012-
COLH-2011-01-20) de veinte (20) de enero de dos mil once (2011) del
Comité de Licitaciones, DOS PUNTO UNO PUNTO SEIS.- La Resolución
número quinientos guión MRNNR guión dos mil once (500-MRNNR-2011)
de veintiuno (21) de enero de dos mil once (2011) que autoriza al Secretario
de Hidrocarburos la suscripción de este Contrato Modificatorio. DOS
PUNTO DOS.- Documentos Anexos.- Forman parte integrante de este
Contrato Modificatorio los siguientes anexos: Anexo A: Especificaciones y
delimitaciones del Área del Contrato. Anexo B: Plan de Actividades. Anexo
C: Actividades Adicionales. Anexo D: Fórmula para corrección de la
calidad del Petróleo Crudo del Área del Contrato. Anexo E: Reglamento de
Contabilidad. Anexo F: Formato de las Garantías Solidarias de las Casas
Matrices. Anexo G: Normas para el funcionamiento del Comité de
Supervisión. Anexo H: Copias de las pólizas de seguros previstas en este
Contrato. Anexo E Plan de Capacitación. Anexo J: Acta Resumida de
Negociación. Anexo K; Procedimiento de Levantes. Anexo L: Metodología

de cálculo para la Tarifa para Campos Nuevos o por Producción Incremental

 Qib
al -

3339

fruto' de Recuperación Mejorada. Anexo M: Lista de posibles Consultores.
Anexo N: Pronunciamiento favorable del Procurador General del Estado
“mediante el cual se autoriza al Estado Ecuatoriano y a la Secretaria de
Hidrocarburos para someter las controversias originadas en el presente
contrato a arbitraje intemacional y transigir en ellas. CLÁUSULA
TERCERA: MARCO LEGAL DE LA CONTRATACIÓN
(LEGISLACIÓN APLICABLE).- TRES PUNTO UNO.- La Ley Aplicable
a este Contrato Modificatorio es la Constitución de la República del
Ecuador, cualquier tratado internacional, ley, reglamento, decreto,
ordenanza, así como cualquier otra norma emitida o que se emita de
conformidad con la ley (en adelante, la “Ley Aplicable”). TRES PUNTO
DOS.- Los derechos y obligaciones de las Partes según este Contrato
Modificatorio, incluyendo cualquier anexo, se ejecutarán de acuerdo con la
Ley Aplicable. TRES PUNTO TRES.- La Contratista declara expresamente
que tiene pleno conocimiento de la legislación ecuatoriana aplicable a la
contratación petrolera, vigente al momento de la celebración de este
Contrato Modificatorio. CLÁUSULA CUARTA: INTERPRETACIÓN
DE ESTE CONTRATO MODIFICATORIO.- CUATRO PUNTO UNO.-
interpretación.- Este Contrato Modificatorio es un contrato administrativo,
regulado por la Ley Aplicable. Las Partes convienen en que interpretarán
este Contrato Modificatorio de acuerdo con la Ley Aplicable, incluyendo las
disposiciones del Título Décimo Tercero (X111), Libro Cuarto (1V), del
Código Civil, dejando establecido que los títulos y el orden de las cláusulas y
subcláusulas sólo tienen propósitos de identificación y referencia. CUATRO
PUNTO UNO PUNTO UNO.- Cualquier tolerancia de las Partes referida a
la falta de cumplimiento de las obligaciones establecidas en este Contrato
Modificatorio, en ningún caso implicará cambio o alteración de sus

estipulaciones, y tal hecho no constituirá precedente para la interpretación de
6

LÓR)
Sa,

2?
ES 3

NOTARIA VIGESIMA SEXTA

Sal ) 3340
DR. HOMERO LÓPEZ OBANDO

NOTARIO VIGÉSIMO SEXTO DEL CANTÓN QUITO
DISTRITO METROPOLITANO

caso de discrepancia, frente a las contenidas en cualesquiera otros
documentos o convenios anteriores suscritos por o celebrados entre las
Partes. CUATRO PUNTO UNO PUNTO TRES. En caso de que existan
contradicciones o conflictos entre las disposiciones de este Contrato
Modificatorio y sus anexos o entre cada uno de ellos, las Partes acuerdan el
siguiente orden de prelación, siendo el primero de ellos el que prevalecerá
sobre los demás y así sucesivamente: (i) los términos y condiciones de este
Contrato Modificatorio; (ii) el Acta Resumida de Negociación de este
Contrato Modificatorio que se acompaña como anexo; y (tii) los demás
anexos mencionados en la cláusula DOS PUNTO DOS (2.2) de este
Contrato. CUATRO PUNTO UNO PUNTO CUATRO.- Las Partes aceptan
expresamente que en caso que las estipulaciones contenidas en este Contrato
Modificatorio contravengan las disposiciones legales o reglamentarias, serán
estas últimas las que prevalecerán sobre este Contrato Modificatorio.
CUATRO PUNTO DOS.- Idioma.- CUATRO PUNTO DOS PUNTO
UNO.- Este Contrato Modificatorio ha sido redactado y suscrito por las
Partes en idioma castellano y dicha versión será considerada para todos sus
efectos como la única válida. CUATRO PUNTO DOS PUNTO DOS.- Las
comunicaciones que se cursaren las Partes, así como la información
requerida por la Ley Aplicable serán redactadas en idioma castellano,
excepto aquellos reportes de naturaleza técnica que, por su índole altamente
especializada, deban ser presentados en otro idioma, en cuyo caso, de
considerarse indispensable por la Secretaría, deberán ser acompañados con
una traducción al castellano, preparada de conformidad con la Ley

Aplicable, a costo de la Contratista. CUATRO PUNTO TRES.-

Lol

y y

3341

Definiciones.- Salvo que se estipule lo contrario en este Contrato
Modificatorio, los siguientes términos en mayúscula inicial tendrán el
significado que se indica a continuación. El singular incluirá el plural y
viceversa, en la medida que el contexto de este Contrato Modificatorio lo
requiera. CUATRO PUNTO TRES PUNTO UNO.- Actividades de
Exploración Adicional: Son aquellas actividades de exploración propuestas
por la Contratista y acordadas con la Secretaría en el Plan de Actividades
Adicionales, para ser desarrolladas dentro del Área del Contrato. CUATRO
PUNTO TRES PUNTO DOS.- Actividades de Recuperación Mejorada: Son
el conjunto de actividades (técnicas y planes piloto) propuestas por la
Contratista y acordadas con la Secretaría en el Plan de Actividades
Adicionales, que tienen por objeto el aumento del Factor de Recobro
Primario en los Yacimientos de Hidrocarburos Comercialmente Explotables
del Área del Contrato. CUATRO PUNTO TRES PUNTO TRES.- Activo
Fijo: Es cualquier bien no fungibie de naturaleza mueble o inmueble,
adquirido, construido o suministrado por la Contratista, para las actividades
previstas en este Contrato Modificatorio, con una vida útil que exceda de un
año y mayor a un mil Dólares, conforme lo establecido en el Reglamento de
Contabilidad. CUATRO PUNTO TRES PUNTO CUATRO.- Agencia de
Regulación y Control Hidrocarburifero (ARCH): Es el organismo técnico-
administrativo, encargado de regular, controlar y fiscalizar las actividades
técnicas y operacionales en las diferentes fases de la industria
hidrocarburífera, que realicen las empresas públicas o privadas, nacionales,
extranjeras, empresas mixtas, consorcios, asociaciones, u otras formas
contractuales y demás personas naturales o jurídicas, nacionales O
extranjeras que ejecuten actividades hidrocarburiferas en el Ecuador.
CUATRO PUNTO TRES PUNTO CINCO.- Año Fiscal: Es el período de

doce (12) meses comprendido entre el primero (1) de enero al treinta y uno
3

ES on

E
y
E]

on

NOTARIA VIGESIMA SEXTA

=5- 3342
DR. HOMERO LÓPEZ OBANDO

NOTARIO VIGÉSIMO SEXTO DEL CANTÓN QUITO,
DISTRITO METROPOLITANO

(31) de diciembre del mismo año, conforme lo establecido exJ4€
de la Ley de Régimen Tributario Interno. CUATRO PUNTO
SEIS.- Área del Contrato: Es la superficie terrestre y su proyección en/

subsuelo, ubicada dentro del Bloque, en la cual la Contratista se compromete
a prestar los servicios objeto de este Contrato Modificatorio, conforme el
Anexo A. CUATRO PUNTO TRES PUNTO SIETE.- Auditoría Socio -
Ambiental: Conjunto de métodos y procedimientos que tiene como objetivo
la determinación de cumplimientos o conformidades e incumplimientos o no
conformidades de elementos de la normativa ambiental aplicable y la
respectiva licencia ambiental, en base de términos de referencia definidos y
aprobados previamente, realizada en el marco de la legislación ambiental
aplicable. CUATRO PUNTO TRES PUNTO OCHO.- Autoridad Ambiental:
Es el Ministerio del Ambiente o su dependencia técnico - administrativa que
controlará, fiscalizará y auditará la gestión socio ambiental; realizará la
evaluación, aprobación de los estudios ambientales, licenciamiento y el
seguimiento de las actividades hidrocarburíferas en todo el -territorio
ecuatoriano de conformidad con la Ley Aplicable. CUATRO PUNTO TRES
PUNTO NUEVE.- Barril: Es la unidad de producción de Petróleo Crudo,
equivalente en volumen a cuarenta y dos (42) galones de los Estados Unidos
de América, medido a Condiciones Estándar. CUATRO PUNTO TRES
PUNTO DIEZ.- Bloque: Es el Bloque Pindo del Mapa Catastral Petrolero
Ecuatoriano elaborado por el Instituto Geográfico Militar, cuyas
delimitaciones y coordenadas se detallan en el Anexo A. CUATRO PUNTO
TRES PUNTO ONCE.- Cambio de Control: Es cualquier cambio directo o
indirecto en el Control de la Contratista, en el entendido de que luego de que
opere dicho Cambio de Control, (i) no controle a la Contratista y/o (ii)
directa o indirectamente no posea al menos cincuenta por ciento (50%) de

sus acciones que conforman su capital u otro tipo de participación

3343

patrimonial. CUATRO PUNTO TRES PUNTO DOCE.- Casa Matriz: Las
Casas, Matrices de las compañías que conforman la Contratista son: Petroleos
Sud Americanos S.A. matriz de Petróleos Sud Americanos del Ecuador
PETROALMEREC S.A.; compañía organizada bajo las leyes de Suiza;
Inversiones Industriales y Cartera S.A. INICASA matriz de Compañía
General de Fósforos Sudamericana FOSFOROCOMP S.A. compañía
organizada bajo las leyes del Ecuador; y, Petroquímica Rivadavia S.A,
matriz de PETRORIVA S.A. compañía organizada bajo las leyes de
Argentina. CUATRO PUNTO TRES PUNTO TRECE.- Centro de
Fiscalización y Entrega: Es el o los sitios convenidos por las Partes y
aprobados por la Agencia de Regulación y Control Hidrocarburifero, donde
se mide y entrega la Producción Fiscalizada de Petróleo Crudo, del Área del
Contrato y hasta donde llega la responsabilidad de la prestación de servicios
por la Contratista según este Contrato Modificatorio. El Centro de
Fiscalización y Entrega de la Producción Fiscalizada del Área del Contrato
estará ubicado en la Estación Pindo. Si como resultado de actividades
adicionales a cargo de la Contratista se requiera la construcción de otro
Centro de Fiscalización y Entrega, la Contratista someterá a consideración
de la Secretaría la ubicación del mismo a costo exclusivo de la Contratista,
La aprobación del nuevo Centro de Fiscalización y Entrega corresponderá a
la Agencia de Regulación y Control Hidrocarburitero, así como la
fiscalización de la producción. CUATRO PUNTO TRES PUNTO
CATORCE.- Compañias Relacionadas: Para: efectos de este Contrato, se

consideran como Compañías Relacionadas a: Matriz: Es la compañía o

entidad que directa o indirectamente Controla a la Filial o a la Subsidiaria;
Filial: Es una compañía o entidad que directamente es Controlada por su
Matriz; y, Subsidiaria: Es una compañia o entidad que es directamente

controlada por la Filial e indirectamente por la Matriz. Esta definición en
10

NOTARIA VIGESIMA SEXTA

de 3344
DR. HOMERO LÓPEZ OBANDO

NOTARIO VIGÉSIMO SEXTO DEL CANTÓN QUITO
DISTRITO METROPOLITANO

nada limitará la aplicación de la legislación tributaria en lo
partes relacionadas y precios de transferencia. CUATRO PUNTO”TRES
PUNTO QUINCE.- Condensado de Gas: Es la mezcla de hidrocarfro
provenientes de Yacimientos de Gas Natural Libre o de Yacimientos de
Condensado de Gas que a condiciones de presión y temperatura de
superficie, pasan al estado líquido. CUATRO PUNTO TRES PUNTO
DIECISEIS.- Condiciones Estándar: Corresponden a una presión absoluta de
catorce punto siete (14.7) libras por pulgadas cuadradas y a una temperatura
de sesenta (60) grados Fahrenheit CUATRO PUNTO TRES PUNTO
DIECISIETE.- Consultor: Son las personas naturales o jurídicas, nacionales
o extranjeras, independientes y de reconocido prestigio respecto al asunto
materia de la consulta, para los fines previstos en este: Contrato
Modificatorio, de conformidad con la cláusula TREINTA Y TRES PUNTO
TRES (33.3). CUATRO PUNTO TRES PUNTO DIECIOCHO.- Consumer
Price Index: Es el índice de precios al consumidor previsto en el “Consumer
Price Index” (CPI) del Bureau of Labor Statistics of the United States
Department of Labor. CUATRO PUNTO TRES PUNTO DIECINUEVE.-
Contratista: Son las compañías Petróleos Sud Americanos del Ecuador
PETROLAMEREC S.A.; Compañía Sudamericana de Fósforos del Ecuador
FOSFOROCOMP S.A. ; y, PETRORIVA S.A. , organizadas y constituidas
de acuerdo con las leyes de Ecuador, con sede principal en Quito, Ecuador.
CUATRO PUNTO TRES PUNTO VEINTE. Contrato / Contrato
Modificatorio: Es este Contrato Modificatorio, incluido sus documentos
habilitantes y anexos. CUATRO PUNTO TRES PUNTO VEINTIDOS.-
Contrato Original: Es el contrato al que se hace referencia en la cláusula
UNO PUNTO UNO (1.1) de este Contrato Modificatorio. se modifica
conforme a lo estipulado en este Contrato Modificatorio. CUATRO PUNTO
TRES PUNTO VEINTITRES.- Control: Significa, cuando es utilizado en

gal 11

3345

relación con.una persona jurídica, la facultad de dirigir la administración o
las políticas de dicha persona jurídica, directa o indirectamente, bien sea a
través de la propiedad de acciones u otros títulos valores. A efectos de este
Contrato Modificatorio, cuando una persona jurídica posee directa o
indirectamente más del cincuenta por ciento (50%) de los poderes de voto de
otra persona jurídica, se considera que aquella tiene el Control de esa
persona jurídica. “Que Controla” y “Controlado” tienen significados
correspondientes. CUATRO PUNTO TRES PUNTO VEINTICUATRO.-

Costos de Comercialización: Son los costos razonables, sustentados,

directamente imputables y efectivamente incurridos por el Estado para la
comercialización del Petróleo Crudo, tanto en el mercado interno como en el
externo, incluyendo los egresos que se originen por el almacenamiento
necesario para tales operaciones de comercialización y otros imprescindibles
para el perfeccionamiento de dichas operaciones de comercialización.
CUATRO PUNTO TRES PUNTO VEINTICINCO.- Costos de Transporte
del Estado: Son los costos razonables, sustentados, directamente imputables
en los que efectivamente incurre el Estado para el transporte por Ductos
Principales del Petróleo Crudo producido en el Área del Contrato, desde los
Centros de Fiscalización y Entrega hasta los terminales de exportación o
centros de industrialización em el Ecuador. CUATRO PUNTO TRES
PUNTO VEINTISEIS.- Costos y Gastos de la Contratista: Son los costos no

capitalizables, razonables y necesarios, incurridos directamente por la
Contratista o indirectamente a través de sus Compañías Relacionadas, dentro
O fuera del Ecuador, durante la Fase de Producción, incluyendo los señalados
en los Programas y Presupuestos Anuales, y contabilizados de acuerdo al
Reglamento de Contabilidad; e incluirán los operacionales de transporte por
ductos secundarios y los realizados en la ejecución de los programas de

capacitación técnica y administrativa efectuados por la Contratista, durante
12

o LÓR)
ES Eo

DR hy

NOTARIA VIGESIMA SEXTA

un 3346
DR. HOMERO LÓPEZ OBANDO

NOTARIO VIGÉSIMO SEXTO DEL CANTÓN QUITO

significativo de las condiciones preexistentes en el medio ambiente o uno de
sus componentes. Afecta al funcionamiento del ecosistema o aj la
renovabilidad de sus recursos. CUATRO PUNTO TRES PUN

VEINTIOCHO.- Daños Sociales: Son los tas a la salud humana, al
paisaje, al sosiego público y a los bienes públicos o privados, directamente
afectados por actividad contaminante. CUATRO PUNTO TRES PUNTO
VEINTINUEVE.- Dólar: Es la moneda de los Estados Unidos de América.
CUATRO PUNTO TRES PUNTO TREINTA.- Ductos Principales: Son el

Oleoducto Transecuatoriano, SOTE, el Oleoducto de Crudos Pesados, OCP,
y otros ductos y facilidades de almacenamiento concomitantes que sean
necesarios para evacuar el Petróleo Crudo desde los Centros de Fiscalización
y Entrega hasta los terminales de exportación o centros de industrialización
en el Ecuador. CUATRO PUNTO TRES PUNTO TREINTA Y UNO.-
Ductos Secundarios: Son los ductos necesarios para transportar el Petróleo
Crudo desde los campos en producción, dentro del Área del Contrato, hasta
los Centros de Fiscalización y Entrega. CUATRO PUNTO TRES PUNTO
TREINTA Y DOS.- Ecuador / Estado: Es la República del Ecuador.
CUATRO PUNTO TRES PUNTO TREINTA Y TRES. EP
PETROECUADOR: Es la Empresa Pública de Hidrocarburos del Ecuador,
PETROECUADOR, con personalidad jurídica, patrimonio propio,
autonomía administrativa, económica, financiera y operativa; con domicilio
principal en la ciudad de Quito, que tiene por objeto el desarrollo de las
actividades que le asigna la Ley Orgánica de Empresas Públicas y el Decreto

Ejecutivo trescientos quince (315) de dos mil diez (2010), publicado en el

Registro Oficial Suplemento número ciento setenta y uno (171) de catorce

(14) de abril de dos mil diez (2010). CUATRO PUNTO TRES PUNTO

Ko te

3347

TREINTA Y CUATRO.- Estándares de la Industria Petrolera internacional:
Son aquellas prácticas y procedimientos generalmente utilizados en la
industria petrolera, por operadores a nivel mundial, respaldados en criterios
técnicos, en condiciones y circunstancias similares a aquellas
experimentadas en relación con el o los aspectos relevantes del Proyecto.
CUATRO PUNTO TRES PUNTO TREINTA' Y CINCO.- Estudios
Ambientales: Consisten en una estimación predictiva o una identificación
presente tanto de los Daños Sociales como Daños Ambientales con el fin de
establecer las medidas preventivas, las actividades de mitigación y las
medidas de rehabilitación de impactos ambientales producidos por la
ejecución de los servicios objeto de este Contrato Modificatorio. CUATRO
PUNTO TRES PUNTO TREINTA Y SEIS.- Evento de insolvencia:
Significa cuando: (a) una Persona comience en forma voluntaria un estado
de quiebra, insolvencia, disolución, liquidación o un procedimiento similar,
(b) se haya iniciado contra ella uno de esos procedimientos, y tal
procedimiento haya dado lugar a una orden o medida que no haya sido
revocada, resuelta, suspendida o apelada dentro de los sesenta (60) días
siguientes a su declaración; o (c) una Persona efectúe una cesión en
beneficio de sus acreedores o admita por escrito su insolvencia o incapacidad
general para cumplir con sus obligaciones a medida que se venzan.
CUATRO PUNTO TRES PUNTO TREINTA Y SIETE.- Factor de Recobro
Primario: Es la fracción de reservas extraídas de un Yacimiento por
recuperación primaria y que será aprobada por la Secretaría. CUATRO
PUNTO TRES PUNTO TREINTA Y OCHO.- Fase de Desarrollo: Es el
lapso durante el Periodo de Explotación en el cual se efectuarán las
Inversiones de Desarrollo Adicionales y las actividades necesarias para
desarrollar y poner en producción los Yacimientos descubiertos por

Actividades de Exploración Adicional y/o los Yacimientos existentes por
4

o o 3248
PIN DR. HOMERO LÓPEZ OBANDO
5 é

NOTARIO VIGÉSIMO SEXTO DEL CANTÓN QUITO
DISTRITO METROPOLITANO

NOTARIA VIGESIMA SEXTA

complete la ejecución del respectivo Plan de Desarrollo. CUATRO P' dl
TRES PUNTO TREINTA Y NUEVE.- Fase de Producción: Es el laps

durante el Período de Explotación comprendido desde la Fecha de Vigencia
hasta la fecha de terminación de este Contrato Modificatorio. La Fase de
Producción podrá coexistir con las Fases de Desarrollo de los campos
descubiertos por Actividades de Exploración Adicional. CUATRO PUNTO
TRES PUNTO CUARENTA.- Fecha de Vigencia: Es la fecha de la
inscripción de este Contrato Modificatorio en el Registro de Hidrocarburos
de la Secretaría de Hidrocarburos, desde la cual se inicia la vigencia de este
Contrato Modificatorio y empieza a transcurrir el plazo del mismo.
CUATRO PUNTO TRES PUNTO CUARENTA Y UNO.- Fecha Efectiva:
Es la fecha desde la cual surtirán efecto todos los derechos y obligaciones de
este Contrato Modificatorio y será la Fecha de Vigencia. CUATRO PUNTO
TRES PUNTO CUARENTA Y DOS.- Fuerza Mayor o Caso Fortuito: Para

efectos de este Contrato Modificatorio, un evento de Fuerza Mayor o Caso
Fortuito significará cualquier evento o circunstancia, que (i) sea imposible de
resistir, o de ser controlado por la Parte obligada a cumplir la obligación de
que se trate, (ii) sea imprevisible por dicha Parte o que aún siendo previsible
por ésta, no pueda ser evitada, en todo o en parte, mediante el ejercicio de la
debida diligencia de dicha Parte, (iii) que ocurra después de la Fecha
Efectiva de este Contrato Modificatorio, y (iv) que ocasione la obstrucción o
demora, total o parcial del cumplimiento de las obligaciones de alguna Parte,
según las estipulaciones de este Contrato Modificatorio. Esta definición
abarca, pero no se limita a, lo establecido en el Código Civil ecuatoriano, e

incluyendo terremotos, maremotos, inundaciones, deslaves, tormentas,

LA

3349

incendios, explosiones, paros, huelgas, disturbios sociales, actos de guerra
(declarada o no), actos de sabotaje, actos de terrorismo, acciones u omisiones
por parte de cualquier autoridad, dependencia o entidad estatal. Queda
entendido y convenido, sin embargo, que la Secretaría podrá invocar como
actos constitutivos de Fuerza Mayor, cualquier acto u omisión de cualquier
agencia, organismo o autoridad estatal ecuatoriana, cuando dichos actos u
omisiones sean causados por otros hechos o circunstancias que, a su vez,
constituyan Fuerza Mayor. Para efectos de este Contrato Modificatorio el
término Caso Fortuito tendrá el mismo significado que Fuerza Mayor.
CUATRO PUNTO TRES PUNTO CUARENTA Y TRES.- Gas Natural
Asociado: Es la mezcla de hidrocarburos provenientes de Yacimientos de
Petróleo Crudo que a condiciones de presión y temperatura de superficie
pasan al estado gaseoso. CUATRO PUNTO TRES PUNTO CUARENTA Y
CUATRO.- Gas Natural Libre: Es la mezcla de hidrocarburos provenientes
de Yacimientos de Gas que en condiciones de presión y temperatura de
superficie se mantiene en estado gaseoso. CUATRO PUNTO TRES PUNTO
CUARENTA Y CINCO.- Hidrocarburos Líquidos Condensados del Gas

Natural Asociado: Significa etano y cualesquiera otros hidrocarburos de más
alto peso molecuiar que el etano, separados del Gas Natural Asociado
mediante compresión, extracción u otros procesos. CUATRO PUNTO TRES
PUNTO CUARENTA Y SEIS.- Incremento de Reservas Comercialmente

Explotables: Es el aumento del volumen de reservas (recuperables)
proveniente de Actividades de Recuperación Mejorada oO nuevos
descubrimientos por Actividades de Exploración Adicional realizados por la
Contratista y aprobados por la Secretaria. CUATRO PUNTO TRES PUNTO
CUARENTA Y SIETE.- Ingreso Bruto del Contrato (YB): Es el valor en

Dólares que resulta de multiplicar la Producción Fiscalizada entregada por la

Contratista por el Precio Promedio Mensual, corregido de acuerdo a la
lo

pS LÓPE>

Di
Ro,
om

NOTARIA VIGESIMA SEXTA

7 3350
DR. HOMERO LÓPEZ OBANDO

NOTARIO VIGÉSIMO SEXTO DEL CANTÓN QUITO
DISTRITO METROPOLITANO

con el Anexo D. El Petróleo Crudo del Área del Contrato destinado UN
cio

consumo interno del Estado u otros fines será valorado con el P:
Promedio Mensual. CUATRO PUNTO TRES PUNTO CUARENTA Y

OCHO..- Ingreso Bruto de la Contratista: Es el valor en Dólares que recibirá

la Contratista por la prestación de sus servicios, sobre la base de la tarifa
correspondiente acordada en este Contrato Modificatorio por cada Barril
neto producido y entregado al Estado, conforme la fórmula establecida en la
cláusula décima quinta. CUATRO PUNTO TRES PUNTO CUARENTA Y
NUEVE.- Ingreso Disponible (YD): Es el valor en Dólares resultante de la
diferencia entre el Ingreso Bruto del Contrato y la suma de los siguientes

conceptos: (1) Margen de Soberanía; (ii) Costos de Transporte del Estado,

(iii) Costos de Comercialización; y (iv) los Tributos establecidos en la
Codificación de la Ley del Fondo para el Ecodesarrollo Regional Amazónico
y la Ley de Creación de Rentas Sustitutivas para las Provincias de Napo,
Esmeraldas y Sucumbios, si los mismos resultasen aplicables. CUATRO
PUNTO TRES PUNTO CINCUENTA.- Inversiones: Son los costos
efectuados directamente por la Contratista o indirectamente, a través de sus
Compañías Relacionadas, dentro o fuera del Ecuador, acordados con la
Secretaría, incluyendo los señalados en los Planes, Programas y
Presupuestos Anuales y sus reformas, y contabilizados de acuerdo al
Reglamento de Contabilidad, que son: (1) susceptibles de capitalización; y
(ti) razonables y necesarios para explorar, descubrir, desarrollar, producir,
obtener, transportar, mantener e incrementar la producción de Petróleo
Crudo en el Área del Contrato. CUATRO PUNTO TRES PUNTO
CINCUENTA Y UNO.- Inversiones de Exploración Adicional: Son todos

los costos incurridos directamente por la Contratista o indirectamente, a
17
E

3351

través de sus Compañias Relacionadas, conforme el Plan de Actividades
Adicionales y sus reformas y contabilizados de acuerdo al Reglamento de
Contabilidad, durante la ejecución de este Contrato Moditicatorio, para
explorar, descubrir y evaluar nuevos Yacimientos en el Área del Contrato.
CUATRO PUNTO TRES PUNTO CINCUENTA Y DOS.- Inversiones de
Desarrollo Adicional: Son todos los costos incurridos directamente por la
Contratista o indirectamente, a través de sus Compañías Relacionadas, y
llevados a cabo por la Contratista conforme a lo establecido en el Plan de
Desarrollo y sus reformas correspondientes, incluyendo los señalados en los
Programas y Presupuestos Anuales, y contabilizados de acuerdo al
Reglamento de Contabilidad. CUATRO PUNTO TRES PUNTO
CINCUENTA Y TRES.- Inversiones de Recuperación Mejorada: Son todos

los costos incurridos directamente por la Contratista o indirectamente, a
través de sus Compañias Relacionadas, conforme el Plan de Actividades
Adicionales y sus reformas, y. contabilizados de acuerdo al Reglamento de
Contabilidad, durante la ejecución de este Contrato Modificatorio, para
desarrollar planes piloto y demás actividades que permitan aumentar el
Factor de Recobro Primario en los Yacimientos de Hidrocarburos
Comercialmente Explotables del Área del Contrato. La producción adicional
obtenida como resultado de estas Inversiones, será considerada Producciones
Incrementales Adicionales. CUATRO PUNTO TRES PUNTO
CINCUENTA Y CUATRO.- Licencia Ambiental: Es la autorización que
otorga la Autoridad Ambiental a una persona natural o juridica para la
ejecución de un proyecto, obra o actividad de conformidad con la Ley
Aplicable, en la que se establecen los requisitos, obligaciones y condiciones
que el beneficiario debe cumplir para prevenir, mitigar o corregir los efectos
imprevistos que el proyecto, obra o actividad autorizada pueda causar en el

ambiente. CUATRO PUNTO TRES PUNTO CINCUENTA Y CINCO.-
18

eS

NOTARIA VIGESIMA SEXTA.

10 3352
DR. HOMERO LÓPEZ OBANDO

NOTARIO VIGÉSIMO SEXTO DEL CANTÓN QUITO
DISTRITO METROPOLITANO

que el Estado ecuatoriano se reserva de conformidad con el artículo dieciseis
(16) de la Ley de Hidrocarburos. CUATRO PUNTO TRES PUNTO
CINCUENTA Y SEIS.- Ministerio Sectorial / Ministerio: Es el Ministerio de

Recursos Naturales No Renovables del Ecuador o aquel que lo sustituya.
CUATRO PUNTO TRES PUNTO CINCUENTA Y SIETE.- Ministro
Sectorial: Es el titular del Ministerio Sectorial. CUATRO PUNTO TRES
PUNTO CINCUENTA Y OCHO.- Modelo Económico: Formulación

matemática de variables, que se aplica para la estimación del Pago a la
Contratista. CUATRO PUNTO TRES PUNTO CINCUENTA Y NUEVE.-
OCP: Es el Oleoducto de Crudos Pesados. CUATRO PUNTO TRES
PUNTO SESENTA.- Operador: Es el Consorcio Petrosud — Petroriva
integrado por las compañías que conforman la Contratista, que ejecutará
todas las operaciones objeto de este Contrato Modificatorio por cuenta de la
Contratista. CUATRO PUNTO TRES PUNTO SESENTA Y UNO.- Pago a
la Contratista: Es el valor que reciben las compañías que conforman la
Contratista o en su nombre el Consorcio Petrosud — Petroriva, en Dólares o
en Petróleo Crudo, por sus servicios prestados en el Área del Contrato,
conforme a la cláusula décimo quinta. CUATRO PUNTO TRES PUNTO
SESENTA Y DOS.- Parte o Partes: Se refiere al Estado ecuatoriano
representado por la Secretaría o a la Contratista individualmente, según fuere
el caso, o se refiere conjuntamente al Estado ecuatoriano representado por la
Secretaría y a la Contratista. CUATRO PUNTO TRES PUNTO SESENTA
Y TRES.- Pasivo Ambiental: Constituye el resultado de la combinación
entre un impacto ambiental y el tiempo en que éste permanece en el
ambiente o en la sociedad sin reparación integral. Los impactos ambientales

se convertirán en Pasivos Ambientales en la medida en que permanezcan

Dub | 19
wi

3353

como impactos no reparados. CUATRO PUNTO TRES PUNTO SESENTA
Y CUATRO.- Período de Explotación: Es el que se inicia en la Fecha de
Vigencia y concluye cuando termine este Contrato Modificatorio, El Período
de Explotación comprende las Fases de Desarrollo y Producción. CUATRO
PUNTO TRES PUNTO SESENTA Y CINCO.- Persona: Significa una
persona natural, corporación, sociedad, consorcio, fideicomiso o cualquier
otra entidad juridica, Matriz, Filial, Subsidiaria o cualquier agencia,
autoridad o subdivisión política de la misma o cualquier organización
internacional CUATRO PUNTO TRES PUNTO SESENTA Y SEIS.-
Petróleo Crudo: Es la mezcla de hidrocarburos en estado líquido a
condiciones de presión y temperatura de superficie, CUATRO PUNTO
TRES PUNTO SESENTA Y SIETE. Plan: Se refiere al Plan de
Actividades, Plan de Actividades Adicionales, Plan de Desarrollo o al Plan
Quinquenal. CUATRO PUNTO TRES PUNTO SESENTA Y OCHO.- Plan
de Actividades: Es el conjunto de actividades comprometidas, de
cumplimiento obligatorio, e Inversiones estimadas de exploración y!o
explotación, a ser ejecutadas por parte de la Contratista, por su cuenta y
riesgo aportando la tecnología, los capitales, y los equipos, bienes y
maquinarias necesarios. en el Área del Contrato y durante todo el Plazo de
Vigencia, detalladas en el Anexo B de este Contrato Modificatorio.
CUATRO PUNTO TRES PUNTO SESENTA Y NUEVE.- Plan de

Actividades Adicionales: Es el conjunto de actividades de Exploración
Adicional y/o de Recuperación Mejorada e Inversiones estimadas que podrá
realizar la Contratista por su cuenta y riesgo. Las actividades e inversiones
del Plan de Actividades Adicionales se podrán realizar de forma secuencial y
dependiente de los resultados obtenidos, con excepción del programa
minimo de actividades adicionales que será de cumplimiento obligatorio. En

el Anexo C de este Contrato Modificatorio se describen de manera
: 20

NOTARIA VIGESIMA SEXTA

pe 3354
DR. HOMERO LÓPEZ OBANDO

NOTARIO VIGÉSIMO SEXTO DEL CANTÓN QUITO
DISTRITO METROPOLITANO

ser incluidas en este Plan, las cuales se compensarían con uha Tari
Campos Nuevos o por Producción Incremental fruto de sonia
Mejorada. CUATRO PUNTO TRES PUNTO SETENTA.-
Desarrollo: Es el conjunto de actividades que la Contratista se obliga la
realizar e Inversiones estimadas, para desarrollar y poner en producción
Yacimientos de Petróleo Crudo descubiertos en virtud de las Actividades de
Exploración Adicional, así como también para aumentar el factor de recobro
de las reservas mediante las Actividades de Recuperación Mejorada,
incluyendo sus reformas. Estos Planes de Desarrollo serán sometidos por la
Contratista y aprobados por la Secretaría. CUATRO PUNTO TRES PUNTO
SETENTA Y UNO.- Plan Quinquenal: Es el conjunto de actividades
proyectadas y de Inversiones estimadas, incluyendo sus reformas, propuestas
por la Contratista durante el Periodo de Explotación para los cinco (5) Años
Fiscales siguientes al año de presentación de dicho Plan, para cumplir con el
objeto contractual. Este Plan Quinquenal será actualizado anualmente.
CUATRO PUNTO TRES PUNTO SETENTA Y DOS.- Plazo: Cuando este
Contrato Modificatorio se refiera a “plazo”, éstos se computarán en forma
continua y en días calendario; y, cuando se refiera a “término”, se
computarán únicamente los días laborables, excluyendo los días feriados con
ámbito nacional o local, y de descanso obligatorio. En todos los casos en los
que los plazos vencieran en días no laborables, éstos se entenderán
prorrogados hasta el primer día laborable siguiente. CUATRO PUNTO
TRES PUNTO SETENTA Y TRES.- Plazo de Vigencia: Es el que se
estipula en la cláusula sexta de este Contrato Modificatorio. CUATRO
PUNTO TRES PUNTO SETENTA Y CUATRO.- PPI: Es el índice de
precios al productor previsto en el “Producer's Price Index (PPI) for

Industrial Commodities” del “Bureau of Labor Statistics of the United States

Lo 21
e!

aser

Department of Labor” (Código PCU213112213112 “support activities for oil
and «gas operations”). CUATRO PUNTO TRES PUNTO SETENTA Y
CINCO.- Precio Promedio Mensual: Se refiere ai precio promedio
ponderado de un determinado mes de ventas externas de Petróleo Crudo
durante ese mismo periodo, realizadas por EP PETROECUADOR. Estos
precios se expresarán en términos FOB, puerto ecuatoriano (terminal
principal de exportación y en Dólares) por Barril. En caso de que EP
PETROECUADOR no haya realizado ventas externas en dicho mes, el
Precio Promedio Mensual se establecerá contorme a lo estipulado en la
cláusula QUINCE PUNTO NUEVE PUNTO OCHO (15.9.8). CUATRO
PUNTO TRES PUNTO SETENTA Y SEIS.- Producción Fiscalizada: Es el
volumen de Petróleo Crudo neto producido en el Área del Contrato
fiscalizado por la Agencia de Regulación y Control Hidrocarburifero en el
Centro de Fiscalización y Entrega. CUATRO PUNTO TRES PUNTO
SETENTA Y SIiETE.- Producciones incrementales Adicionales: Es la

producción de Petróleo Crudo del Área del Contrato, proveniente de
Actividades de Exploración Adicional y/o Actividades de Recuperación
Mejorada, contempladas en el Plan de Desarrollo respectivo y registradas
contablemente de forma separada. CUATRO PUNTO TRES PUNTO
SETENTA Y OCHO.- Programa y Presupuesto Ambiental Anual: Se refiere

al programa amuai de actividades ambientales derivado del respectivo plan de
manejo ambiental y el presupuesto ambiental del año siguiente para su
evaluación y aprobación por parte de la Autoridad Ambiental, que formará
parte integrante de los Programas y Presupuestos Anuales, que deberá incluir
los aspectos de operaciones, de Inversiones en sus diferentes desagregados
conforme a la Ley Aplicable, y, gastos administrativos, rubros que a su vez
deberán estar claramente identificados. CUATRO PUNTO TRES PUNTO

SETENTA Y NUEVE.- Programas y Presupuestos Anuales: Son el conjunto
22

NOTARIA VIGESIMA SEXTA.

-12- 3356
DR. HOMERO LÓPEZ OBANDO

NOTARIO VIGÉSIMO SEXTO DEL CANTÓN QUITO
DISTRITO METROPOLITANO

de actividades que la Contratista se compromete a realizar y l
a ¿ —%
respectivo, y los Presupuestos de las Inversiones, Costos y Gastos esti fos,

para la ejecución de dichas actividades, incluidas sus reformas. le,

Programas y Presupuestos Anuales guardarán relación directa con el E
Actividades, Plan Quinquenal y demás Planes acordados para el períado
respectivo. La aprobación de estos Programas y Presupuestos Anuales se
realizará de conformidad con la cláusula décimo tercera. CUATRO PUNTO
TRES PUNTO OCHENTA.- Propiedad Intelectual: Significa la referencia
conjunta a todos los derechos, prioridades y privilegios relacionados con la
propiedad intelectual, bien que surjan de cualquier Ley Aplicable, ley
comunitaria o extranjera o de cualquier otra manera, incluyendo derechos de
autor, licencias de autor, patentés, licencias de patentes, marcas, licencias
sobre marcas, tecnología, know-how y procedimientos, y todos los derechos
para intentar alguna acción bajo derecho o equidad por cualquier violación o
impedimento de los mismos, incluyendo el derecho a recibir cualquier
beneficio, indemnización por daños o similar de ellos. CUATRO PUNTO
TRES PUNTO OCHENTA Y UNO.- Proyecto: Se referirá a la ejecución de
las actividades y prestación de servicios a cargo de la Contratista que
constituyen el objeto de este Contrato Modificatorio. CUATRO PUNTO
TRES PUNTO OCHENTA Y DOS.- Reglamento de Contabilidad: Es el
reglamento aplicable a los Contratos de Prestación de Servicios para
Exploración y Explotación de Hidrocarburos, que regula la contabilidad de
los costos, gastos e Inversiones efectuadas por la Contratista para la
ejecución de las actividades objeto de este Contrato Modificatorio, el cual se
incorpora como Anexo E. CUATRO PUNTO TRES PUNTO OCHENTA Y

TRES.- Reparación Ambiental: Es el conjunto de acciones y técnicas con el

objetivo de restaurar condiciones ambientales originales o mejoradas

sustancialmente en sitios contaminados y/o degradados como consecuencia

ón gp 23
ice

3357 ,

e
de las actividades a cargo de la Contratista. CUATRO PUNTO TRES
PUNTO OCHENTA Y CUATRO.- Reservas Probadas Remanentes: Es el

vohumen de hidrocarburos que de acuerdo al análisis de la información
geológica y de reservorios, presenta una razonable certeza de ser recuperado
durante la vigencia del Contrato, bajo las condiciones económicas y
operativas actuales. Las cifras oficiales de las reservas serán las establecidas
por la Secretaría. CUATRO PUNTO TRES PUNTO OCHENTA Y
CINCO.- Situaciones de Emergencia: Para efectos de este Contrato
Modificatorio un evento que constituye una situación de emergencia, es
aquel que por razones técnicas, mecánicas o de seguridad, debidamente
justificadas por la Contratista y aceptadas por la Secretaría, causa que las
Partes se vean obligadas a interrumpir total o parcialmente el cumplimiento
de sus actividades u obligaciones estipuladas en este Contrato Modificatorio,
en el entendido de que dicho evento: (i) no constituye un evento de Fuerza
Mayor, (ii) no fue causado por culpa o dolo de las Partes; y (iii) obliga a las
Partes a adoptar acciones inmediatas necesarias para evitar perjuicios que
afecten o puedan afectar a las operaciones de la Contratista según el Contrato
Modificatorio o a las Personas que presten servicios a cualquiera de las
Partes o a bienes de cualquiera de las Partes o a terceros o a sus bienes.
CUATRO PUNTO TRES PUNTO OCHENTA Y SEIS.- Subcontratista: Se
refiere a cualquier Persona que ejecute para la Contratista alguna parte de las
actividades o le provea bienes para el cumplimiento del objeto del Contrato
Moditicatorio. CUATRO PUNTO TRES PUNTO OCHENTA Y SIETE.-
Tarifa para Campos en Producción: Es el valor que se paga a la Contratista
en Dólares, por cada Barril de Petróleo Crudo neto, o unidad de hidrocarburo
correspondiente, producido y entregado por la Contratista en el Centro de
Fiscalización y Entrega y se paga a la Contratista de acuerdo a lo establecido

en la cláusula décimo quinta. CUATRO PUNTO TRES PUNTO OCHENTA
24

NOTARIA VIGESIMA SEXTA.

Sh 3358
DR. HOMERO LÓPEZ OBANDO

NOTARIO VIGÉSIMO SEXTO DEL CANTÓN QUITO
DISTRITO METROPOLITANO

|
correspondiente, acordada por las Partes para la ejecución de un Plan de

Desarrollo, a fin de impulsar el descubrimiento de nuevas ncrdJo la
implementación de nuevas técnicas para la recuperación mejorada de las
reservas existentes y se paga a la Contratista de acuerdo a lo establecido en
la cláusula décima quinta. CUATRO PUNTO TRES PUNTO OCHENTA Y
NUEVE.- Tasa Máxima de Producción: Es el máximo volumen de Petróleo
Crudo producido por unidad de tiempo, por Yacimiento, campo o pozo, de
conformidad con la Ley Aplicable, los Estándares de la Industria
Internacional y lo previsto en este Contrato Modificatorio. [CUATRO
PUNTO TRES PUNTO NOVENTA.- Tasa Prime: Es la tasa de interés
denominada Prime, publicada por el Banco Central del Ecuador en los
medios impresos o electrónicos pertinentes, vigente para cada jornada de
valoración. En caso de que el Banco Central del Ecuador deje de publicar
dicha Tasa Prime, será la tasa anual de interés, en fracción decimal,
determinada sobre la base del promedio del prime rate fijado por los
siguientes bancos de los Estados Unidos de América: Citibank N.A. y
Morgan Guaranty Trust Company of New York, Sigena para cada jornada
de valoración. CUATRO PUNTO TRES PUNTO NOVENTA Y UNO.-
Transferencia o Cesión: Es cualquier traspaso, delegación u otra forma de
disposición, incluyendo la constitución de una prenda, hipoteca u otro
gravamen similar, que se realice por cualquier medio, bien sea de manera
directa o indirecta, (i) de todo o parte de este Contrato Modificatorio o de
cualquiera de los derechos u obligaciones establecidas en este Contrato
Modificatorio, o los intereses en el mismo o (ii) como consecuencia de un

Cambio de Control, bien por operación de la ley, o de otro tipo. CUATRO

LJ 23

A y)

3359

4 ,
Ss,
PUNTO TRES PUNTO NOVENTA Y DOS.- Tributos: Son los impuestos,
tasas, contribuciones, derechos arancelarios y demás derechos y gravámenes
que deban ser pagados a las autoridades nacionales, estatales o cantonales en
virtud de la legislación tributaria aplicable. CUATRO PUNTO TRES
PUNTO NOVENTA Y TRES.- Trimestre: Es el periodo de tres (3) meses
consecutivos que comienza el primero de enero, primero de abril, primero de
julio y primero de octubre, de cada Año Fiscal. CUATRO PUNTO TRES
PUNTO NOVENTA Y CUATRO.- Yacimiento: Es todo cuerpo de roca, en
el cual se ha acumulado Petróleo Crudo, gas natural o ambos, y que se
comportan como una unidad independiente en cuanto a mecanismo de
producción se refiere. CUATRO PUNTO TRES PUNTO NOVENTA Y
CINCO.- Yacimientos de Condensado de Gas: Son aquellos Yacimientos de
Gas que de ser explotados, producirían gas y liquidos en una relación que
exceda cien mil pies cúbicos estándar de gas por cada barril de hidrocarburos
líquidos, según mediciones hechas en superficie bajo Condiciones Estándar
de presión y temperatura. CUATRO PUNTO TRES PUNTO NOVENTA Y
SEIS.- Yacimientos de Gas: Son aquellos Yacimientos de hidrocarburos que,
a condiciones de presión y temperatura de reservorio contienen
hidrocarburos en estado gaseoso. CUATRO PUNTO TRES PUNTO
NOVENTA Y SIETE.- Yacimientos de Hidrocarburos Comercialmente

Explotables: Son Yacimientos que contienen hidrocarburos (Petróleo
Crudo), que sobre la base de estudios técnico —económicos realizados por la
Contratista y aprobados por la Secretaría, se demuestre que su explotación

resulte conveniente para las Partes. CUATRO PUNTO CUATRO.- Otras

Detiniciones.- Cualquier otra definición necesaria para la aplicación de este
Contrato Modificatorio serán las establecidas en el Reglamento de
Operaciones Hidrocarburiferas. CUATRO PUNTO  CINCO.- No

Discriminación.- La Secretaría en la interpretación y ejecución de este
20

DR 4,

NOTARIA VIGESIMA SEXTA.

E <<

-14- 3360
DR. HOMERO LÓPEZ OBANDO

NOTARIO VIGÉSIMO SEXTO DEL CANTÓN QU Quo LO

y

Oficial Suplemento número doscientos cuarenta y cuatro (244) de veintisiete

(27) de julio de dos mil diez (2010). CLÁUSULA QUINTA: OBJETO:
CINCO PUNTO UNO.- Prestación de Servicios.- Este Contrato

odificatorio tiene por objeto la prestación de servicios a la Secretaría por
parte de la Contratista, con sus propios recursos y a su solo riesgo, para la

exploración y explotación áe hidrocarburos, incluyendo Petróleo Crudo, en

el Área del Contrato, de conformidad con los términos y condiciones
estipulados en este Contrato Modificatorio, y los establecidos en la Loy
Aplicable. CINCO PUNTO UNO PUNTO UNO.- Para el cumplimiento del
obieto contracival la Contratista se obliga para con la Secretaría a realizar las
actividades de exploración, confirmación de reservas, desarrollo, explotación
y producción aportando la tecnología, los capitales y los equipos, bienes y

las obligaciones

maquinarias necesarios para el cumplimiento de
establecidas en este Contrato Modificatorio, de conformidad con el Plan de
Actividades que contiene el detalle de actividades comprometidas e
inversiones estimadas para el Área del Contrato. CINCO PUNTO DOS.-

Contraprestación por los Servicios.- La Contratista recibirá a cambio de sus

servicios el pago de una Tarifa en Dólares para Campos en Producción, por
Barril de Petróleo Crudo neto extraído en el Área del Contrato y entregado
en el Centro de Fiscalización y Entrega, pagadera en Dólares o en Petróleo

Crudo, conforme a lo establecido en el artículo dieciseis (16) de la Ley de

id: A, 27

3361

Hidrocarburos y la cláusula décima quinta de este Contrato Modificatorio.
La contraprestación que corresponda a la Contratista por los servicios que
preste conforme a este Contrato Modificarorio se limitará al derecho a recibir
el Pago a la Contratista, previsto en este Contrato Modificatorio, conforme a
las tarifas acordadas. CINCO PUNTO TRES.- Servicios Adicionales.- Si
como producto de las Actividades de Exploración Adicional o Actividades
de Recuperación Mejorada realizados en el Área del Contrato se demostrare
la existencia de Yacimientos de Hidrocarburos Comercialmente Explotables
o Incremento de Reservas Comercialmente Explotables, la Contratista y la
Secretaría deberán acordar la Tarifa para Campos Nuevos o por Producción
incremental fruto de Recuperación Mejorada para el desarrollo de dichos
Yacimientos y acordar el respectivo Plan de Desarrollo, sin que esto
signifique disminuir o suspender sus obligaciones contenidas en el Plan de
Actividades. Si las Partes no llegaran a ponerse de acuerdo en la Tarifa para
Campos Nuevos o por Producción Incremental fiuto de Recuperación
Mejorada para desarrollar y explotar estos Yacimientos o reservas, la
Contratista podrá someter la diferencia al dictamen vinculante de un
Consultor, de conformidad con la cláusula TREINTA Y TRES PUNTO
TRES (33.3). CINCO PUNTO CUATRO.- Las Partes convienen que, en el
caso de descubrirse Gas Natural Libre, sustancias asociadas al Petróleo
Crudo, o Yacimientos de Petróleo Crudo de gravedad inferior a quince
grados (15% API en el Área del Contrato, se procederá conforme a lo
dispuesto en la Ley de Hidrocarburos y a lo estipulado en este Contrato
Modificatorio. CLÁUSULA SEXTA: PLAZO DE VIGENCIA.- El Plazo
de Vigencia de este Contrato Modificatorio es desde la fecha de inscripción
de este Contrato Modificatorio en el Registro de Hidrocarburos hasta el
treinta (30) de Julio de dos mil diecinueve (2019). En el evento de que la

Contratista procediera al desarrollo de otrg Yacimiento de Hidrocarburos
. : 28

o LÓPE>

Y

DR go,

NOTARIA VIGESIMA SEXTA.

3382
DR. HOMERO LÓPEZ OBANDO

NOTARIO VIGÉSIMO SEXTO DEL CANTÓN QUITO
DISTRITO METROPOLITANO

delimitada para determinar la superficie en donde la Contratista ejecutárá las
actividades y prestaciones objeto de este Contrato Modificatorio y sus
especificaciones y delimitaciones se establecen en el Anexo A. CLÁUSULA
OCTAVA: DERECHOS Y OBLIGACIONES DE LAS PARTES.-
OCHO PUNTO UNO.- Derechos sobre los Hidrocarburos. Son de

propiedad inalienable, imprescriptible e inembargable del Estado
Ecuatoriano los yacimientos de hidrocarburos y substancias que los
acompañan, en cualquier estado físico en que se encuentren situados en el
territorio nacional. Por lo tanto. es también propietario de los hidrocarburos
extraídos con ocasión de los servicios prestados por la Contratista. OCHO
PUNTO UNO PUNTO UNO.- La celebración de este Contrato
Modificatorio no concede a la Contratista, a más de los derechos
establecidos en este Contrato Modificatorio, otros derechos de naturaleza
alguna sobre el suelo, el subsuelo o sobre cualquier recurso natural o no, allí
existente, ni sobre las áreas que se expropiaren en favor de la Secretaría para
la ejecución de este Contrato Modificatorio, ni sobre sus servidumbres, ni
sobre las obras que allí se realizaren. OCHO PUNTO UNO PUNTO DOS.-
La delimitación del Área del Contrato tiene por objeto únicamente
determinar la superficie en la cual la Contratista está obligada a prestar los
servicios objeto de este Contrato Modificatorio. OCHO PUNTO UNO
PUNTO TRES.- La Contratista tendrá el derecho exclusivo de ejecutar los
servicios objeto de este Contrato Modificatorio, dentro del Áre: del
Contrato. En ningún caso el ejercicio de tales derechos por parté de la

Contratista implicará una cesión de la titularidad de los aróftos que

29
ly |

3363

corresponden al Estado sobre los recursos naturales ubicados en el Área del
Contrato por parte de la Secretaría. OCHO PUNTO UNO PUNTO
CUATRO.- La Contratista, en virtud de este Contrato Modificatorio, no
tiene derecho a explotar recursos naturales distintos del Petróleo Crudo
existentes en el Área del Contrato, aunque esos recursos hubieren sido
descubiertos por ella; excepto en los casos en qué celebrare los contratos
adicionales previstos en este Contrato Modificatorio de acuerdo con la Ley
Aplicable y a lo estipulado en este Contrato Modificatorio. OCHO PUNTO
UNO PUNTO CINCO.- La Contratista podrá ejercer los derechos
establecidos en este Contrato Modificatorio únicamente en relación con las
actividades referidas a los servicios contratados y no podrá ejercerlos con
ningún otro fin, ni tampoco traspasarlos o disponer de ellos de otra forma,
sin el consentimiento previo de la Secretaría. OCHO PUNTO UNO PUNTO
SEIS.- La Contratista, cualquiera de sus integrantes o sus Compañías
Relacionadas podrán intervenir en nuevas licitaciones o participar en otros
contratos para la exploración y explotación de hidrocarburos en el Ecuador,
de conformidad con la Ley Aplicable. UCHO PUNTO UNO PUNTO
SIETE.- La Contratista podrá usar, sin costo para ésta, el Petróleo Crudo u
otros hidrocarburos provenientes del Área del Contrato, que sean necesarios
para las operaciones, incluyendo pero no limitando, la generación de energía
eléctrica; y, en el caso del Gas Natural, previa autorización del Ministerio, la
misma que una vez otorgada sólo podrá ser'revocada de forma motivada y
siguiendo el debido proceso. La referida utilización de hidrocarburos no
implicará transferencia de dominio alguna a favor de la Contratista. La
Contratista tenderá a la optimización del uso del Gas Natural del Área del
Contrato para la generación de energía eléctrica requerida para el Proyecto.

OCHO PUNTO DOS.- Obligaciones de la Contratista.- Son obligaciones de

la Contratista además de otras obligaciones estipuladas en este Contrato
30

LÓ,
o PR
Sl
3

om

NOTARIA VIGESIMA SEXTA

-16- 3364
DR. HOMERO LÓPEZ OBANDO

NOTARIO VIGÉSIMO SEXTO DEL CANTÓN QUITO
DISTRITO METROPOLITANO

s en el

|

Plan de Actividades y en otros Planes y sus reformas, acordados por las

OCHO PUNTO DOS PUNTO DOS.- Ejecutar las actividades descrit:

Partes con sus propios recursos técnicos, económicos y administrativos,
pudiendo subcontratar los bienes y servicios requeridos, de conformidad«con
la cláusula vigésima tercera; para tal efecto invertirá los capitales requeridos,
utilizando los equipos, maquinarias y tecnología que fueren necesarios.
OCHO PUNTO DOS PUNTO TRES.- Construir las obras civiles y
facilidades petroleras de acuerdo con el Plan de Actividades y otros Planes
acordados por las Partes y sus reformas; y adquirir e instalar, a su costo, los
equipos que servirán para efectuar la medición y las determinaciones
volumétricas, ajustes por temperatura, contenido de agua y sedimentos y
otras mediciones que fuesen necesarias a fin de determinar el volumen de la
Producción Fiscalizada. OCHO PUNTO DOS PUNTO CUATRO.-
Construir o ampliar a su costo, todos los ductos y facilidades de transporte y
almacenamiento, desde los campos del Área del Contrato en explotación o
que se incorporen en el futuro, hasta el o los Centros de Fiscalización y
Entrega de acuerdo con el Plan de Actividades y otros Planes acordados por
las Partes y sus reformas. OCHO PUNTO DOS PUNTO CINCO.- Entregar
la Producción Fiscalizada en el Centro de Fiscalización y Entrega, cesando
en ese momento la responsabilidad de prestación de servicios por la
Contratista según este Contrato Modificatorio. OCHO PUNTO DOS
PUNTO SEIS.- Ejecutar las operaciones objeto de este Contrato
Modificatorio de acuerdo con los Estándares de la Industria Petrolera
Internacional. OCHO PUNTO DOS PUNTO SIETE.- Realizar las
actividades técnicas y administrativas necesarias para las operaciones de

evaluación, desarrollo y producción de los Yacimientos de Hidrocarburos

Fe,

_—

3355

Comercialmente Explotables. OCHO PUNTO DOS PUNTO OCHO.-
Cumplir con los Planes y Programas y Presupuestos Anuales y sus reformas.
En todos los Planes, Programas y Presupuestos Anuales las actividades son
“de ejecución obligatoria pero los montos de las Inversiones serán estimados.
OCHO PUNTO DOS PUNTO NUEVE.- Cumplir a su costo el programa de
capacitación técnica de conformidad con la Ley Aplicable y, de acuerdo a lo
establecido en el Anexo 1. El personal técnico y administrativo extranjero de
la Contratista proporcionará entrenamiento y capacitación al personal
nacional y promoverá la transferencia tecnológica. OCHO PUNTO DOS
PUNTO DIEZ.- Emplear en la ejecución de los servicios un mínimo de
ecuatorianos de: noventa y cinco por ciento (95%) en el personal de obreros,
noventa y cinco por ciento (95%) en el personal de empleados
administrativos y setenta y cinco por ciento (75%) en el personal técnico, a
menos que no hubiere técnicos nacionales disponibles, de acuerdo a lo
previsto en la Ley Aplicable. OCHO PUNTO DOS PUNTO ONCE.-
Mantener informado permanentemente a la Secretaría sobre el desarrollo de
los servicios efectuados durante la vigencia de este Contrato Moditicatorio.
OCHO PUNTO DOS PUNTO DOCE.- Presentar a la ARCH informes
diarios de perforación y demás reportes requeridos conforme al Reglamento
de Operaciones Hidrocarburiferas así como la presentación de un informe
completo al término de cada operación que bajo los Estándares de la
Industria Petrolera Internacional se considere importante o significativa.
OCHO PUNTO DOS PUNTO TRECE.- Inscribir este Contrato
Modificatorio en el Registro de Hidrocarburos, dentro de los treinta (30)
primeros dias contados desde la fecha de su suscripción. OCHO PUNTO
DOS PUNTO CATORCE.- Entregar a la Secretaría y a la Autoridad
Ambiental, según su competencia, copia de la información técnica,

ambiental y de investigación relacionada con las actividades de la Contratista
: 32

S ¿ao ce

al
3

on

NOTARIA VIGESIMA SEXTA

-17- 3366
DR. HOMERO LÓPEZ OBANDO

NOTARIO VIGÉSIMO SEXTO DEL CANTÓN QUITO
DISTRITO METROPOLITANO

. ep . z Ho
referentes a la ejecución de este Contrato Modificatorio, de do

las disposiciones legales y reglamentarias vigentes incluyendo dai
geológicos, geofísicos, petrofísicos, de ingeniería, registros e informes
completación de pozos y cualesquier otros datos que la Contratista hubiese
originado y recopilado durante la vigencia de este Contrato Modificatorio.
OCHO PUNTO DOS PUNTO QUINCE.- Presentar anualmente a la
Secretaría y a la Autoridad Ambiental el Programa y Presupuesto Ambiental
Anual, que formarán parte integrante de los Programas y Presupuestos
Anuales. OCHO PUNTO DOS PUNTO DIECISEIS.- Entregar a la
Secretaría y al Ministerio del Ambiente una copia de los Estudios
Ambientales que se realicen y los documentos que los sustentan. OCHO
PUNTO DOS PUNTO DIECISIETE.- Presentar en el primer mes de cada
año a la Secretaría y a la Agencia de Regulación y Control Hidrocarburífero
un informe detallado sobre las Inversiones, Costos y Gastos de la
Contratista, y las actividades ejecutadas en el Área del Contrato. OCHO
PUNTO DOS PUNTO DIECIOCHO .- Presentar hasta el 30 de abril de cada
año a la Secretaría y a la Agencia de Regulación y Control Hidrocarburífero
copia de los estados financieros debidamente auditados. OCHO PUNTO
DOS PUNTO DIECINUEVE. Obtener de la Autoridad Ambiental
competente y de conformidad con la Ley Aplicable la licencia ambiental
respectiva para la ejecución de las actividades programadas en el Área del
Contrato, la que en copia deberá ser entregada a la Secretaría. OCHO
PUNTO DOS PUNTO VEINTE.- Proporcionar a funcionarios autorizados
del Ministerio, personal de las Fuerzas Armadas relacionados con asuntos de
seguridad y otros funcionarios públicos autorizados por la Secretaría o la
Agencia de Regulación y Control Hidrocarburífero, la información necesaria
para el cumplimiento de sus deberes y obligaciones que guardaren relación

con este Contrato Modificatorio; y, proveerles temporal y ocasionalmente,

Le 33
u/

3367

cuando las circunstancias lo requieran y en un número razonable, en las
instalaciones de Campo, las facilidades de transporte, alojamiento y
alimentación en igualdad de condiciones que las suministradas al personal de
la Contratista de similar jerarquía, sin asumir ninguna responsabilidad por
los daños y perjuicios que puedan suttir tales funcionarios y sus bienes y
equipos al realizar su trabajo. OCHO PUNTO DOS'PUNTO VEINTIUNO.-
Mantener registros contables de conformidad con el Reglamento de
Contabilidad, en idioma castellano, de todas sus actividades técnicas,
administrativas y ambientales de manera que se puedan constatar en forma
exacta y fidedigna, las Inversiones, ingresos, Costos y Gastos de la
Contratista. Los documentos que por su naturaleza técnica se presenten en
otros idiomas, incluirán las respectivas traducciones, si estas fuesen
requeridas por la Secretaria u otras entidades de control. OCHO PUNTO
DOS PUNTO VEINTIDOS.- Proveer a la Secretaría y a la ARCH, dentro
del ámbito de sus competencias, trimestralmente o, cuando fhere requerido,
toda la información, datos o interpretaciones relacionadas con las actividades
lievadas a cabo por la Contratista en la ejecución de este Contrato
Modificatorio, incluyendo las de carácter científico y técnico obtenidas en
razón de sus trabajos, tales como: perfiles eléctricos, sónicos, radioactivos y
otros; cintas y líneas sísmicas; muestras de pozos; múcleos testigos de
formación, mapas, secciones, informes topográficos, geológicos, geofísicos,
geoquímicos y de perforación; interpretaciones geológicas y geofisicas;
informes de evaluación de los Yacimientos encontrados en el Área del
Contrato y, en general, cualquier otra información similar relevante. Esta
información será entregada en línea, en formato digital y/o analógico
documental, según lo requiera la Secretaría y la ARCH. OCHO PUNTO
DOS PUNTO VEINTITRES.- Respetar los derechos relativos a la propiedad

industrial de terceros, manteniendo a la Secretaría a salvo de reclamaciones o
34

e DS

e
3

NOTARIA VIGESIMA SEXTA

-18- 03368
DR. HOMERO LÓPEZ OBANDO

NOTARIO VIGÉSIMO SEXTO DEL CANTÓN QUITO
DISTRITO METROPOLITANO

forma permanente, la ejecución de los servicios que se compromete
realizar; y celebrar con los Subcontratistas, de acuerdo a la Ley Aplicabl
los contratos que fueren necesarios para el cumplimiento de sus obligaciones
asumiendo el compromiso de responder por la ejecución de sus operaciones.
OCHO PUNTO DOS PUNTO VEINTICINCO.- Contratar y mantener
vigentes las garantías y los seguros previstos en la Ley Aplicable y en este
Contrato Modificatorio. OCHO PUNTO DOS PUNTO VEINTISEIS.-
Recibir estudiantes o egresados de educación técnica superior relacionada
con la industria de hidrocarburos, sin asumir responsabilidad por sus riesgos,
para que realicen prácticas y estudios en los campos de trabajo del Área del
Contrato y/o en las oficinas de la Contratista en el Ecuador, corriendo por
cuenta de la Contratista los gastos de transporte, alojamiento, alimentación y
atención médica menor y de emergencia. El transporte, alojamiento,
alimentación y atención médica menor y de emergencia antes indicados
serán provistos en igualdad de condiciones que las suministradas al personal
de la Contratista en el Ecuador. El tiempo de tales prácticas y estudios y el
número de las personas que los realicen serán fijados de tal manera que no
interfieran con la eficiente ejecución de los servicios y que represente un
tiempo total en meses de pasantías equivalente al cuatro por ciento (4%) del
número total de empleados por año. La Contratista no tendrá relación laboral
alguna con quienes realicen tales prácticas y estudios, Copias de los reportes
sobre tales prácticas y estudios, en caso de ser presentados serán entregados
a la Contratista. OCHO PUNTO DOS PUNTO VEINTISIETE.- Presentar
mensualmente a la Secretaría y a la Agencia de Regulación y Control
Hidrocarburífero, un informe de actividades, Inversiones, Costos y Gastos de

la Contratista ejecutados durante el período respectivo. OCHO PUNTO DOS

ef 35
yl

3369

* PUNTO .VEINTIOCHO.- Incluir en sus presupuestos, las provisiones
necesarias para el cierre, terminación o abandono parcial o total de
: Operaciones y para la remediación ambiental de las áreas afectadas por las
actividades  hidrocarburíferas. OCHO PUNTO DOS PUNTO
VEINTINUEVE.- Presentar al Comité de Supervisión los Programas y
Presupuestos Anuales, elaborados hasta el treinta (30) de septiembre anterior
al Año Fiscal en que el referido programa deba ser ejecutado y
posteriormente, con la recomendación del Comité de Supervisión de acuerdo
a lo indicado en la cláusula TRECE PUNTO TRES (13.3), tramitar su
aprobación por parte de la Secretaría, de conformidad con lo establecido en
la Ley Aplicable. OCHO PUNTO DOS PUNTO TREINTA.- Presentar al
Comité de Supervisión el Plan Quinquenal y posteriormente con la
recomendación del Comité de Supervisión de acuerdo a lo indicado en la
cláusula TRECE PUNTO TRES (13.3), tramitar su aprobación por parte de
la Secretaría, de conformidad con lo establecido en la Ley Aplicable. OCHO
PUNTO DOS PUNTO TREINTA Y UNO.- Cumplir con las disposiciones
legales y reglamentarias concordantes, así como con los Estándares de la
Industria Petrolera Internacional, en lo relativo a la seguridad e higiene
Ocupacional para el personal a cargo de la Contratista. OCHO PUNTO DOS
PUNTO TREINTA Y DOS.- Aplicar o incorporar tecnologías aceptadas en
la industria petrolera internacional que sean compatibles con la Región
Amazónica Ecuatoriana. OCHO PUNTO DOS PUNTO TREINTA Y
TRES.- Cumplir con las disposiciones de la Ley Aplicable y los
compromisos adquiridos existentes a la fecha de suscripción de este Contrato
Moditicatorio en cuanto a las relaciones de la Contratista y las comunidades
vecinas, limitando su intervención a la ejecución de los programas
comunitarios y las medidas de compensación e indemnización previstas en la

Ley Aplicable. OCHO PUNTO DOS PUNTO TREINTA Y CUATRO.-
30

LÓPR,

Ñ

DR q
o

NOTARIA VIGESIMA SEXTA

-19- 3370
DR. HOMERO LÓPEZ OBANDO

NOTARIO VIGÉSIMO SEXTO DEL CANTÓN QUITO
DISTRITO METROPOLITANO

comunitarios y la Ley Aplicable. OCHO PUNTO DOS PUNTO TREN
Y CINCO.- Entregar a la Secretaría, a la terminación de este Contrato
Modificatorio por cualquier causa, sin costo y en buen estado conformeos
programas de mantenimiento, salvo el desgaste normal, los pozos, bienes,
instalaciones, equipos y obras de infraestructura existentes a esa fecha en el
Área del Contrato, en el entendido de que a partir de su entrega, la Secretaría
asumirá en forma exclusiva toda responsabilidad sobre dichos pozos, bienes,
instalaciones, equipos y obras de infraestructura. OCHO PUNTO DOS
PUNTO TREINTA Y SEIS.- Proponer para la aprobación de la Secretaría,
con la recomendación del Comité de Supervisión, la Tasa Máxima de
Producción, sobre la base de estudios técnicos convencionales o estudios de
simulación de Yacimientos en concordancia con lo estipulado en la Ley
Aplicabie. Las discrepancias entre la Tasa Máxima de Producción propuesta
y la Tasa Máxima de Producción aprobada por la Secretaría podrán ser
sometidas por la Contratista a un Consultor de conformidad con la cláusula
TREINTA Y TRES PUNTO TRES (33.3). El dictamen del Consultor será
vinculante. OCHO PUNTO TRES.- Obligaciones de la Secretaría.- Son

obligaciones de la Secretaría, además de otras obligaciones estipuladas en
este Contrato Modificatorio y en la Ley Aplicable las siguientes: OCHO
PUNTO TRES PUNTO UNO.- Pagar a la Contratista por si servicios de
exploración y explotación, la tarifa que corresponda, conforme se debida
en la cláusula décima quinta de este Contrato Modificatorio. Cuando se trate
de los servicios descritos en el Plan de Actividades, la Secretaría estará
obligada a pagar a la Contratista la Tarifa para Campos en Producción.

Cuando se trate de los servicios descritos en un Plan de Desarrollo, la

Secretaría estará obligada a pagar a la Contratista la Tarifa para Campos

Co 14, :

337

Nuevos o por Producción Incremental fruto de Recuperación Mejorada que
se acuerde. OCHO PUNTO TRES PUNTO DOS.- Solicitar la declaratoria
* de utilidad pública de los bienes necesarios para la ejecución de las
actividades, o la constitución de servidumbres de cualquier naturaleza,
previa solicitud de la Contratista, de contormidad con la Ley Aplicable,
OCHO PUNTO TRES PUNTO TRES.- Atender oportunamente las
solicitudes, propuestas o requerimientos que le correspondan. La Secretaría
deberá pronunciarse sobre las solicitudes, propuestas o requerimientos,
dentro de los términos o plazos establecidos para cada caso en este Contrato
Modificatorio y cuando no se los hubiere especificado, dentro del término de
quince (15) días contados desde que la Secretaría reciba la respectiva
solicitud, propuesta o requerimiento de la Contratista. En el caso de
Situaciones de Emergencia, la Secretaria deberá pronunciarse dentro del
término de dos (2) días siguientes a la notificación de la Contratista. Si la
Secretaría no se pronunciare dentro de los respectivos términos o plazos, se
entenderá que la Secretaría ha aprobado la correspondiente solicitud,
propuesta o requerimiento. OCHO PUNTO TRES PUNTO CUATRO.-
Proporcionar la información y documentación que sea necesaria para la
obtención de visas para el personal de nacionalidad extranjera de la
Contratista, que tengan que cumplir actividades en el país relacionadas con
la ejecución de este Contrato Modificatorio, en el entendido de que la
Contratista realizará los trámites administrativos correspondientes. OCHO
PUNTO TRES PUNTO CINCO.- Conceder a la Contratista la opción
preferente de compra de Petróleo Crudo del Área del Contrato, en los
términos señalados en los artículos dieciseis (16) inciso cuarto y setenta y
uno (71) de la Ley de Hidrocarburos, así como en este Contrato
Modificatorio. OCHO PUNTO TRES PUNTO SEIS.- Proporcionar a la

Contratista, sin costo, nueva información y datos técnicos y tecnológicos que
38

NOTARIA VIGESIMA SEXTA

-20= 33722 |
DR. HOMERO LÓPEZ OBANDO |

NOTARIO VIGÉSIMO SEXTO DEL CANTÓN QUITO
DISTRITO METROPOLITANO

fuesen obtenidos por la Secretaría a partir de la Fecha de Vig
el caso, que puedan ser usados en apoyo directo de las operatiore
exploración y explotación en el Área del Contrato. OCHO PUNTO
PUNTO SIETE.- Comunicar a la Contratista sobre cualquier reclamo o
procedimiento judicial que pueda afectar los derechos de la Contratista según |
este Contrato Modificatorio, a fin de que la Contratista pueda adoptar las
medidas que estime convenientes para la defensa de sus intereses. OCHO
PUNTO TRES PUNTO OCHO-.- Permitir a la Contratista la utilización, sin
costo para ésta, del Petróleo Crudo y del Gas Asociado, proveniente del Área
del Contrato, necesario para sus operaciones y en los volúmenes promedio
que a la Fecha Efectiva viene requiriendo, conforme a las normas y
procedimientos que al respecto le sean notificadas por la Secretaría y a lo
estipulado al respecto en este Contrato Modificatorio. La referida utilización
de hidrocarburos no implicará transferencia alguna a favor de la Contratista
Cualquier incremento en la utilización de hidrocarburos para las operaciones
por parte de la Contratista deberá ser aprobada previamente por la Secretaría.
La Contratista tenderá a la optimización del Gas Natural del Área del
Contrato para la generación de energía eléctrica requerida para el Proyecto.
OCHO PUNTO TRES PUNTO NUEVE.- Proveer a la Contratista y
coordinar con ella las condiciones razonables de seguridad para la
realización de las operaciones de este Contrato Modificatorio y, en ¿aso de
que séa necesario, por intermedio de la Fuerza Pública. OCHO PUNTO
TRES PUNTO DIEZ.- Obtener de las entidades del sector público la
cooperación y ayuda que requiera la Contratista para la pronta atención de
los distintos trámites que debe realizar ante ellas, así como procurar la
obtención de cualquier licencia o permiso necesario para el cumplimiento de
este Contrato Modificatorio, en especial los relativos a los predios

superficiales, de acuerdo a lo dispuesto por el artículo noventa y uno (91) de

Lo 39
yA

La

3373

la Ley de Hidrocarburos. OCHO PUNTO TRES PUNTO ONCE.- Recibir la
Producción Fiscalizada del Área del Contrato, y responsabilizarse de la
misma, una vez que haya sido entregada por la Contratista en el Centro de
Fiscalización y Entrega. OCHO PUNTO TRES PUNTO DOCE.- Suscribir
de ser pertinente, a pedido de la Contratista, los contratos adicionales y
modificatorios previstos en la Ley de Hidrocarburos y en este Contrato
Moditficatorio, con sujeción a lo estipulado en la cláusula trigésimo segunda
de este Contrato Modificatorio. OCHO PUNTO TRES PUNTO TRECE.-
Solicitar al Ministerio Sectorial, a pedido de la Contratista, la autorización en
favor de la Contratista para la extracción y transformación del Petróleo
Crudo pesado en el sitio (in situ), mediante una planificación económica
integral, si en el Área del Contrato se hubiere encontrado como producto de
actividades previstas en el Pian de Desarrollo Petróleo Crudo pesado de
quince grados API o menos. OCHO PUNTO TRES PUNTO CATORCE.-
Facilitar a la Contratista, de acuerdo con la Ley Aplicable y las
estipulaciones de este Contrato Modificatorio, el uso de las vías, medios de
comunicación y transporte existentes o por construirse, así como la
utilización de materiales naturales de construcción y combustibles requeridos
por las operaciones, asi como para la obtención de cualquier licencia o
permiso necesarios para el cumplimiento de este Contrato Modificatorio.
OCHO PUNTO TRES PUNTO QUINCE.- El desarrollo sostenible de las
comunidades será asumido por el Estado a través de la Secretaría de Pueblos
y sus demás entidades e instituciones dentro del ámbito de sus competencias.
CLÁUSULA NOVENA: FUERZA MAYOR e CASO FORTUITO Y
SIFUACIONES DE EMERGENCIA.- N UEVE. PUNTO UNO.- En
General. - NUEVE PUNTO UNO PUNTO UNO.- Ninguna de las Partes será
responsable por el incumplimiento, suspensión o retraso en la ejecución de

las obligaciones establecidas en este Contrato Modificatorio, ni estará
40

ES <<

DR,

NOTARIA VIGESIMA SEXTA

3374
-21- -
DR. HOMERO LÓPEZ OBANDO

NOTARIO VIGÉSIMO SEXTO DEL CANTÓN QUITO
DISTRITO METROPOLITANO

obligada a indemnizar a la otra Parte por los perjuicios ue pudicpe
causarse, cuando el incumplimiento, suspensión o retraso sea consecuencia
directa y necesaria de un evento de Fuerza Mayor o Caso Fortuito|'o
Situación de Emergencia debidamente comprobado. NUEVE PUNTO UNO
PUNTO DOS.- La Parte que alegare la Fuerza Mayor o Caso Fortuito,
deberá notificar con los justificativos necesarios, a la otra Parte en un plazo
máximo de diez (10) días desde la ocurrencia del evento, en concordancia
con el numeral cuatro (4) del artículo setenta y cuatro (74) de la Ley de
Hidrocarburos. Esta notificación contendrá los detalles sobre la causa y
naturaleza del evento, la duración prevista y el efecto que pueda tener sobre
el cumplimiento de las obligaciones correspondientes a la Parte según este
Contrato Modificatorio. NUEVE PUNTO UNO PUNTO TRES.- La Parte
afectada continuará ejecutando sin dilación ni modificación todas las demás
obligaciones que no hayan sido afectadas por el evento de Fuerza Mayor o
Caso Fortuito o Situación de Emergencia. NUEVE PUNTO UNO PUNTO
CUATRO.- Si fuese negada la Fuerza Mayor o Caso Fortuito por parte de la
Secretaría, que la podrá hacer solamente debidamente motivada, la
Contratista tendrá el derecho de impugnar esta negativa que tendrá que
también ser debidamente motivada, utilizando los recursos previstos en este
Contrato Modificatorio y la Ley Aplicable. NUEVE PUNTO UNO PUNTO
CINCO.- La prueba de la Fuerza Mayor o Caso Fortuito corresponde a quien
la alega, y de la diligencia y cuidado, a quien ha debido emplearlos. NUEVE
PUNTO UNO PNTO SEIS.- La Contratista está obligada a notificar a la
Secretaría la ocurrencia de un evento que constituye una Situación de
Emergencia dentro de los tres (3) días siguientes a la fecha en que tuvo
conocimiento del mismo, debiendo acompañar justificativos o prueba
suficiente de la ocurrencia del evento. El incumplimiento de esta obligación

causará que el evento no se considere como una Situación de Emergencia a

Le 41
a

3375

efectos de este Contrato Modificatorio. NUEVE PUNTO UNO PUNTO
SIETE.- Si fuese negada la Situación de Emergencia por parte de la
Secretaría, que la podrá hacer solamente debidamente motivada, la
Contratista tendrá el derecho de impugnar esta negativa que tendrá que
también ser debidamente motivada, utilizando los recursos previstos en este
Contrato Modificatorio y la Ley Aplicable. NUEVE PUNTO DOS.-
Medidas Mitigatorias.- La Parte afectada por el evento de Fuerza Mayor o
Caso Fortuito o Situación de Emergencia está obligada a tomar todas las
medidas que se encuentren a su alcance para mitigar y subsanar sus
consecuencias. NUEVE PUNTO DOS PUNTO UNO.- Si el evento requiere
acción inmediata de parte de la Contratista, ésta deberá tomar todas las
acciones y realizará todos los egresos que resulten necesarios o adecuados
conforme a los Estándares de la Industria Petrolera Internacional para
proteger los intereses de la Contratista y los de la Secretaría, así como los de
sus respectivos trabajadores, aunque tales egresos no hayan sido incluidos en
el Programa y Presupuesto Anual vigente en el Año Fiscal correspondiente,
Las acciones tomadas deberán ser notificadas a la Secretaría dentro del
término de diez días siguientes a la toma de la acción. NUEVE PUNTO
DOS PUNTO DOS.- Si dentro de un período razonable después de haber
sido confirmado el evento de Fuerza Mayor o Caso Fortuito o Situación de
Emergencia que ocasiona la suspensión o demora en la ejecución de las
obligaciones según este Contrato Modificatorio, la Parte afectada no ha
procedido a adoptar las medidas que razonable y legalmente podría iniciar
para eliminar o mitigar dicho evento de Fuerza Mayor o Caso Fortuito o
Situación de Emergencia o sus efectos directos o indirectos, la otra Parte
podrá, a su exclusiva discreción y dentro del término de dos (2) días
siguientes a haber enviado la correspondiente notificación a la Parte

afectada, adoptar e iniciar la ejecución de cualquier medida razonable que
42

pS LÓPE>.
> o
g o
NOTARIA VIGESIMA SEXTA

22 3376
DR. HOMERO LÓPEZ OBANDO

NOTARIO VIGÉSIMO SEXTO DEL CANTÓN QUITO
DISTRITO METROPOLITANO

juzgue necesaria o conveniente para eliminar o mitigar
evento de Fuerza Mayor o Caso Fortuito o Situación de
cuestión o sus efectos directos o indirectos. La Parte afectada | ser:

responsable de todos los costos ocasionados que tengan el debido sustento
por las medidas que tome la otra Parte según esta cláusula. A partir de ese
momento, la Parte no afectada podrá exigirle a la Parte afectada que reanude
total o parcialmente la ejecución de los servicios así como el cumplimiento
de cualquier obligación cuyo cumplimiento se hubiese visto afectado por el
evento de Fuerza Mayor o Caso Fortuito o Situación de Emergencia.
NUEVE PUNTO TRES.- Terminación del Evento.- Cuando la Parte
afectada por el evento de Fuerza Mayor o Caso Fortuito o Situación de
Emergencia esté en capacidad de reiniciar el cumplimiento de sus
obligaciones según este Contrato Modificatorio, dicha Parte lo notificará con
prontitud a la otra Parte a más tardar dentro de los dos (2) días laborales
siguientes a la fecha en que haya cesado el evento de Fuerza Mayor o Caso
Fortuito o Situación de Emergencia. Si la Parte afectada fuere la Contratista,
una vez recibida esta notificación, la Secretaría levantará la declaratoria de
Fuerza Mayor o Caso Fortuito o Situación de Emergencia. NUEVE PUNTO

CUATRO.- Terminación en Caso de Duración Extendida.- Si los efectos de

un evento de Fuerza Mayor o Caso Fortuito o Situación de Emergencia
afectaren a más del cincuenta por ciento (50%) de la producción total de
Petróleo Crudo del Área del Contrato y se prolongaren durante un período
superior a seis (6) meses, a la opción de cualquiera de las Partes, se podrá
seguir el procedimiento para terminación de este Contrato Modificatorio de
mutuo acuerdo. NUEVE PUNTO CINCO.- Pago de Tarifa.- Aún en el caso
de Fuerza Mayor o Caso Fortuito o Situación de Emergencia, de existir
producción fiscalizada proveniente del Área del Contrato, la Contratista

tendrá derecho a recibir la tarifa pertinente conforme a este Contrato

Le ]
y,

3377

Modificatorio. NUEVE PUNTO SEIS.- Compensación de Plazos.- La
ocurrencia de un evento de Fuerza Mayor o Caso Fortuito o Situación de
Emergencia podrá dar lugar a revisión de los cronogramas de trabajo
propuestos por la Contratista, sin perjuicio de reiniciar el cumplimiento de
sus obligaciones tan pronto como sea posible, luego de que el impedimento
haya cesado, A la Contratista se le reconocerá “el tiempo que dure la
suspensión de las operaciones debido a evento de Fuerza Mayor o Caso
Fortuito o Situación de Emergencia, siempre y cuando éste ocasione la
paralización de más del cincuenta por ciento (50%) de las actividades de
producción; y, en consecuencia, la fecha de terminación del Plazo de
Vigencia de este Contrato Moditicatorio será pospuesta por un lapso igual al
que dure dicha paralización. NUEVE PUNTO SIETE.- Los egresos
necesarios para adoptar acciones inmediatas que precautelen los intereses del
Estado o de las Partes, no contemplados en los Planes, Programas y
Presupuestos Anuales y no cubiertos por las pólizas de seguro previstas en
este Contrato Modificatorio, generados por circunstancias de Fuerza Mayor
o Caso Fortuito debidamente notificadas y aprobadas por la Secretaría, serán
cubiertos por la Secretaría a través de reembolsos. CLÁUSULA DÉCIMA:
GARANTÍAS Y SEGUROS.- DIEZ PUNTO UNO.- Garantías.- La
Contratista rendirá a favor de la Secretaría, las garantías previstas en la Ley
Aplicable, así como en este Contrato Moditicatorio, las que se aprobarán y
registrarán de acuerdo con las normas y los procedimientos pertinentes.

DIEZ PUNTO UNO PUNTO UNO.- Garantia de Actividades e Inversiones

Comprometidas: La Contratista garantiza la ejecución de las actividades
comprometidas e Inversiones estimadas en los” Planes, Programas y
Presupuestos Anuales, conforme lo previsto en la cláusula QUINCE PUNTO
SIETE (15.7). DIEZ PUNTO UNO PUNTO DOS.- Garantía Solidaria:

Previo a la “inscripción de este Contrato Modificatorio en el Registro de
4

LÓP,
aaa,

e
3

on

NOTARIA VIGESIMA SEXTA

25 3378
DR. HOMERO LÓPEZ OBANDO

NOTARIO VIGÉSIMO SEXTO DEL CANTÓN QUITO
DISTRITO METROPOLITANO

Hidrocarburos, cada una de las compañías que inte;

obligan a sustituir la garantía solidaria de sus respectivas

consta en el Anexo F. En consecuencia, las garantías de las Casas Matrides
presentadas con anterioridad quedarán sin efecto. DIEZ PUNTO UNO
PUNTO TRES.- Causas de Ejecución: Sin perjuicio de los demás derechos y
obligaciones previstas en la Ley Aplicable y en este Contrato Modificatorio,
la Secretaría tendrá el derecho de hacer efectivas las Garantías Solidarias
para cubrir cualquier incumplimiento de las obligaciones de la Contratista en
virtud de este Contrato Modificatorio, quedando expresamente pactado que
no existe prelación alguna para la ejecución de las Garantías y que
cualquiera de ellas puede ejecutarse indistintamente. Además de cubrir los
incumplimientos, la Secretaría podrá hacer efectivas las Garantías Solidarias
para cobrar (i) daños y perjuicios declarados en laudo arbitral o sentencia
ejecutoriada, (ii) restitución de sumas pagadas por la Secretaría en exceso,
así como cualquier otra obligación de pago o cantidad debida por la
Contratista a la Secretaría por cualquier concepto en relación a este Contrato
Modificatorio e (iii) indemnizaciones debidas por la Contratista a la
Secretaría de conformidad con este Contrato Modificatorio, declaradas en
laudo arbitral o sentencia ejecutoriada. Sin perjuicio de lo dicho
anteriormente, para todos estos casos la Secretaría notificará a la Contratista
sobre el incumplimiento respectivo, sobre los daños y perjuicios o de sumas
pagadas en exceso u otras obligaciones de pago o de indemnizaciones
debidas, a favor de la Secretaría, otorgándole el plazo de treinta (30) días
para justificar tal evento o adoptar las medidas necesarias para superarlo.
DIEZ PUNTO DOS.- Pólizas de Seguro.- La Contratista será
exclusivamente responsable de contratar todas las pólizas de seguro

requeridas por la Ley Aplicable, así como las indicadas en la cláusula DIEZ

Ll y

AY

3379.

PUNTO DOS PUNTO DOS (10.2.2,) para cumplir con este Contrato
Modificatorio, ya sea que dichas pólizas estén disponibles en el mercado
nacional o internacional o se obtengan a través de reaseguros. Estas pólizas
de seguros se sujetarán a la legislación ecuatoriana y se basarán en los
Estándares de la Industria Petrolera Internacional. Los seguros para cubrir
bienes localizados en el Ecuador se les contratará con una compañía de
seguros debidamente autorizada por la Superintendencia de Bancos y
Seguros. DIEZ PUNTO DOS PUNTO UNO.- En el caso de que la
Contratista o sus Subcontratistas, no hubieren contratado las pólizas de
seguro o que la Contratista haya incumplido con el pago de las primas que
correspondan a tales pólizas o tuera insuficiente la cobertura, los daños y las
pérdidas que puedan producir, serán de su exclusiva responsabilidad y la
Contratista deberá cubrirlos de inmediato, sin que pueda alegar el derecho
para reclamar a la Secretaría ningún tipo de reembolso. (a) La Contratista
designará a la Secretaria como beneficiario o asegurado adicional y endosará
a su favor las pólizas de seguro que se establecen en la Ley Aplicable y en
este Contrato Modificatorio. (b) La Contratista mantendrá asegurados los
bienes y demás activos fijos requeridos para la prestación de los servicios a
que se refiere este Contrato Moditicatorio hasta que sean entregados a la
Secretaría. Igualmente la Contratista tendrá asegurado el Petróleo Crudo que
se encuentre en las facilidades de almacenamiento y transporte hasta ser
entregado en los Centros de Fiscalización y Entrega. (c) En caso de siniestro,
las indemnizaciones pagadas por las compañías aseguradoras serán recioldas
por la Contratista y servirán como base para reemplazar O reparar
inmediatamente los bienes o instalaciones dañadas, destruidas o sustraídas.
Si cualquier compañía aseguradora dejare de pagar cualquier reclamación
por pérdida o daño de bienes asegurados como resultado de daños causados

por la imprudencia, negligencia, o culpa del personal de la Contratista, los
40

¿30 LÓPEZ

DI
o

NOTARIA VIGESIMA SEXTA

3380
An
DR. HOMERO LÓPEZ OBANDO

NOTARIO VIGÉSIMO SEXTO DEL CANTÓN QUITO
DISTRITO METROPOLITANO

costos de reparación o de reposición serán por cuenta de ia €
La Contratista exigirá a sus aseguradores incluir una cláusula €

: y ¿8 : : |
todas las pólizas, en virtud de la cual éstos renuncien a su derecho de

N

subrogación contra la Secretaría. Asimismo, la Contratista exigirá als Ss
aseguradores incluir una cláusula de que las pólizas no serán modificadas, en
la medida que restrinjan, disminuyan o limiten las coberturas existentes, o
canceladas sin notificación a la Secretaría con treinta (30) días de
anticipación. (e) "Si la Contratista no mantiene en vigencia las pólizas de
seguro que está obligada a contratar conforme a este Contrato Modificatorio,
la Secretaría podrá, pero no estará obligada a ello, contratar las pólizas de
seguro y deducir los costos de los mismos de cuaiquier monto debido a la
Contratista conforme a este Contrato Modificatorio; esto sin perjuicio de las
demás disposiciones sobre daños y perjuicios y consecuencias del
incumplimiento de las obligaciones de la Contratista según este Contrato
Modificatorio. (£) La Contratista deberá proporcionar prueba a la Secretaria
de que las compañías de seguros otorgantes de las pólizas de seguro, se
encuentran suficientemente respaldadas por los reaseguros que sean
necesarios. (g) La Contratista entregará a la Secretaría copias certificadas de
las pólizas de seguro contratadas. (h) Las indemnizaciones y restitución de
bienes derivados de los siniestros que no estuvieren debidamente asegurados
por la Contratista, serán de su exclusiva responsabilidad y deberán ser
cubiertas de inmediato por ella. DIEZ PUNTO DOS PUNTO DOS.- A partir
de la Fecha de Efectiva, la Contratista mantendrá vigentes pólizas de seguro
que cubran al menos los siguientes riesgos: 3) Todo Riesgo Petrolero,
incluyendo y no limitado a la perforación "completación y de
reacondicionamiento de pozos. Esta póliza debe incluir las siguientes
coberturas: - Incendio y líneas aliadas. - Rotura de maquinaria. - Sabotaje y

terrorismo. b) Responsabilidad Civil General, misma que debe incluir las

Lo 47
añ

7

3381

siguientes coberturas: - Patronal. - Contaminación y polución súbita y
accidental. La Contratista deberá contratar esta cobertura por riesgos de
contaminación y atectación al ecosistema, durante las operaciones de la
Contratista, de conformidad con los Estándares de la Industria Petrolera
Internacional, los que cubrirán los riesgos hasta la suscripción del informe
final de la auditoría del Área del Contrato. - Responsabilidad Civil de
Vehículos propios y no propios. c) Equipo y Maquinaria, para cubrir todos
los equipos a ser utilizados en las operaciones de la Contratista. d)
Transporte Importaciones, que cubrirá la mercadería o equipos importados
por la Contratista. e) Transporte Interno, que cubrirá la movilización dentro
del país, de las mercaderías de la Contratista. f) Incendio y Robo. g)
Accidentes Personales, que cubrirá al personal de la Contratista, y deberá
incluir la cobertura amplia de vuelos. h) "Todo Riesgo Construcción/Montaje,
la Contratista deberá presentar, a la Secretaría, estos seguros al inicio de las
obras de construcción o montaje que tenga que realizar durante la ejecución
del Contrato, salvo que optare por una cobertura permanente, DIEZ PUNTO
DOS PUNTO TRES.- Las Partes podrán convenir en el futuro asegurar otros
riesgos que sean necesarios para la ejecución de este Contrato Modificatorio.
DIEZ PUNTO DOS PUNTO CUATRO.- La Contratista podrá mantener
adicionalmente a su criterio otras pólizas de seguros que considere
convenientes para sus actividades. DIEZ PUNTO DOS PUNTO CINCO.- La
Contratista deberá exigir a todos sus Subcontratistas o proveedores de bienes
y servicios que contraten las pólizas de seguro que la Contratista considere
necesarias. CLÁUSULA DÉCIMA PRIMERA: PLAN DE
ACTIVIDADES.- ONCE PUNTO UNO.- La Contratista se compromete y
obliga a dar cumplimiento al Plan de Actividades, a fin de maximizar la
recuperación de reservas en el Área del Contrato, y el cumplimiento de la

producción de Petróleo Crudo estimada en el referido Plan, conforme a lo
48

¿o LÓRE>

on

e,
g

NOTARIA VIGESIMA SEXTA

e

-25- é 3332
DR. HOMERO LÓPEZ OBANDO

NOTARIO VIGÉSIMO SEXTO DEL CANTÓN QUITO
DISTRITO METROPOLITANO

establecido en el Plan de Actividades que consta en el Anexo B. En caso de
discrepancia entre las Partes, la Contratista podrá solicitar la intervención de
un Consultor de conformidad con los procedimientos establecidos en la
cláusula TREINTA Y TRES PUNTO TRES (33.3). ONCE PUNTO TRES.-
Las actividades establecidas en el Plan de Actividades podrán, previa
justificación técnica aceptada por la Secretaría, ser sustituidas por otras
dentro del mismo año. La Secretaría podrá negar justificadamente la
solicitud de reprogramación o sustitución efectuada por la Contratista. En
caso de discrepancia entre las Partes, la Contratista podrá solicitar la
intervención de un Consultor de conformidad con los procedimientos
establecidos en la cláusula TREINTA Y TRES PUNTO TRES (33.3). ONCE
PUNTO CUATRO.- A efectos de precisar la ejecución del Plan de
Actividades durante la vigencia de este Contrato, la Contratista detallará en
los Programas y Presupuestos Anuales y en el Plan Quinquenal, incluyendo
sus reformas, las actividades e Inversiones que proyecta, ejecutar en el
período correspondiente. La Contratista garantiza y se compromete a
ejecutar las actividades comprometidas en dichos Planes y Programas y
Presupuestos Anuales para lo cual realizará las Inversiones estimadas
correspondientes, una vez que los mismos hayan sido aprobados por la
Secretaría. ONCE PUNTO CINCO.- La Contratista reconoce que la fijación
contractual de la Tarifa para Campos en Producción y consecuentemente el
Pago a la Contratista, se sustenta en el compromiso de la Contratista de

ejecutar la totalidad de las actividades previstas en el Plan de Actividades,

LA «o .

3383

¡
por 1 que la no ejecución de una o más de tales actividades implicará la
reliquidación en el Pago a la Contratista de los valores equivalentes a las
Inversiones estimadas correspondientes a las actividades no ejecutadas,

conforme la cláusula décimo quinta, sin perjuicio de las garantías y demás

acciones por incumplimiento contractual por parte de la Contratista

contempladas en la Ley y este Contrato Modificatorio, con excepción de las
actividades que hubiesen sido debidamente reprogramadas o sustituidas de
conformidad con las cláusulas ONCE PUNTO DOS (11.2) y ONCE PUNTO
TRES (11.3) y sin perjuicio de la aplicación de la cláusuia TRECE PUNTO
OCHO (13.8). ONCE PUNTO SEIS.- La Contratista realizará las actividades
previstas en el Plan de Actividades bajo su responsabilidad en forma
diligente y oportuna, de conformidad con los Estándares de la Industria
Petrolera internacional, sólidos principios de ingenieria y en estricto
cumplimiento de los términos de este Contrato Modificatorio. ONCE
PUNTO SIETE.- La Secretaria tendrá derecho a recomendar a la Contratista,
sin ser obligatorio para la Contratista aceptar dicha recomendación, respecto
del método para obtener los resultados deseados, pero queda entendido que
la Contratista tendrá exclusivo y completo control y dirección sobre sus
actividades, así como completo control y dirección sobre las Inversiones,
Costos y Gastos de su operación. Las decisiones técnico-operativas sobre
actividades aprobadas dentro del Plan de Actividades, Plan de Actividades
Adicionales, Plan de Desarrollo, Plan Quinquenal y los Programas y
Presupuestos Anuales serán tomadas por la Contratista de manera exclusiva,
sin perjuicio de que pueda realizar consultas que estime pertinentes a la
Secretaría, CLÁUSULA DÉCIMA SEGUNDA: PLAN DE
ACTIVIDADES ADICIONALES Y PLAN DE DESARROLLO.- DOCE
PUNTO UNO.- La Contratista podrá presentar para la aprobación de la

Secretaría uno o más Planes de Actividades Adicionales con actividades e
50

ES LÓPE>

eS

DR yy

NOTARIA VIGESIMA SEXTA.

3384
-26=
DR. HOMERO LÓPEZ OBANDO

nuevas técnicas para la recuperación mejorada de las reservas existentes.

DOCE PUNTO DOS.- Las actividades e Inversiones del Plan de Actividak s
Adicionales se podrán realizar de forma secuencial y dependiente de los
resultados obtenidos, con excepción del programa mínimo de actividades
adicionales que será de cumplimiento obligatorio. DOCE PUNTO TRES.- Si
como producto de las Actividades de Exploración Adicional o Actividades
de Recuperación Mejorada realizadas en el Área del Contrato se demostrare
la existencia de Yacimientos de Hidrocarburos Comercialmente Explotables
o Incremento del factor de recobro de las Reservas Comercialmente
Explotables, la Contratista y la Secretaría deberán acordar la Tarifa para
Campos Nuevos o por Producción Incremental fruto de Recuperación
Mejorada para el desarrollo de dichos Yacimientos y acordar el respectivo
Plan de Desarrollo, sin que esto signifique disminuir o suspender sus
obligaciones contenidas en el Plan de Actividades. La Tarifa para Campos
Nuevos o por Producción Incremental fruto de Recuperación Mejorada
privilegiará las producciones provenientes (Producciones Incrementales
Adicionales) de dichas actividades e Inversiones adicionales, e incluirá las
Inversiones de Exploración Adicional y/o las Inversiones de Recuperación
Mejorada, así como un estimado de las Inversiones, Costos y Gastos para el
desarrollo de dichos Yacimientos, y una utilidad razonable para la
Contratista que tome en cuenta el riesgo incurrido, estimando el veinticinco
por ciento (25%) de rentabilidad para las Inversiones realizadas. DOCE
PUNTO CUATRO.- Si la Contratista creyere necesario la realización de
pruebas de producción previo a la presentación de un Plan de Desarrollo
pondrá en consideración de la Secretaría tal hecho, adjuntado todos los

justificativos técnicos que sean del caso. Las pruebas de producción no

AY

A

51

3385

podrán exceder de ciento ochenta (180) días. Dentro de los treinta (30) dias
posteriores al inicio de las pruebas de producción la Secretaría realizará las
recomendaciónes que creyere necesarias para la evaluación correspondiente.
DOCE PUNTO CUATRO PUNTO UNO.- Los servicios relacionados con el
Petróleo Crudo proveniente de las pruebas de producción serán pagados a la
Contratista conforme lo establecido en la cláusula décimo quinta, aplicando
la Tarifa para Campos en Producción. DOCE PUNTO CUATRO PUNTO
DOS.- Dentro de noventa (90) dias posteriores a la culminación de la
pruebas de producción la Contratista presentará a consideración de la
Secretaría el respectivo Plan de Desarrollo y la correspondiente solicitud
para que el Petróleo Crudo proveniente de los nuevos descubrimientos o del
incremento del recobro primario sea declarado como Comercialmente
Explotable. DOCE PUNTO CINCO.- El Plan de Desarrollo será un plan
complementario al Plan de Actividades, sin que esto signifique disminuir o
suspender las obligaciones de la Contratista contenidas en el Plan de
Actividades. DOCE PUNTO CINCO PUNTO UNO.- El Plan de Desarrollo
deberá contemplar lo siguiente: el área para la Fase de Explotación, el plazo
estimado para el desarrollo de los Yacimientos, a partir de la declaratoria de
comercialidad, que no podrá exceder de cinco (5) años, estimaciones de
reservas recuperables y del perfil de producción considerando una curva base
en caso de Recuperación Mejorada, estimaciones de las Inversiones, Costos
y Gastos de la Contratista necesarios para producir Petróleo Crudo en
cantidades que permitan asegurar la comercialidad, relacionados con dicho
Plan de Desarrollo. DOCE PUNTO CINCO PUNTO DOS.- El Plan de
Desarrolio deberá establecer parámetros de producción, espaciamiento de
pozos, y cualquier otro factor que afectaría necesariamente la factibilidad
económica del desarrollo propuesto. La evaluación económica del Plan de

" Desarrollo considerará las Inversiones de Exploración Adicional y/o las
52

o LÓP,
ES e
$

e

8

om

NOTARIA VIGESIMA SEXTA.

27 3386
DR. HOMERO LÓPEZ OBANDO

NOTARIO VIGÉSIMO SEXTO DEL CANTÓN QUITE
DISTRITO METROPOLITANO

incluirá una propuesta de la Tarifa para Campos Nuevos o por Producción
Incremental fruto de Recuperación Mejorada, conforme la metodología de
cálculo que consta en el Anexo L. DOCE PUNTO SEIS.- La Secretaría
conocerá y aprobará el Plan de Desarrollo dentro del plazo de noventa (90)
días a partir de la fecha de presentación por parte de la Contratista. DOCE
PUNTO SEIS PUNTO UNO.- La Secretaría podrá proponer reformas a
dicho Plan, en los siguientes casos: a) Cuando el Plan de Desarrollo
propuesto considere tasas de producción que puedan causar una pérdida
excesiva de presión en el Yacimiento y reducir la recuperación última de
reservas del mismo o cuando no se haya observado el espaciamiento óptimo
de pozos, todo ello de acuerdo con las prácticas internacionales de ingeniería
petrolera generalmente aceptadas; b) Cuando pueda aplicarse un plan
específico y alternativo de desarrolio, que siendo técnicamente tan eficiente
como el propuesto, resulte menos costoso e igual o más remunerativo, para
las Partes; o, c) Cuando tales reformas propuestas por la Secretaría
incrementen las reservas recuperables del Yacimiento. DOCE PUNTO SEIS
PUNTO DOS.- Dentro del plazo de treinta (30) días posteriores a la
presentación por parte de la Secretaría de reformas al Plan de Desarrollo
propuesto por la Contratista, las Partes realizarán sus máximos esfuerzos
para llegar a un acuerdo. DOCE PUNTO SEIS PUNTO TRES.- De no
llegarse a un acuerdo en relación con la aprobación del Plan de Desarrollo o
las reformas propuestas por la Secretaría a este Plan o sobre la Tarifa para
Campos Nuevos o por Producción incremental fruto de Recuperación
Mejorada para desarrollar y explotar estos Yacimientos o reservas, la
Contratista, podrá solicitar la intervención de un Consultor, de conformidad

con la cláusula TREINTA Y TRES PUNTO TRES (33.3). El dictamen del

LA no .

-3387

Consultor será vinculante. DOCE PUNTO SIETE.- El Plan de Desarrollo,
una vez aprobado por la Secretaría podrá ser reformado fundamentadamente
solamente por acuerdo de las Partes, incluyendo la reprogramación de las
actividades. DOCE PUNTO OCHO.- La Contratista reconoce que la fijación
contractual de la Tarifa para Campos Nuevos o por Producción Incrementai
fruto de Recuperación Mejorada y consecuentemente el Pago a la
Contratista, se sustenta en el compromiso de la Contratista de ejecutar la
totalidad de las actividades previstas en el Plan de Desarrollo, por lo que la
no ejecución de una o más de tales actividades implicará, una reliquidación
del Pago a la Contratista de los valores equivalentes a las Inversiones
estimadas correspondientes a las actividades no ejecutadas, conforme la
cláusula décimo quinta, sin perjuicio de las garantías y demás acciones por
incumplimiento contractual por parte de la Contratista contempladas en la
Ley y en este Contrato Modificatorio. CLÁUSULA DÉCIMA TERCERA:.
PROGRAMAS Y PRESUPUESTOS ANUALES. TRECE PUNTO
UNO.- La Contratista someterá a consideración del Comité de Supervisión,
los Programas y Presupuestos Anuales, para el Año Fiscal siguiente, hasta el
treinta (30) de septiembre anterior al Año Fiscal en que los mencionados
Programas Anuales de Actividades y Presupuestos de Inversiones Estimadas
serán ejecutados. Los Programas y Presupuestos Anuales estarán
directamente relacionados con los Planes respectivos. TRECE PUNTO
DOS.- En el caso del primer año de vigencia de este Contrato Modificatorio,
el Programa y Presupuesto Anual por el lapso que resta del Año Fiscal será
presentado hasta dentro del plazo de treinta (30) días después de la Fecha
Efectiva. TRECE PUNTO TRES.- El Comité de Supervisión conocerá el
Programa y Presupuesto Anual presentado por la Contratista y, dentro del
plazo de treinta (30) días posteriores a su presentación emitirá su

recomendación de conformidad con la cláusula décima novena y lo remitirá
54

S ¿go LÓPR,

%,

DR. yy
o

NOTARIA VIGESIMA SEXTA.

-28- 3388
DR. HOMERO LÓPEZ OBANDO

NOTARIO VIGÉSIMO SEXTO DEL CANTÓN QUITO
DISTRITO METROPOLITANO

a la Secretaría para la aprobación correspondiente. TRECI
CUATRO.- La Secretaría conocerá y aprobará el Programa y Pre

dentro del plazo de sesenta (60) días a partir de la fecha de presentación,

caso contrario se procederá conforme a la cláusula OCHO PUNTO TRES |

PUNTO TRES (8.3.3). TRECE PUNTO CINCO.- Queda entendido que para
la recomendación y aprobación de estos Programas y Presupuestos Anuales,
ni el Comité de Supervisión ni la Secretaría, respectivamente, podrán exigir
a la Contratista más de lo estipulado en los Planes acordados. TRECE
PUNTO SEIS.- La Contratista podrá presentar al Comité de Supervisión,
reformas al Programa y Presupuesto Anual vigente. Las reformas propuestas
por la Contratista deberán sustentarse en razones técnicas que justifican una
revisión de las actividades incluidas en el Programa y Presupuesto Anual
vigente. Las reformas a un Programa y Presupuesto Anual podrán
presentarse, también, como consecuencia de la reprogramación y sustitución
de las actividades o de actividades adicionales propuestas por la Contratista.
TRECE PUNTO SIETE.- El Comité de Supervisión recomendará las
reformas mencionadas en la cláusula TRECE PUNTO SEIS (13.6) y la
Secretaría estudiará y aprobará dichas reformas dentro del plazo de treinta
(30) días siguientes a la fecha de entrega-recepción de las mismas. Si la
Contratista no está de acuerdo con la decisión de la Secretaría, adoptada
dentro del plazo indicado, el asunto podrá ser sometido a un Consultor de

conformidad con la cláusula TREINTA Y TRES PUNTO TRES (33.3). El

dictamen del Consultor será vinculante. Si dentro de dicho plazo, ia
Secretaría no se pronunciare al respecto, se procederá conforme a la cláusula
OCHO PUNTO TRES PUNTO TRES (8.3.3). TRECE PUNTO OCHO.- Las
reformas, incluyendo reprogramaciones y sustituciones contempladas en las
cláusulas ONCE PUNTO DOS (11.2) y ONCE PUNTO TRES (11.3), que

contengan una reducción de las actividades previstas en el Plan de

zo 1) 55

3389

Actividades o cualquier otro Plan implicarán una reliquidación del Pago a la
Contratista, conforme la cláusula décima quinta. CLÁUSULA DÉCIMA
CUARTA: EXPLOTACIÓN UNIFICADA DE YACIMIENTOS
COMUNES.- CATORCE PUNTO UNO.- De conformidad con lo que
disponen los artículos ochenta y cinco (85) de la Ley de Hidrocarburos y
cincuenta y uno (51) del Reglamento de Operaciones Hidrocarburiferas, la
explotación de yacimientos comunes a dos o más áreas de contrato hará
obligatorio para las contratistas, en las áreas de contrato afectadas, a las
Empresas Públicas de Hidrocarburos en sus áreas asignadas o a la Secretaría
de Hidrocarburos, si no hubiese asignado a ningún operador para el área
afectada, celebrar convenios operacionales de explotación unificada con el
objeto de lograr mayor eficiencia y economía en la operación. Tales
convenios deberán ser aprobados por la Secretaría y el Ministerio.
CATORCE PUNTO DOS.- Serán considerados comunes y, por lo tanto
sujetos al régimen de explotación unificada, los Yacimientos calificados
sobre bases técnicas como tales, por el Ministerio, a solicitud de la
Secretaría, la Contratista o las operadoras involucradas. CATORCE PUNTO
TRES.- Cualquier Yacimiento localizado en dos o más áreas de contrato que,
según los resultados de pozos completados, haya sido calificado como
común por parte del Ministerio, deberá ser desarrollado y puesto en
producción en forma unificada. CATORCE PUNTO CUATRO.- Para tal
efecto, las partes a quienes corresponderá de acuerdo con este Contrato
Modificatorio y la Ley Aplicable, la explotación unificada del Yacimiento
común, negociarán con la Secretaría un convenio operacional de explotación
unificada, sujeto al mismo régimen contractual de este Contrato
Modificatorio, en el que habrán de establecerse la tarifa y demás condiciones
para el desarrollo de dicho Yacimiento. CATORCE PUNTO CINCO.- La

Contratista tendrá opción preferente de actuar como compañía operadora
56

0 LÓPEZ
¿Q'

NOTARIA VIGESIMA SEXTA.

-29=
DR. HOMERO LÓPEZ OBANDO

NOTARIO VIGÉSIMO SEXTO DEL CANTÓN QUITO
DISTRITO METROPOLITANO

hubiere una parte significativa de reservas recuperables del Yacimiento
común; y, c) Si el plan de desarrollo para el Yacimiento común demuestra
que se puede desarrollar y poner en producción dicho Yacimiento lo ant:

posible con la mayor eficiencia y economía, en los términos que dispone el
artículo ochenta y cinco (85) de la Ley de Hidrocarburos. CATORCE
PUNTO SEIS.- En el plazo de noventa (90) días contados a partir de la fecha
en que la Contratista hubiere realizado la declaración de Comercialidad del
Yacimiento o de la fecha en que éste hubiere sido declarado común por el
Ministerio Sectorial, cualquiera que ocurra más tarde, las operadoras
involucradas, entre sí deberán ponerse de acuerdo respecto de los términos y
condiciones en los que deberán proceder a realizar la explotación unificada
del Yacimiento común, para lo cual procederán a redactar y celebrar el
respectivo convenio operacional de explotación unificada, dentro del piazo
de treinta días posteriores a la fecha en que llegaron al referido acuerdo.
CATORCE PUNTO SIETE.- Si finalizado el citado plazo de noventa (90)
días las partes involucradas no se ponen de acuerdo, cualquiera de ellas
podrá solicitar que la Secretaría determine cuál será la operadora del
Yacimiento, sobre la base de las reservas recuperables, de acuerdo a
prácticas petroleras internacionales generalmente aceptadas y acordarán el
Plan de Desarrollo y la tarifa correspondiente. CATORCE PUNTO OCHO.-
Este convenio de operación unificada contendrá, entre otros aspectos, los
siguientes: a) Espaciamiento de pozos, tasas de producción, frecuencia de
control de presiones y niveles de producción, y reservas recuperables
estimadas; b) Participación económica de las partes involucradas para el
desarrollo y puesta en producción del Yacimiento; c) Revisión periódica del

comportamiento del Yacimiento, de las reservas recuperables y demás

¡GA

3391

condiciones de operación del Yacimiento común; d) Procedimientos de
ajustes de las Inversiones, y Costos y Gastos, en consideración a la revisión
periódica establecida en el literal c) que antecede; e) Procedimiento para la
opción de cambio de la compañía operadora del Yacimiento común, siempre
que tal cambio no afecte negativamente la continuidad de las operaciones
con la máxima eficiencia y economía, de acuerdo con el artículo ochenta y
cinco (85) de la Ley de Hidrocarburos; f) Las obligaciones que serán de
responsabilidad de la compañía operadora del Yacimiento común; e) La
constitución y funciones del comité de unificación que supervise las
operaciones relacionadas con el Yacimiento común, que estará compuesto
por representantes de las partes involucradas; y, h) Aquellos otros aspectos
generalmente aceptados en prácticas de operaciones petroleras
internacionales que sean aplicables. CATORCE PUNTO NUEVE.- Durante
el tiempo en que la Contratista no sea compañía operadora del Yacimiento
común, respecto a este Yacimiento se observará: a) Que, al amparo de este
Contrato Modificatorio, sus derechos no serán menoscabados; y, b) Que no
será responsable de las obligaciones que según el convenio operacional de
explotación unificada son de responsabilidad de quien, en ese entonces, sea
el operador del Yacimiento común. CLÁUSULA DÉCIMA OUINTA:
PAGO A LA CONTRATISTA.- QUINCE PUNTO UNO.- Margen de
Soberania.- El Estado se reserva el veinticinco por ciento (25%) del Ingreso
Bruto del Contrato como Margen de Soberanía, antes de cualquier
distribución. QUINCE PUNTO DOS.- Ingreso Disponible.- Del valor
remanente después de descontar del Ingreso Bruto del Contrato el Margen de
Soberanía, se cubrirán los Costos de Transporte del Estado y Costos de
Comercialización en que incurra el Estado. Una vez realizadas estas
deducciones y cubiertos los Tributos establecidos en la Codificación de la

Ley del Fondo para el Ecodesarrollo Regional Amazónico y la Ley de
58

0 LÓP)
SE e,
y
y
E

NOTARIA VIGESIMA SEXTA

-30- 3392
DR. HOMERO LÓPEZ OBANDO

NOTARIO VIGÉSIMO SEXTO DEL CANTÓN QUITO
DISTRITO METROPOLITANO

Creación de Rentas Sustitutivas para las Provincias de Napo
Sucumbíos, de ser aplicables, es decir, con el Ingreso Disponi
Secretaría pagará la Tarifa para Campos en Producción y, de ser aplicable
Tarifa para Campos Nuevos o por Producción Incremental fruto |de
Recuperación Mejorada. La Secretaría comunicará a la Contratista el Ingreso
Disponible para cada mes, y, de ser el caso, un detalle de los valores que se
acumularían de conformidad con la cláusula QUINCE PUNTO SEIS (15.6).
QUINCE PUNTO DOS PUNTO UNO.- En el evento que se incremente la
carga tributaria contemplada en la Ley del Fondo para el Ecodesarrollo
Regional Amazónico o en la Ley de Creación de Rentas Sustitutivas para las
Provincias de Napo, Esmeraldas y Sucumbíos, o que se creen gravámenes de
cualquier naturaleza que tengan como efecto el incremento del Costo de
Transporte del Estado o el Costo de Comercialización, y que como resultado
de dichos incrementos, el Ingreso Disponible no fuere suficiente para cubrir
el respectivo Pago a la Contratista, los valores correspondientes a dichos
incrementos se cubrirán luego de efectuar el Pago a la Contratista. Cualquier
valor adicional que sea requerido para cubrir dichos impuestos o gravámenes
provendrá del Presupuesto General del Estado. QUINCE PUNTO DOS
PUNTO DOS.- De conformidad con lo previsto en la Ley de Régimen
Tributario Interno los valores correspondientes al Impuesto al Valor
Agregado IVA que deba pagar la Secretaría por la facturación que realice la
Contratista durante la ejecución de este Contrato Modificatorio, serán
reintegrados a la Secretaría por el Servicio de Rentas Internas, sin que
produzca afectación al Ingreso Disponible. QUINCE PUNTO TRES.- Tarifa

ara Campos en Producción.- Las Partes acuerdan que la Contratista tendrá

derecho al pago de una tarifa para los campos en producción de US$28,50
(veinte y ocho Dólares con cincuenta centavos) por cada Barril neto, unidad

de hidrocarburo, producido y entregado al Estado en el Centro de

La) 7 59

3393

Fiscalización y Entrega. Esta Tarifa para Campos en Producción toma en
cuenta un estimado de la amortización de las Inversiones, los costos y gastos,
y una utilidad razonable que toma en consideración el riesgo incurrido.

QUINCE PUNTO CUATRO.- Tarifa para Campos Nuevos o por Producción

incremental fruto de Recuperación Mejorada.- Para la ejecución de un Plan

de Desarrollo, como resultado de un Plan de Actividades Adicionales, se
fijará por acuerdo de las Partes una Tarifa para Campos Nuevos o por
Producción Incrementa! fruto de Recuperación Mejorada por cada Barril
neto, unidad de hidrocarburo, proveniente de Producciones Incrementales
Adicionales y entregado al Estado en el Centro de Fiscalización y Entrega,
de conformidad con la cláusula décima segunda. En caso de discrepancia
entre las Partes, la Contratista podrá solicitar la intervención de un Consultor
de conformidad con la cláusula TREINTA Y TRES PUNTO TRES (33.3).
QUINCE PUNTO CINCO. Pago a la Contratista- Los valores
: correspondientes a la Tarifa para Campos en Producción y, de ser aplicable,
la Tarifa para Campos Nuevos o por Producción Incremental fruto de.
Recuperación Mejorada calculados de conformidad con la cláusula QUINCE
PUNTO CINCO PUNTO UNO (15.5.1) y QUINCE PUNTO CINCO
PUNTO DOS (15.5.2) serán los únicos pagos que efectuará la Secretaría a la
Contratista como contraprestación por la prestación por los servicios objeto
de este Contrato Modificatorio. QUINCE PUNTO CINCO PUNTO UNO.-
El Pago a la Contratista para Campos en Producción se regirá por la
siguiente fórmula: PC, = [TAR x Q;] x F. A PO, = Pago a la Contratista en el
período t. TAR = $ US 28,50 (Veinte y ocho Dólares con cincuenta
centavos) / Barril (Tarifa para Campos en Producción). Q; = Producción de
los campos en el período t, medido en Barriles. FA; = Factor de ajuste por
inflación de los costos operativos. FA¿= FA: x [APPLx X + ACPL x Y+Z].
A PPI, = Variación del indicador de costos PPI, / PPI,¡ (Código

N

NOTARIA VIGESIMA SEXTA

=31- 3394
DR. HOMERO LÓPEZ OBANDO

NOTARIO VIGÉSIMO SEXTO DEL CANTÓN QUITÓ
DISTRITO METROPOLITANO

PCU213112213112 “support activities for oil and gas opel ations”

0.175. Factor de costos operativos variables sobre la Tarifa para Campos AL

M

0.325. Factor de costos operativos fijos sobre la Tarifa para Campos|en

Producción. (No se incluye depreciación ni amortización). A C.

Variación del indicador de costos CPI, / CP1,.,. (Consumer Price Index).

Producción. (No se incluye depreciación ni amortización). Z=1-—X- Y.
Los factores X y Y de la fórmula precedente, son estimaciones promedio de
los costos con relación a la tarifa, durante la vigencia de este Contrato,
debiéndose mantener inalterables durante la vigencia del mismo. El periodo /
para el pago a la contratista (PC£), tiene una periodicidad mensual; sin
embargo, el factor FAt se ajustará anualmente en el mes de enero de cada
Año Fiscal, considerando los índices a diciembre del Año Fiscal anterior. El
factor de ajuste para el año dos mil doce (2012), se calculará tomando en
cuenta la variación entre el mes correspondiente a la Fecha de Vigencia y el
mes de diciembre del primer año de vigencia de este Contrato. El factor de
ajuste para el año dos mil once (2011) será uno (1). QUINCE PUNTO
CINCO PUNTO DOS.- Pago a la Contratista para Campos Nuevos o por
Producción Incremental fruto de Recuperación Mejorada se regirá por la
siguiente fórmula: PC, = [TAR.CN x Qk] x FA, PC, = Pago a la Contratista
en el período t. TAR.CN = $ US XX Dólares / Barril (Tarifa para Campos
Nuevos o por Producción Incremental fruto de Recuperación Mejorada). Ql;
= Producción de los nuevos campos o incremental de Recuperación
mejorada en el período t, medido en barriles. FA, = Factor de ajuste por
inflación de los costos operativos. FA¿=FAy., x [APPI,x X + ACPL, x Y+Z].
A PPI¡ = Variación del indicador de costos PPl / PPl; (Código
PCU213112213112 “support activities for oil and gas operations”). X =
0.175. Factor de costos operativos variables sobre la Tarifa para Campos

Nuevos o por Producción Incremental fruto de Recuperación Mejorada. (No

LR as, sl

3395

se incluye depreciación ni amortización) A CP]; = Variación del indicador de
costos CPL / CPI,, (Consumer Price Index). Y = 0.325. Factor de costos
operativos fijos sobre la Tarifa para Campos Nuevos o por Producción
Incremental fruto de Recuperación Mejorada. (No se incluye depreciación ni
amortización) Z=1-X- Y. Los factores X y Y de la fórmula precedente,
son estimaciones promedio de los costos con relación a la tarifa, durante la
vigencia de este Contrato, debiéndose mantener inalterables durante la
vigencia del mismo. El periodo £ para el pago a la contratista (PCf), tiene una
periodicidad mensual; sin embargo, el factor FAt se ajustará anualmente en
el mes de enero de cada Año Fiscal, considerando los índices a diciembre del
Año Fiscal anterior. El factor de ajuste para el año dos mil doce (2012), se
calculará tomando en cuenta la variación entre el mes correspondiente a la
Fecha de Vigencia y el mes de diciembre del primer año de vigencia de este
Contrato. El factor de ajuste para el año dos mil once (2011) será uno (1).
QUINCE PUNTO SEIS.- Acumulación.- En caso que el Ingreso Disponible
no sea suficiente para cubrir el pago de la Tarifa para Campos en Producción
y Tarifa para Campos Nuevos o por Producción Incremental fruto de
Recuperación Mejorada, pertinente, el saldo faltante mensual se acumulará
durante el mes o Año Fiscal pertinente. La diferencia entre los montos
pagados por concepto de las tarifas y el Ingreso Disponible dei mismo mes o
Año Fiscal se trasladará al siguiente mes o Año Fiscal, sin intereses y en
caso de que no hubiese podido ser cubierto durante el respectivo o
subsiguiente mes o Año Fiscal se acumulará sucesivamente durante el Plazo
de Vigencia de este Contrato Modificatorio. Cualquier diferencia trasladada,
originada por insuficiencia del Ingreso Disponible, que no haya sido pagada
por la Secretaría a la terminación de este Contrato Modificatorio, se
extinguirá y no será pagada a la Contratista, quedando la Secretaría

automáticamente liberada de esta obligación de pago en ese momento.
62

po LÓPE>

5
3

on

NOTARIA VIGESIMA SEXTA

o LA a,

-32- >
3325
DR. HOMERO LÓPEZ OBANDO

Inversiones estimadas en el respectivo Plan de Actividades (Anexo B), y las
que pueda comprometer en un Plan de Actividades Adicionales y el
correspondiente Plan de Desarrolio. QUINCE PUNTO SIETE PUNTO
UNO.- Las Partes reconocen que la Tarifa para Campos en Producción y la
Tarifa para Campos Nuevos o por Producción Incremental fruto de
Recuperación Mejorada acordadas, se ha fijado y se fijará, de ser el caso,
tomando en consideración las actividades e Inversiones estimadas conforme
el Anexo B y conforme los respectivos Planes, y que por consiguiente
expresamente reconocen que la falta de realización de las actividades
comprometidas, implicará la reliquidación del Pago a la Contratista de los
valores equivalentes a las Inversiones estimadas correspondientes a las
actividades no ejecutadas, conforme lo previsto en los Planes y Programas y
Presupuestos Anuales, sus reformas, y los respectivos informes y reportes de
ejecución de los mismos. QUINCE PUNTO SIETE PUNTO DOS.- La falta
de ejecución total o parcial de las actividades comprometidas en los Planes y
Programas Anuales y sus reformas, por dos años consecutivos o tres años
acumulados durante el Periodo de Vigencia, salvo que éstas hubieren sido
técnicamente justificadas ante la Secretaría, constituirá un incumplimiento
contractual por parte de la Contratista, por lo que la Secretaría podrá iniciar
el procedimiento de terminación de este Contrato Modificatorio según lo
previsto en la cláusula TREINTA Y UNO PUNTO UNO PUNTO TRES
(31.13). La justificación por la falta de ejecución de las actividades
comprometidas no será aceptada por parte de la Secretaría si las mismas
hubieren podido ser sustituidas o reprogramadas conforme la cláusula
décimo primera. QUINCE PUNTO SIETE PUNTO TRES.- En caso de

discrepancia entre las Partes sobre la justificación técnica para la falta de
63

3397

'

ejecución total o parcial de las actividades comprometidas, la Contratista
“podrá solicitar la intervención de un Consultor de conformidad con los
procedimientos establecidos en la cláusula TREINTA Y TRES PUNTO
' TRES (33.3). QUINCE PUNTO SIETE PUNTO CUATRO.- No obstante de
que la justificación referida hubiese sido aceptada por parte de la Secretaría
ante la falta de ejecución total o parcial de actividades, aplicará la
reliquidación prevista en la cláusula QUINCE PUNTO SIETE PUNTO
UNO (15.7.1). QUINCE PUNTO SIETE PUNTO CINCO.- En el evento de
que se hubiere requerido la intervención de un Consultor conforme las
cláusulas ONCE PUNTO DOS (11.2), ONCE PUNTO TRES (11.3) y
QUINCE PUNTO SIETE PUNTO TRES (15.7.3), la Secretaría no procederá
con la reliquidación prevista en la cláusula QUINCE PUNTO SIETE
PUNTO UNO (15.7.1) antes de que se cuente con el dictamen del Consultor,
siempre y cuando dicho dictamen pueda implicar una diferencia sobre los
valores a reliquidar. QUINCE PUNTO OCHO.- Forma de pago.- La
Contratista emitirá mensualmente y por los servicios prestados en el mes
inmediato anterior una factura en Dólares equivalente al Pago a la
Contratista, conforme la fórmula precedente. QUINCE PUNTO OCHO
PUNTO UNO.- La factura deberá agregar al valor del Pago a la Contratista
correspondiente el porcentaje del impuesto al valor agregado IVA que será
pagado por la Secretaría en Dólares o en Petróleo Crudo. La factura deberá
estar conforme a la Ley Aplicable. QUINCE PUNTO OCHO PUNTO DOS.-
La factura deberá ser emitida a nombre de la Secretaría, la cual podrá objetar.
el pago en un plazo de quince (15) días desde que se presente la factura. La
factura podrá ser objetada de forma motivada únicamente cuando se detecten
errores de cálculo. QUINCE PUNTO OCHO PUNTO TRES.- La Contratista
anulará la factura objetada y presentará una nueva a la Secretaría. QUINCE

PUNTO OCHO PUNTO CUATRO.- La objeción hecha por la Secretaría a
64

16
ES PS

$
3

on

NOTARIA VIGESIMA SEXTA.

-33- 3398
DR. HOMERO LÓPEZ OBANDO

dentro de los quince (15) días posteriores a la fecha de su presentación, se
entenderá que ésta ha sido aprobada por lo que la Secretaría deberá pagarla
en su totalidad descontando las correspondientes retenciones en la fuente de
impuestos establecidas en la Ley Aplicable, en un plazo de cuarenta y cinco
(45) días desde la fecha de su presentación, observando lo previsto en el
Reglamento de Contabilidad. QUINCE PUNTO OCHO PUNTO SEIS.- Si
en el plazo de sesenta (60) días desde la aprobación expresa o tácita de
cualquier factura emitida por la Contratista, la Secretaría no hubiera
realizado el pago pertinente, la Contratista podrá utilizar el crédito pendiente
de pago por la Secretaría para cancelar sus obligaciones con la Secretaría.
No habrá lugar al referido crédito por saldos acumulados de conformidad
con la cláusula QUINCE PUNTO SEIS (15.6). QUINCE PUNTO NUEVE..-
Pago en especie.- Si conviene a los intereses del Estado, y únicamente
después de cubrir las necesidades de consumo interno del país, el Pago a la
Contratista podrá ser realizado en Petróleo Crudo o Dólares y Petróleo
Crudo en forma mixta. QUINCE PUNTO NUEVE PUNTO UNO.- A falta
de disponibilidad de Petróleo Crudo, el Pago a la Contratista se hará de
forma mixta, es decir con Petróleo Crudo, en cuanto fuere disponible, y en
Dólares la diferencia. En caso de que no existiere ningún volumen de
Petróleo Crudo disponible para el Pago a la Contratista, por las razones
previstas en la cláusula QUINCE PUNTO NUEVE (15.9), el pago se hará en
Dólares. QUINCE PUNTO NUEVE PUNTO DOS.- El precio de
hidrocarburos para el caso de pago en especie, es decir que en lugar de
Dólares, la Contratista reciba Petróleo Crudo, o en forma mixta, es decir, una

combinación de Dólares y Petróleo Crudo, se fijará de acuerdo con el último

A: Les ad. Ñ

3399

precio: promedio mensual de ventas externas de hidrocarburos de calidad
equivalente, realizadas por EP PETROECUADOR (mes anterior). QUINCE
PUNTO NUEVE PUNTO TRES.- Para determinar el volumen de petróleo
crudo que por cada mes corresponda al pago en especie, se aplicará la
siguiente fórmula: VL pc = TCn-1 / PM Donde: VL pc = Volumen de
barriles de Petróleo Crudo Oriente o Napo a levantar en el mes. TC n-1 =
Saldo en Dólares por Pago a la Contratista al último día del mes inmediato
anterior al levante. PM = Último precio promedio. mensual de ventas
externas de hidrocarburos de calidad equivalente, realizadas por EP
PETROECUADOR (mes anterior), de crudo Oriente o Napo. QUINCE
PUNTO NUEVE PUNTO CUATRO.- El Estado entregará el Petróleo Crudo
asignado a la Contratista en el terminal de exportación FOB puerto
ecuatoriano. QUINCE PUNTO NUEVE PUNTO CINCO.- La propiedad y
el riesgo del Petróleo Crudo pasarán de la Secretaría a la Contratista cuando,
en el terminal principal de exportación, dicho Petróleo Crudo cruce la
conexión entre la manguera de la tubería del puerto de embarque y el
múltiple de entrada ("manifold") del buque transportador, momento en el
cual se opera la tradición de dominio del Petróleo Crudo a favor de la
Contratista. Esta tradición es solo una consecuencia del pago en especie
acordada. QUINCE PUNTO NUEVE PUNTO SEIS.- El volumen y la
calidad del Petróleo Crudo a ser entregado por la Secretaría a la Contratista
serán determinadas por mutuo acuerdo de las Partes. A falta de acuerdo será
un inspector independiente nominado por la Contratista y aceptado por la
Secretaría quien, en un plazo no mayor a cinco (5) días, fije el volumen y
calidad. La calidad será determinada en tierra y la cantidad a ser entregada a
la Contratista será determinada a través del sistema calibrado de medición
existente en el terminal. Sin embargo, cualquier pérdida de Petróleo Crudo

ocurrida entre el sistema de medición y el múltiple de entrada ("manifold")
66

NOTARIA VIGESIMA SEXTA.

a 3400
DR. HOMERO LÓPEZ OBANDO

NOTARIO VIGÉSIMO SEXTO DEL CANTÓN QUITO
DISTRITO METROPOLITANO

precio del Petróleo Crudo con el cual la Secretaría efectúe los pago
especie a la Contratista sea diferente al Precio de Referencia de EP
PETROECUADOR vigente en la fecha en la cual la Secretaría está obligada
a efectuar tales pagos, se efectuará el correspondiente reajuste de la cantidad
de Petróleo Crudo efectivamente entregada a la Contratista, de tal manera
que la Contratista reciba una cantidad de Petróleo Crudo equivalente al Pago
a la Contratista. Se exceptúan de esta norma aquellos casos en que la
Secretaría hubiere puesto a disposición de la Contratista el Petróleo Crudo en
las cantidades y plazos debidos, y la Contratista no hubiere efectuado los
levantes correspondientes, de conformidad con el Procedimiento de Levantes
que las Partes y EP PETROECUADOR suscribirán, según la cláusula
QUINCE PUNTO DIEZ (15.10). QUINCE PUNTO NUEVE PUNTO
OCHO.- En caso de que EP PETROECUADOR no haya realizado ventas
externas en un determinado mes, el precio referencial PM de la fórmula
precedente se establecerá en base de una canasta internacional de crudos
acordada por las Partes. Los precios de los componentes de la canasta serán
obtenidos de publicaciones internacionales especializadas de reconocido
prestigio, tales como PLATTS o similares a los dos (2) días de publicación
inmediatamente anteriores a la fecha de entrega en puerto de Petróleo Crudo
y a los dos (2) días inmediatamente posteriores a la fecha de la entrega en
puerto del Petróleo Crudo. En caso de que la entrega se produjera un día
domingo o un lunes en que no existan publicaciones, las publicaciones a
tomar en cuenta serán las de los dos (2) días de publicación inmediatamente
anteriores y de tres (3) días inmediatamente posteriores a la fecha de la
entrega del Petróleo Crudo. En caso de que la entrega de Petróleo Crudo se

produjera un sábado o un día en que no hubiera publicaciones (excepto

Lo ,

3401

ñ

1

+
domingo o lunes), las publicaciones a tomar en cuenta serán la de los tres (3)
días de publicación inmediatamente anterior y la de los dos (2) días de
publicación inmediatamente posterior a la fecha de la entrega de Petróleo
Crudo. QUINCE PUNTO NUEVE PUNTO NUEVE.- Dada la naturaleza de
los pagos en especie efectuados al amparo de este Contrato Modificatorio, la
Contratista podrá disponer libremente del Petróleo Crudo que le sea asignado
como pago en especie y podrá retener en el exterior las divisas producidas de
su venta correspondiente, sin obligación de vender o entregar estas divisas al
Banco Central del Ecuador. QUINCE PUNTO DIEZ.- Procedimiento de
levantes.- Para el caso de pagos en especie, las Partes observarán el
Procedimiento de Levantes que consta en el Anexo K. QUINCE PUNTO
DIEZ PUNTO UNO.- Los pagos en especie serán hechos mediante
embarques de Petróleo Crudo que deberán ser programados de manera que
se asegure su regularidad y la optimización del uso de la capacidad de carga
de los tanqueros, tomando en cuenta la capacidad de almacenamiento en
tierra, la disponibilidad de tanqueros y las características de los puertos de
embarque y destino. Las Partes procurarán coordinar los embarques de
acuerdo, en lo posible, al programa de pagos de la Secretaría a la Contratista
según este Contrato Modificatorio. QUINCE PUNTO DIEZ PUNTO DOS.-
La Secretaría notificará a la Contratista, con por lo menos noventa (90) días
de anticipación, la fecha de disponibilidad del Petróleo Crudo para el pago
en especie, de acuerdo al Procedimiento de Levantes. QUINCE PUNTO
ONCE.- Revisión de la forma de pago.- En cualquier momento las Partes
podrán revisar y modificar la forma de pago, por acuerdo mutuo, para lo cual
la Parte interesada notificará a la otra. Si se llegare a un acuerdo sobre este
particular, se dejará constancia de ello en documento suscrito por las Partes,
estableciendo especificamente la fecha desde la cual se aplicará la

modificación señalada. La revisión de la forma de pago no constituirá
63

S

NOTARIA VIGESIMA SEXTA.

-35=
DR. HOMERO LÓPEZ OBANDO

Sb-PUN

reforma o modificación de este Contrato Modificatorio. Qui Ñ
ONCE PUNTO UNO.- La revisión de la forma de pago en Dólare:
Petróleo Crudo o en forma mixta, podrá realizarse, además, por motivos de
Fuerza Mayor o Caso Fortuito que hayan modificado la disponibilidad de
Dólares, o de Petróleo Crudo, o de ambos, respectivamente, y que
imposibiliten a la Secretaría realizar los pagos en la forma convenida
originalmente. QUINCE PUNTO ONCE PUNTO DOS.- En el caso de
revisión de la forma de pago por Fuerza Mayor o Caso Fortuito, la Secretaría
notificará previamente a la Contratista su decisión de modificar la forma de
pago, justificando los eventos de Fuerza Mayor o Caso Fortuito que han
hecho variar la disponibilidad de Petróleo Crudo, o de Dólares, y la forma en
que se realizarán los pagos mientras subsista la Fuerza Mayor o Caso
Fortuito, debiendo las Partes acordar los detalles sobre este particular.
Cuando la Fuerza Mayor o Caso Fortuito hayan sido superados se volverá a
la forma original de pagos. QUINCE PUNTO ONCE PUNTO TRES.- En el
caso de que cualquiera de los pagos adeudados a la Contratista no se los
puedan realizar en la forma convenida por las Partes, por la falta de Dólares
o por insuficiencia de Petróleo Crudo, dicha falta o insuficiencia se pagará a
la Contratista en la otra forma de pago; por ejemplo, en Petróleo Crudo si la
forma de pago anteriormente convenida es en Dólares; o, en Dólares si la
forma de pago anteriormente convenida es en Petróleo Crudo. Sin embargo,
si la Contratista no recibe dichos pagos en la otra forma de pago, en los
plazos y términos convenidos, y la Secretaría entre tanto dispone de Petróleo
Crudo o Dólares, provenientes de la producción del Área del Contrato, según
sea el caso, la Secretaría, previa notificación de la Contratista, efectuará tales
pagos en la forma de pago originalmente convenida. QUINCE PUNTO

DOCE.- ntereses.- Siempre y cuando se hubiese generado Ingreso

Disponible para el Pago a la Contratista y que en el plazo de sesenta (60)

14 as :

3403

días desde la aprobación expresa o tácita de cualquier factura emitida por la
Contratista la Secretaría no hubiera realizado el pago pertinente, la Secretaría
deberá pagar intereses a la Contratista por el monto no pagado, calculados a
la Tasa Prime y contados a partir del día siguiente del plazo de sesenta (60)
días referido y hasta que el pago sea recibido por la Contratista. Para el caso
de pago en especie los intereses se calcularán desde la fecha en que deba
hacerse la entrega del Petróleo Crudo conforme al Procedimiento de
Levantes y hasta la fecha que el Petróleo Crudo esté disponible para la
Contratista. CLÁUSULA DÉCIMA SEXTA: TRIBUTOS,
GRAVÁMENES, PARTICIPACIÓN LABORAL Y
CONTRIBUCIONES.- DIECISEIS PUNTO UNO.- Impuesto a la Renta.-
La Contratista pagará el impuesto a la renta del veinticuatro por ciento (24%)
para el Año Fiscal dos mil once (2011), del veintitrés por ciento (23%) para
el Año Fiscal dos mil doce (2012), y del veintidos por ciento (22%) a partir
del Año Fiscal dos mil trece (2013), de conformidad con lo dispuesto los
artículos noventa (90) y treinta y siete (37) de la Ley de Régimen Tributario
Interno, reformados, en su orden, mediante la Ley Reformatoria a la Ley de
Hidrocarburos y a la Ley de Régimen Tributario Interno publicada en el
Suplemento del Registro Oficial número doscientos cuarenta y cuatro (244)
de veintisiete (27) de julio de dos mil diez (2010), el primero, y por la
Disposición Reformatoria Segunda, DOS PUNTO SEIS (2.6) y además por
la Disposición Transitoria Primera del Código Orgánico de la Producción,
Comercio e Inversiones publicado en el Registro Oficial Suplemento número
trescientos cincuenta y uno (351) de veintinueve (29) de diciembre de dos
mil diez (2010). DIECISEIS PUNTO UNO PUNTO UNO.- El cálculo y
liquidación del impuesto a la renta de la Contratista se efectuará de
conformidad con las normas generales de la Ley de Régimen Tributario

Interno. DIECISEIS PUNTO UNO PUNTO DOS.- La Contratista tendrá
70

LÓR)
Je o

DR y,

NOTARIA VIGESIMA SEXTA

-36- 3404
DR. HOMERO LÓPEZ OBANDO

NOTARIO VIGÉSIMO SEXTO DEL CANTÓN QUITO
DISTRITO METROPOLITANO

derecho a amortizar las inversiones y las inversiones
anteriores a la Fecha Efectiva, según lo establece el Reglamie
Contabilidad. DIECISEiIS PUNTO DOS.- Participación Laboral. |
conformidad con el artículo noventa y cuatro (94) de la Ley de
Hidrocarburos, la Contratista reconocerá en beneficio de los trabajadores que
por la Ley Aplicable les corresponda, el tres por ciento de las utilidades, y el
doce por ciento restante será entregado al Estado. DIECISEIS PUNTO

TRES.- Contribución por utilización de aguas y materiales naturales de

construcción.- La Contratista pagará, de conformidad con el artículo
cincuenta y dos (52) de la Ley de Hidrocarburos, por concepto de utilización
de aguas y materiales naturales de construcción que se encuentren en el Área
del Contrato, pertenecientes al Estado, la cantidad de sesenta mil Dólares

anuales durante el Período de Explotación. Tales contribuciones se pagarán

anticipadamente en el mes de enero de cada Año Fiscal, mediante depósito
en el Banco Central del Ecuador, para ser acreditadas en la cuenta del
Ministerio Sectorial. DIECISEIS PUNTO CUTRO.- Contribución para la
investigación tecnológica.- La Contratista pagará, conforme se establece en
el artículo cincuenta y cuatro (54) de la Ley de Hidrocarburos, la
contribución equivalente al uno por ciento del monto de pago por los
servicios previa deducción de la participación laboral y del impuesto a la
renta, destinada a promover la investigación, el desarrollo y los servicios
científicos y tecnológicos por parte del Ministerio Sectorial. DIECISEIS

PUNTO CINCO.- Contribución para la Superintendencia de Compañías.-

Las compañías que conforman la Contratista pagarán la contribución anual
prevista en el artículo cuatrocientos cincuenta y cinco (455) de la Ley de
Compañías, conforme a las normas que dicte el Superintendente de
Compañías. DIECISEIS PUNTO SEIS.- Pago proporcional.- En el caso de

que el primero o último pago de las contribuciones determinadas en esta

Les 7

3405

Cláusula no correspondieren a un Año Fiscal completo, éstas se pagarán en
proporción al número de meses que correspondan a dicho Año Fiscal, que
formen parte del Período de Explotación. Cuando el Período de Explotación
no comience el primero de enero, los primeros pagos serán efectuados dentro
del plazo de treinta días de la Fecha de Vigencia. DIBCISEIS PUNTO
SIETE.- Impuesto a los Activos Totales.- La Contratista pagará, en cuanto
corresponda, el impuesto destinado a los Municipios de conformidad con lo
previsto en la Ley Aplicable. DIECISEIS PUNTO OCHO.- Exenciones.-
Según los artículos cuarenta y nueve (49) y cincuenta y cuatro (54) de la Ley
de Hidrocarburos la Contratista está exenta del pago de primas de entrada,
derechos superficiarios, regalías y aportes en obras de compensación.
DIECISEIS PUNTO NUEVE.- Ley 2006-42.- La Contratista no está sujeta
al pago de la participación establecida en la Ley dos mil seis guión cuarenta
y dos (2006-42) publicada en el Registro Oficial número doscientos
cincuenta y siete (257)-Suplemento del veinticinco (25) de abril de dos mil
seis (2006). DIECISEIS PUNTO DIEZ.- Ley de Equidad Tributaria.- La
Contratista no está sujeta al pago del tributo previsto en el artículo ciento
sesenta y cuatro (164) de la Ley Reformatoria para la Equidad Tributaria en
el Ecuador publicada en el Registro Oficial número doscientos cuarenta y
dos (242)-Tercer Suplemento, del veintinueve (29) de diciembre de dos mil
siete (2007). DIECISEIS PUNTO ONCE.- Ley 122.- El tributo previsto en la
Ley ciento veintidos (122) publicada en el Registro Oficial número
seiscientos setenta y seis (676) de tres (3) de mayo de mil novecientos
noventa y uno (1991) y sus reformas, no se aplica a este Contrato
Modificatorio. DIECISEIS PUNTO DOCE.- Otras Contribuciones.- La
Contratista pagará todos los impuestos, tasas, aportes y contribuciones que le
corresponda pagar de conformidad con la Ley Aplicable. DIECISEIS

PUNTO TRECE.- Gastos Notariales.- La Contratista pagará todos los gastos
72

40 LÓPE>
E

e

NOTARIA VIGESIMA SEXTA

í

le

-37- 3406
DR. HOMERO LÓPEZ OBANDO
SS

NOTARIO VIGÉSIMO SEXTO DEL CANTÓN QUIPÓ E
DISTRITO METROPOLITANO

notariales y de diez (10) copias certificadas de este Contrato! Modikil

servicios a la Secretaria agregando el monto que corresponda por IVA. Por
el IVA pagado en sus compras locales e importaciones de bienes y servicios,
la Contratista tendrá derecho a crédito tributario; en consecuencia, el valor
dei IVA no se ha considerado para la definición del valor de las Inversiones,
Costos y Gastos comprendidos en este Contrato, así como para establecer las
tarifas. DIECISEIS PUNTO QUINCE.- Agente de Retención.- La
Contratista actuará como agente de retención del impuesto a la renta sobre
los pagos que ésta hiciere a sus Subcontratistas y a sus trabajadores, así
como de cualquier otro impuesto de conformidad con la Ley Aplicable.
CLÁUSULA DÉCIMA SÉPTIMA: CONTABILIDAD,
INSPECCIONES, CONTROLES Y AUDITORÍA.- DIECISIETE
PUNTO UNO.- Contabilidad.- La Contratista llevará la contabilidad de sus
Inversiones, Costos y Gastos, y otros conceptos relacionados con este
Contrato Modificatorio, sujetándose a la Ley Aplicabie, al Reglamento de
Contabilidad y a los principios de contabilidad generalmente aceptados en el
Ecuador. La contabilidad de la Contratista será en idioma castellano.
DIECISIETE PUNTO DOS.- Inspecciones.- Durante la vigencia de este
Contrato Modificatorio, la Secretaría tendrá derecho a inspeccionar las
actividades de la Contratista, con el fin de asegurar el fiel cumplimiento de
las obligaciones asumidas para la ejecución del objeto contractual. Para el
efecto la Secretaría tendrá acceso a los lugares de trabajo, a la información,
documenios, registros técnicos y contables, que mantenga la Contratista.

DIECISIETE PUNTO TRES.- Control, Fiscalización y Auditorías.- Las

operaciones que realice la Contratista serán objeto de control técnico,

fiscalización y auditorías por parte de la Agencia de Regulación y Control

LO a :

3407

Hidrocarburífero. El control, fiscalización y auditorías se ejercerá
directamente o mediante la contratación de empresas auditoras debidamente
calificadas y aprobadas por el Ministerio. DIECISIETE PUNTO CUATRO.-

Auditoría y Fiscalizaciones Tributarias.- Corresponde al Servicio de Rentas

Internas realizar las auditorías y fiscalizaciones relacionadas con el pago del
impuesto a la renta y otros Tributos de su competencia. CLÁUSULA
DÉCIMA OCTAVA: FACTORES DE CORRECCIÓN.- DIECIOCHO
PUNTO UNO.- En caso de que se presentare cualquiera de los eventos que
se describen a continuación, con posterioridad a la fecha de suscripción de
este Contrato Modificatorio, a pedido motivado de cualquiera de las Partes
se incluirá un factor de corrección que absorba el incremento o disminución
de la carga económica si como efecto directo de dicho evento se hubiese
producido un desequilibrio económico para la Parte solicitante:
DIECIOCHO PUNTO UNO PUNTO UNO.- Modificación de los
porcentajes de los Tributos aplicables, creación de nuevos Tributos,
eliminación de Tributos, DIECIOCHO PUNTO UNO PUNTO DOS.-
Modificaciones a la base imponible para el cálculo del impuesto a la renta,
como consecuencia de cambios legales o reglamentarios; DIECIOCHO
PUNTO UNO PUNTO TRES.- Modificación al crédito tributario previsto en
el artículo sesenta y seis (66) de la Ley de Régimen Tributario Interno,
DIECIOCHO PUNTO UNO PUNTO CUATRO.- Modificación del
porcentaje de participación laboral sobre las utilidades líquidas;
DIECIOCHO PUNTO UNO PUNTO CINCO.- Modificación a la legislación
de hidrocarburos; DIECIOCHO PUNTO UNO PUNTO SEIS.- Modificación
a la legislación ambiental; DIECIOCHO PUNTO UNO PUNTO SIETE.-
Imposición, eliminación o modificación de gravámenes, regalías, primas de
entrada, derechos superficiarios, pagos de compensación y/o cualquier otro

tipo de gravamen, contribuciones o participaciones no tributarias; y,
74

NOTARIA VIGESIMA SEXTA.

-38- 3408 |
DR. HOMERO LÓPEZ OBANDO

NOTARIO VIGÉSIMO SEXTO DEL CANTÓN QUITO
DISTRITO METROPOLITANO

DIECIOCHO PUNTO UNO PUNTO OCHO.- En todos los

NOTARIA VIGESIAaaE,

pago a la Contratista de la Tarifa se efectúe en Dól:
impuestos por la salida de los Dólares del Ecuador, se procederá a ajust; la
Tarifa para compensar a la Contratista; y, DIECIOCHO PUNTO

PUNTO NUEVE.- Reducción de la tasa máxima de producción. Este factor |
de corrección tendrá como único propósito compensar el desequilibrio
económico presentado. DIECIOCHO PUNTO DOS.- El régimen monetario
aplicable a este Contrato Modificatorio está sujeto a lo que dispone la Ley de
Régimen Monetario y Banco del Estado publicada en el Registro Oficial
Suplemento n'mero novecientos treinta (930) de siete (7) de mayo de mil
novecientos noventa y dos (1992), reformada por la Ley para la
Transformación Económica del Ecuador, publicada en el Registro Oficial
Suplemento número treinta y cuatro (34) de fecha trece (13) de marzo de dos
mil (2000), conforme a la cual la Contratista tiene pleno derecho a:
DIECIOCHO PUNTO DOS PUNTO UNO.- Recibir el Pago a la Contratista
en Dólares y a disponer de los Dólares recibidos de la Secretaría en concepto
de pago de la Tarifa para Campos en Producción y de ser aplicable la Tarifa
para Campos Nuevos o por Producción Incremental fruto de Recuperación
Mejorada. DIECIOCHO PUNTO DOS PUNTO DOS.- Mantener, controlar |
y Operar cuentas bancarias en Dólares, tanto en el Ecuador como en el
exterior, y a mantener en el exterior los fondos depositados en dichas cuentas
sin restricción alguna. DIECIOCHO PUNTO DOS PUNTO TRES.-
Disponer libremente, distribuir, remesar o retener en el exterior, sin

restricción alguna, sus utilidades netas anuales después de todas las

deducciones legales y tributarias establecidas en la Ley Aplicable.
DIECIOCHO PUNTO TRES.- Si se modificare el régimen monetario u otra
ley de manera que se modifique alguno de los derechos de la Contratista
referidos en la cláusula DIECIOCHO PUNTO DOS (18.2) la Contratista

Ly / e 75

e
3409

tendrá derecho a: DIECIOCHO PUNTO TRES PUNTO 'UNO.- Si se
modificare el régimen cambiario: A seguir recibiendo el Pago a la
Contratista en Dólares. DIECIOCHO PUNTO TRES PUNTO DOS.- Si se
modificare alguno de los otros derechos referidos en la cláusula
DIECIOCHO PUNTO DOS (13.2): A que se incluya un factor de corrección
que absorba el impacto económico que tal' modificación tuviese.
DIECIOCHO PUNTO CUATRO.- De igual forma, si se presentare una
modificación del régimen cambiario u otra ley que resulte en un
desequilibrio económico a favor de la Secretaría, se incluirá un factor de
corrección que absorba el impacto económico que tal modificación tuviese.
DIECIOCHO PUNTO CINCO.- En el evento que se incremente el Margen
de Soberanía las Partes, de mutuo acuerdo, deberán identificar las posibles
afectaciones al equilibrio económico de este Contrato Modificatorio, asi
como las modificaciones contractuales y/o los factores de corrección que
deberán ser aplicados. DIECIOCHO PUNTO SEIS.- En caso de discrepancia
entre las Partes con respecto al cálculo y/o el valor del respectivo factor de
corrección, la Contratista podrá solicitar la intervención de un Consultor de
conformidad con la cláusula TREINTA Y TRES PUNTO TRES (33.3).
CLÁUSULA DÉCIMA NOVENA: ADMINISTRACIÓN y

SUPERVISIÓN.- DIECINUEVE PUNTO UNO.- Administración.- La -

adminisiración de este Contrato Modificatorio será de exclusiva
responsabilidad de la Contratista en cuanto a sus propios derechos y
obligaciones. DIECINUEVE PUNTO DOS.- Comité de Supervisión.- Este
Contrato Modificatorio contará con un Comité de Supervisión, el que se
regulará de conformidad con esta cláusula y las normas contenidas en el
Anexo G. DIECINUEVE PUNTO TRES.- Atribuciones del Comité de
Supervisión.- Son atribuciones del Comité de Supervisión, además de las

definidas en el Anexo G, las siguientes: DIECINUEVE PUNTO TRES
76

2.

7

o

NOTARIA VIGESIMA SEXTA

-39- 3410
DR. HOMERO LÓPEZ OBANDO

agilidad en la ejecución de este Contrato y en los trámites administrativos.

DIECINUEVE PUNTO TRES PUNTO DOS.- Sin perjuicio de las ptras

V

aprobaciones requeridas de conformidad con la Ley Aplicable y este Gs

Contrato Modificatorio, analizar y recomendar la aprobación de los Planes,
Programas y Presupuestos Anuales y solicitudes de perforación y
reacondicionamiento de pozos y cualquier otra actividad contemplada en el
Reglamento de Operaciones Hidrocarburíferas. DIECINUEVE PUNTO
TRES PUNTO TRES.- Sin perjuicio de las otras aprobaciones requeridas de
conformidad con la Ley Aplicable y este Contrato Modificatorio, conocer y
recomendar la aprobación las modificaciones, cambios y/o alternativas
presentadas por la Contratisia respecto de los Planes, Programas y
Presupuestos Anuales. DIECINUEVE PUNTO TRES PUNTO CUATRO.-
Sin perjuicio de las otras aprobaciones requeridas de conformidad con la Ley
Aplicable y este Contrato Modificatorio, conocer y recomendar las Tasas
Máximas de Producción de cada yacimiento ubicado en el Área del Contrato.
DIECINUEVE PUNTO TRES PUNTO CINCO.- Vigilar que la Contratista
cumpla para los subcontratos con la preferencia a la industria nacional, en
los términos de este Contrato Modificatorio. DIECINUEVE PUNTO TRES
PUNTO SEIS.- Vigilar ei cumplimiento del Pian de Capacitación y
recomendar las áreas de capacitación CLÁUSULA VIGÉSIMA: DEL
AMBIENTE.- VEINTE PUNTO UNO.- La Contratista será responsable,
dentro del Área del Contrato, del cumplimiento de las obligaciones,
compromisos y condiciones ambientales previstas en la Ley Aplicable y los
Estándares de la Industria Petrolera Internacional, y deberá responder, de
conformidad con la Ley Aplicable y este Contrato Modificatorio por los

Daños tanto Sociales como Daños Ambientales que pueda causar por la

ON ad él

- 3411

prestación de. los servicios objeto de este Contrato Modificatorio. VEINTE
PUNTO DOS.- La “Contratista conducirá las operaciones ceñida a los
lineamientos del desarrollo sostenible, de la conservación y protección del
ambiente, de acuerdo a la Ley Aplicable, particularmente a la Ley de Gestión
Ambiental, Texto Unificado de Legislación Secundaria del Ministerio del
Ambiente y Reglamento Sustitutivo del Reglamento Ambiental para las
Operaciones Hidrocarburíferas. La Contratista tomará las precauciones
necesarias para minimizar el impacto al ambiente y a la sociedad. VEINTE
PUNTO TRES.- La Contratista utilizará las técnicas disponibles y
económicamente aplicables y los Estándares de la Industria Petrolera
Internacional, aplicando los principios de prevención, precaución y con
observancia de la Ley Aplicable sobre la prevención y control de la
contaminación ambiental, preservación de la diversidad biológica, de los
recursos naturales y la preservación de la seguridad y salud de la población y
de su personal. VEINTE PUNTO CUATRO.- En los casos tanto de Daños
Sociales como Daños Ambientales que surjan, se originen, o sean causados
por la Contratista y/o sus subcontratistas en la ejecución de este Contrato
Modificatorio, la Contratista deberá efectuar de inmediato los trabajos para
controlar los efectos contaminantes, así como para la reparación y
restauración de las áreas afectadas, sin perjuicio de su responsabilidad frente
a terceros de conformidad con la Ley Aplicable y este Contrato
Modificatorio. VEINTE PUNTO CINCO.- La Contratista deberá mantener
informado al Comité de Supervisión y a la Autoridad Ambiental del
desarrollo de todas las actividades efectuadas durante la vigencia de este
"Contrato Modificatorio, para lo que deberá presentar informes anuales y
otros que se le requieran, de acuerdo con lo establecido en la Ley Aplicabie
en materia ambiental, que rige las operaciones hidrocarburíferas en el

Ecuador y las estipulaciones de este Contrato Modificatorio. VEINTE
78

á

po LÓPE>

DR 4,
on

NOTARIA VIGESIMA SEXTA.

de 3412
DR. HOMERO LÓPEZ OBANDO

NOTARIO VIGÉSIMO SEXTO DEL CANTÓN QUITO
DISTRITO METROPOLITANO

PUNTO SEIS.- Es responsabilidad de la Contratista
personal y sus Subcontratistas conozcan y cumplan con la
materia ambiental. VEINTE PUNTO SIETE.- Para ed los
compromisos y obligaciones de la Contratista en relación a la prote
ambiental, la Contratista contratará los respectivos seguros y garantías
establecidos en este Contrato Modificatorio, a satisfacción de la Secretaría y
para conocimiento de la Autoridad Ambiental y con sujeción a las
disposiciones legales y reglamentarias aplicables. VEINTE PUNTO OCHO.-
Los estudios ambientales contratados por la Contratista, con firmas
especializadas, calificadas por el Ministerio del Ambiente e inscritas en el
correspondiente Registro de Consultores Ambientales Hidrocarburíferos,
serán ejecutados de acuerdo con la Ley Aplicable en materia ambiental que
rige para las operaciones hidrocarburíteras en el Ecuador. VEINTE PUNTO
NUEVE.- La Contratista cumplirá estrictamente lo establecido en los planes
de manejo ambiental, priorizando su gestión hacia la prevención, mitigación,
minimización y compensación de los impactos ambientales, culturales,
económicos y sociales en sus áreas de operación. El plan de relaciones
comunitarias y los proyectos comunitarios deben enmarcarse en los
correspondientes pianes de desarrollo locai conforme a la normativa
aplicable. VEINTE PUNTO DIEZ.- Los planes de manejo ambiental
aprobados servirán de base para las Auditorías Socio - Ambientales, que
serán dispuestas por el Ministerio del Ambiente, de conformidad con la
normativa ambiental aplicable para el sector hidrocarburífero, a fin de
precautelar que las operaciones de la Contratista se realicen sin afectar a las
poblaciones del área de influencia y al ambiente. VEINTE PUNTO ONCE.-

Auditorias Socio - Ambientales.- La Contratista realizará una Auditoría

Socio - Ambiental del Área del Contrato, durante el primer año contado a

partir de la Fecha Efectiva, la que deberá ser conocida y aceptada por el

Pal e) As

Ministerio. del Ambiente, en su calidad de Autoridad Ambiental y que será
de cumplimiento obligatorio para la Contratista. Esta Auditoría Socio -
Ambiental, entre otros aspectos, establecerá la situación ambiental en que se
encuentre el Área del Contrato, identificará, evaluará técnicamente y
establecerá la existencia o no de pasivos ambientales. En su ejecución habrá
la supervisión concurrente de la Secretaría Los resultados de dicha
Auditoría Socio — Ambiental serán'comunicados a la Secretaría. VEINTE
PUNTO DOCE.- De conformidad con el Reglamento Sustitutivo del
Reglamento Ambiental de Operaciones Hidrocarburiferas, la Contratista
realizará, al menos cada dos años a partir de la fecha de terminación de la
Auditoría Socio - Ambiental mencionada en la cláusula VEINTE PUNTO
ONCE (20.11), Auditorías Socio - Ambientales, previa aprobación de los
correspondientes Términos de Referencia por el Ministerio del Ambiente y
presentará el correspondiente informe de auditoría a dicho Ministerio para su
aceptación. En su ejecución habrá la supervisión concurrente de la
Secretaría. Los resultados de dicha Auditoría Socio — Ambiental serán
comunicados a la Secretaría. VEINTE PUNTO TRECE.- En caso de que
este Contrato Modificatorio termine por cualquier causa antes del plazo
estipulado en la cláusula sexta, y antes de la finalización de este Contrato
Modificatorio, de ser el caso, la Contratista, bajo la supervisión de la
Secretaría. contratará una Auditoría Socio - Ambiental del Área del
Contrato, a fin de que proceda a aplicar los correspondientes planes de
manejo para la reparación, rehabilitación o abandono del Área del Contrato.
cuyo costo será asumido por la Contratista. El informe de esta Auditoría
Socio - Ambiental será presentado al Ministerio del Ambiente para su
aceptación. En su ejecución habrá la supervisión concurrente de la
Secretaría. Los resultados de dicha Auditoría Socio — Ambiental serán

comunicados a la Secretaría. VEINTE PUNTO CATORCE.- En el caso de
80

MS LÓPE>
ko)
$
g o
NOTARIA VICESIR SEXTA

HL 3414
DR. HOMERO LÓPEZ OBANDO

NOTARIO VIGÉSIMO SEXTO DEL CANTÓN QUITO
DISTRITO METROPOLITANO

cambio de Operadora, la Contratista está obligada previamente
Auditoría Socio - Ambiental, la que servirá también para
eventuales responsabilidades y/o pasivos ambientales. VEINTE Pl
QUINCE.- Dos años antes de la finalización de este Contrato Modificatorio,
la Contratista deberá contratar una Auditoría Socio - Ambiental integral del
Área del Contrato, que deberá estar concluida seis (6) meses antes de la
terminación de este Contrato Modificatorio, y servirá para que la Contratista,
a su costo ejecute todas las acciones correctivas que sean pertinentes, elabore
y ejecute los programas para la reparación , rehabilitación del Área del
Contrato, de conformidad con lo establecido en la Ley Aplicable y en este
Contrato Modificatorio. El informe de esta Auditoría Socio - Ambiental será
presentado al Ministerio del Ambiente para su aceptación. Los resultados de
dicha Auditoría Socio - Ambiental serán comunicados a la Secretaría.
VEINTE PUNTO DIECISEIS.- Las empresas consultoras que realicen las
Auditorías Socio - Ambientales serán distintas a aquellas que hayan
realizado los Estudios Ambientales del Área del Contrato o trabajos
asociados directamente al estudio de impacto ambiental del Área del
Contrato. VEINTE PUNTO DIECISEIS PUNTO UNO.- Los costos de las
Auditorías Socio - Ambientales contempladas en los numerales anteriores
serán asumidos por la Contratista. VEINTE PUNTO DIECISIETE.- La
Contratista realizará el monitoreo ambiental interno de sus operaciones,
conforme lo dispuesto en la Ley Aplicable en materia ambiental que rige
para las operaciones hidrocarburíferas en el Ecuador. VEINTE PUNTO
DIECIOCHO.- Remediación Ambiental.- De existir pasivos ambientales, la
Contratista se responsabilizará de elaborar el Programa de Remediación
Ambiental en el que se determinará el alcance y contenido de los trabajos y
acciones de reparación que fueren necesarios así como el costo de estos

trabajos, que serán por cuenta de la Contratista, lo cual se remitirá al

e 2 A

3415

Ministerio del Ambiente para su aprobación. El incumplimiento de esta
obligación, será sancionado de conformidad con lo dispuesto en la Ley
Aplicable. La reparación de los pasivos ambientales identificados de
conformidad con la cláusula TRES PUNTO CUATRO PUNTO TRES
(3.4.3) del Contrato Original será asumida por la EP PETROECUADOR de
conformidad con la Cláusula ONCE PUNTO CINCO (11.5) del Contrato
Original. VEINTE PUNTO DIECINUEVE.- La Contratista deberá cumplir
con los compromisos adquiridos, existentes a la fecha de suscripción de este
Contrato Modificatorio, en cuanto a las relaciones de la Contratista y las
comunidades. VEINTE PUNTO VEINTE.- El Estado a través de la
Secretaría de Pueblos o de los entes competentes asumirá la implementación
de los programas de desarrollo sostenible de responsabilidad del Estado
ecuatoriano. CLÁUSULA VIGÉSIMA PRIMERA: DE LOS BIENES.-
VEINTIUNO PUNTO UNO.- La Contratista se obliga para con la Secretaría
a adquirir y preservar los materiales, equipos y demás bienes, adicionales a
los que ya están ubicados en el Área del Contrato que sean requeridos para la
prestación de servicios-objeto de este Contrato Modificatorio, acorde con los
Planes y los Programas y Presupuestos Anuales aprobados, y de
conformidad con la Ley Aplicable. VEINTIUNO PUNTO UNO PUNTO
UNO.- En caso de disponibilidad de los mismos en el mercado nacional, se
dará preferencia a la producción nacional y se observará lo que al respecto se
establezca en la Ley Aplicable. Siempre y cuando la industria nacional
ofrezca bienes de producción nacional en condiciones de calidad,
oportunidad y disponibilidad comparables con las ofrecidas por compañías
extranjeras, se dará preferencia a la misma, aún cuando los precios sean
superiores hasta en un quince por ciento (15%). Para los fines de este
Contrato Modificatorio, la Secretaría, en coordinación con las entidades

competentes, establecerá los criterios de producción nacional. VEINTIUNO
82

A

a

¿od

rap

NOTARIA VIGESIMA SEXTA

3416
=42-

DR. HOMERO LÓPEZ OBANDO

NOTARIO VIGÉSIMO SEXTO DEL CANTÓN QUITO
DISTRITO METROPOLITANO

equipos, herramientas, maquinarias, instalaciones y demás muebles e
inmuebles destinados exclusivamente para ser usados en la prestación de
servicios objeto de este Contrato Modificatorio, sin autorización expresa y
por escrito de la Secretaría. Quedan exceptuados de esta prohibición de
enajenar y gravar aquellos bienes que la Secretaría expresamente y por
escrito haya autorizado a la Contratista a importarlos bajo el régimen
arancelario de importación temporal conforme a la Ley Aplicable.
VEINTIUNO PUNTO GCUATRO.- Al término de este: Contrato
Modificatorio, por vencimiento del Plazo de Vigencia o por cualquier otra
causa, la Contratista deberá entregar a la Secretaria, sin costo y en buen
estado, salvo el desgaste normal, los pozos que estuvieren en producción; y,
en buenas condiciones, salvo el desgaste normal, todos los equipos,
herramientas, maquinarias, instalaciones y demás muebles e inmuebles que
hubieren sido destinados para los fines de este Contrato Modificatorio,
ubicados en el Área del Contrato. VEINTIUNO PUNTO CINCO.- Ciento
ochenta (180) días antes de la terminación de este Contrato Modificatorio, o
antes de ser el caso, se conformará una comisión integrada por funcionarios
de la Secretaría y por representantes de la Contratista, para la entrega-
recepción única de los bienes a los que se refiere la cláusula VEINTIUNO
PUNTO UNO (21.1) de este Contrato Modificatorio, de acuerdo con la Ley
Aplicable, así como para verificar el cumplimiento de las obligaciones
contractuales, comisión que deberá suscribir el Acta de Entrega Recepción
Única en la fecha de finalización de este Contrato Modificatorio. Si de la

inspección resultaren observaciones por parte de la Secretaría que

Cas |

3417 -

demuestren la existencia de deficiencias imputables a la Contratista, se hará
constar esas deficiencias en el Acta y se prorrogará la recepción única por el
tiempo que la Secretaría otorgue, para que la Contratista solucione los
defectos observados. VEINTIUNO PUNTO SEIS.- A la terminación de este
Contrato Modificatorio, en caso de que los activos o equipos utilizados por
la Contratista para prestar sus servicios hayan sido arrendados, es decir, que
los mismos sean objeto de un arrendamiento financiero o “Leasing” se
procederá de la siguiente manera: VEINTIUNO PUNTO SEIS PUNTO
UNO.- La Contratista hará su mejor esfuerzo para incluir en estos contratos
la opción de ceder a la Secretaría los derechos de tales contratos. Para ello, la
Contratista deberá comunicar a la Secretaría, con la antelación apropiada, los
términos para llevar a cabo la cesión de derechos, y se debe conceder a la
Secretaría el derecho a ejercer tal opción en forma unilateral, en el caso de
haberse logrado estipular la indicada opción. VEINTIUNO PUNTO SEIS
PUNTO DOS.- Cuando se trate de equipos indispensables para mantener
operativa el Área del Contrato, en los contratos de arrendamiento mercantil o
leasing se estipulará que la Secretaría podrá ejercer en nombre de la
Contratista, la opción de compra a la finalización del respectivo contrato o a
la terminación de este Contrato Modificatorio. En ambos supuestos la
Contratista será la única responsable de pagar al arrendador cualquier suma
que le pudiese corresponder con ocasión del ejercicio de la opción de
compra. VEINTIUNO PUNTO SIETE.- En aquellos contratos para el uso de
equipos de perforación, la Contratista deberá hacer su mejor esfuerzo para
negociar una opción de renovar o extender el periodo de contratación, así
como el derecho de ceder dicha opción a la Secretaría bajo los mismos
términos y condiciones que le aplican a la Contratista. VEINTIUNO
PUNTO OCHO.- Durante la vigencia de este Contrato Modificatorio, la

Contratista mantendrá todos los materiales, los activos fijos y las
84

NOTARIA VIGESIMA SEXTA.

-43- 3418
DR. HOMERO LÓPEZ OBANDO

internacional y las recomendaciones de los fabricantes de los eq ion]
VEINTIUNO PUNTO NUEVE.- Los bienes ingresados al Ecuador por, la
Contratista, bajo el régimen de admisión temporal, no estarán sujetos a la
entrega a la Secretaría y podrán ser reexportados, previa notificación al
Comité de Supervisión y el cumplimiento de lo que dispone la Ley
Aplicable. VEINTIUNO PUNTO DIEZ.- De conformidad con la Ley
Aplicable, la autoridad competente, previo informe favorable de la
Secretaría, concederá las liberaciones de los impuestos aduaneros
correspondientes a la importación de los bienes necesarios para la ejecución
de este Contrato Modificatorio, de conformidad con el artículo ochenta y
siete (87) de la Ley de Hidrocarburos. VEINTIUNO PUNTO ONCE.- Los
bienes de los subcontratistas de obras y servicios específicos, de
conformidad con la disposición contenida en el último inciso del artículo
veintinueve (29) de la Ley de Hidrocarburos, no estarán sujetos a las
disposiciones constantes en ese artículo. CLÁUSULA VIGÉSIMA
SEGUNDA: PERSONAL DE LA CONTRATISTA. VEINTIDOS
PUNTO UNO.- La Contratista contratará al personal nacional y extranjero
que considere necesario para el cumplimiento del objeto de este Contrato
Modificatorio, de acuerdo con los Estándares de la Industria Petrolera
Internacional y con sujeción a lo prescrito en la Ley de Hidrocarburos y en la
Ley Aplicable. VEINTIDOS PUNTO DOS.- La Contratista y sus
Subcontratistas, como personas naturales o jurídicas autónomas contratarán a
su personal por su exclusiva cuenta y riesgo, siendo las únicas responsables
por el cumplimiento de las obligaciones laborales, por tanto, la Secretaría no
será responsable ni a título de solidaridad. VEINTIDOS PUNTO TRES.- La

Contratista tendrá a su cargo la dirección, supervisión, control y
85

3413

responsabilidad única y exclusiva de su personal, Ni la Contratista ni alguna
persona contratada o utilizada por ella como consecuencia de este Contrato
Módificatorio será considerada como agente, trabajador o dependiente de la
Secretaría. En tal virtud, la Contratista será quien única y exclusivamente
responderá por las obligaciones que le impone la Ley Aplicable,
especialmente aquellas disposiciones legales o contractuales de carácter
laboral relacionadas con los servicios y/o con el personal que se utilice en
cumplimiento de este Contrato Modificatorio. VEINTIDOS PUNTO
CUATRO.- La Contratista será la única responsable y salvaguardará e
indemnizará a la Secretaría por cualquier reclamo que pudiere surgir por
tales motivos contra la Secretaría. En especial, la Contratista indemnizará,
protegerá, defenderá y mantendrá indemne a la Secretaría, al Ministerio, al
Ecuador y a entes relacionados, así como a sus respectivos funcionarios,
empleados, agentes y demás representantes, frente a cualquier reclamo
laboral que pueda ser intentado por cualquier empleado, trabajador,
representante o Subcontratistas de la Contratista, y frente a cualquier lesión,
* fallecimiento, daño o pérdida de cualquier clase o carácter que surja,
relacionado directa o indirectamente con la ejecución de los servicios o que
sea causado por violación de la Contratista de cualquiera de las obligaciones
que asume según este Contrato Modificatorio. CLÁUSULA VIGÉSIMA
TERCERA: SUBCONTRATOS.- VEINTITRES PUNTO UNO.-
Subcontratación. - La Contratista puede subcontratar, bajo su responsabilidad
y riesgo, las obras o servicios específicos, necesarios para cumplir con el
objeto de este Contrato Modificatorio. Tales obras y servicios serán
ejecutados a nombre de la Contratista, la cual mantendrá su responsabilidad
directa por todas las obligaciones establecidas en el subcontrato y derivadas
del mismo, de las cuales no puede exonerarse en razón de las

subcontrataciones. La Secretaría no asumirá responsabilidad alguna por este
86

¿go LÓPR

NOTARIA VIGESIMA SEXTA.

-44- 3420
DR. HOMERO LÓPEZ OBANDO

NOTARIO VIGÉSIMO SEXTO DEL CANTÓN QUITO
DISTRITO METROPOLITANO

todos sus Subcontratistas; (ii) la Contratista será exclusivamente responsable
ante la Secretaría por todos los actos, errores, omisiones y pasivos de sus
Subcontratistas de cualquier grado. La Contratista deberá incluir una
cláusula en este sentido en cada subcontrato. Ningún Subcontratista se
considerará un tercero beneficiario de este Contrato Modificatorio o de los
derechos originados en el mismo. La Contratista será la única responsable
por el pago de cada Subcontratista por los servicios, equipos, materiales o

suministros en relación con el Proyecto. La Contratista será responsable por

las actividades realizadas en su totalidad o en parte por cualquier o todos sus
Subconiratistas y nada en este Contrato Modificatorio exime a la Contratista
de cualquier o todas las obligaciones, independientemente de que la
Contratista haya delegado esa obligación a un Subcontratista. VELINTITRES
PUNTO TRES.- Empresas Ecuatorianas.- La Contratista se obliga a
seleccionar a sus Subcontratistas de entre empresas idóneas, dando
preferencia a la industria ecuatoriana, con el objeto de estimular a las
compañías nacionales, siempre y cuando ofrezcan condiciones de calidad,
oportunidad y disponibilidad comparables con las ofrecidas por compañías
extranjeras. Se dará preferencia a las empresas ecuatorianas de conformidad
con la Ley Aplicable, aún cuando los precios sean superiores a los de
empresas extranjeras hasta en un 15%. Para los fines de este Contrato
Modificatorio, la Secretaría, en coordinación con las entidades competentes,
establecerá los criterios de empresa nacional. VEINTITRES PUNTO

CUATRO.- Selección y Negociación de Contratos.- La selección de los

Subcontratistas, la negociación de los términos y condiciones de los

subcontratos, su adjudicación y suscripción serán de exclusiva decisión y

perl al, 87

3421

responsabilidad de la Contratista. VEINTITRES PUNTO CINCO.- Los
subcontratos que celebre la Contratista con cualquier Subcontratista no
deberán incluir términos y condiciones incompatibles con lo pactado en este
Contrato Modificatorio. CLÁUSULA VIGÉSIMA CUARTA:
CONFIDENCIALIDAD.- VEINTICUATRO PUNTO UNO.- Información
Confidencial.- Para efectos de este Contrato Modificatorio, el término
“Información Confidencial” significa (i) la Información Protegida definida
en la cláusula VEINTICINCO PUNTO UNO (25.1) y (ii) cualquier otra
clase de información relativa a las operaciones y servicios contratados, o
sobre asuntos o materias relacionados con este Contrato Modificatorio, que
haya sido identificada por la Parte que lo reveló como confidencial.
Información Confidencial será considerada y tratada como información
confidencial por la parte que recibe tal información (en adelante la "Parte
Receptora"), y no podrá revelarla a ningún tercero, a menos que la parte que
haya divulgado tal información, datos o materiales (la "Parte Reveladora")
haya otorgado al respecto su consentimiento previo por escrito.

VEINTICUATRO PUNTO DOS.- Revelación Interna por Parte Receptora.-

Cada Parte Receptora podrá revelar la Información Confidencial a cualquiera
de sus funcionarios, directores, empleados, o sus Compañías Relacionadas,
agentes, Subcontratistas y asesores, quienes: (i) tengan la necesidad de
conocerla en relación con la ejecución de sus obligaciones según este
Contrato Modificatorio o el ejercicio de sus derechos según este Contrato
Modificatorio; (ii) hayan sido advertidos y acuerden cumplir con las
respectivas restricciones sobre tal Información Confidencial según se indica
en este Contrato Modificatorio, de la misma manera como si fuera una Parte
Receptora. La Contratista tomará todas las medidas necesarias para asegurar
que sus trabajadores, agentes, representantes, mandatarios y Subcontratistas

cumplan con la obligación de confidencialidad y será responsable por
88

on

NOTARIA VIGESIMA SEXTA.

=—

y 3422
DR. HOMERO LÓPEZ OBANDO

NOTARIO VIGÉSIMO SEXTO DEL CANTÓN QUITO
DISTRITO METROPOLITANO

la Información Confidencial a un tercero, sin requerir la autorización pré
y por escrito de la Parte Reveladora siempre que tal información:
VEINTICUATRO PUNTO TRES PUNTO UNO.- Ya sea del conocimiento
de la Parte Receptora para la fecha en que le fue revelada, siempre que ese
conocimiento no hubiese derivado de un incumplimiento de esta cláusula de
confidencialidad; VEINTICUATRO PUNTO TRES PUNTO DOS.- Ya sea
del dominio público para la fecha en que le fue revelada, o se haga
disponible al público mediante un hecho distinto a un acto u omisión de la
Parte Receptora; y/o sus funcionarios, directores, empleados, agentes,
Subcontratistas y asesores; VEINTICUATRO PUNTO TRES PUNTO
TRES.- Sea desarrollada independientemente por la Parte Receptora, sin uso
de parte alguna de la información Confidencial; VEINTICUATRO PUNTO
TRES PUNTO CUATRO.- Sea adquirida independientemente por un
tercero, quien, hasta donde conozca la Parte Receptora, no se encuentre bajo
obligación legal alguna que prohíba tal revelación; o VEINTICUATRO
PUNTO TRES PUNTO CINCO.- Sujeto a las condiciones de la cláusula
siguiente, cuya divulgación sea requerida conforme a cualquier Ley
Aplicable u orden de cualquier autoridad competente, o como parte de un
proceso arbitral VEINTICUATRO PUNTO TRES PUNTO SEIS.- La
Contratista no tendrá que pedir autorización previa a la Secretaría para
revelar información a los auditores de reservas previa suscripción de los
correspondientes acuerdos de confidencialidad. VEINTICUATRO PUNTO
CUATRO.- Revelación Obligatoria.- En caso de que cualquier Parte
Receptora sea requerida por mandato de la Ley Aplicable u orden emanada

de alguna autoridad competente o como parte de un proceso arbitral, para
Lp Ñ
al,

3ar3

revelar .Ja Información Confidencial suministrada por cualquier Parte
Reveladora, la Parte Receptora deberá inmediatamente notificar por escrito a
la Parte Reveladora, de manera que ésta pueda tomar las medidas judiciales
apropiadas y/o relevar a la Parte Receptora del cumplimiento de los
requerimientos de confidencialidad. En el caso de que tal medida judicial de
protección u otra acción similar no pueda obtenerse, la Parte Receptora
suministrará solamente aquella porción de dicha Información Confidencial
que legalmente esté obligada a revelar. VEINTICUATRO PUNTO CINCO.-
Revelación por la Secretaría según Ley Aplicabile.- Estas disposiciones no se
aplicarán a la información que la Secretaría deba proporcionar de acuerdo
con la Ley Aplicable. VEINTICUATRO PUNTO SEIS.- Sobrevivencia de la
Confidencialidad.- Los efectos de esta cláusula continuarán vigentes dentro
de cinco (5) años posteriores de la terminación de este Contrato
Modificatorio. CLÁUSULA VIGÉSIMA QUINTA: PROPIEDAD DE
LA INFORMACIÓN.- VEINTICINCO PUNTO UNO.- Información
Protegida.- Toda la información adquirida o desarrollada durante la
ejecución de actividades relacionadas con los servicios objeto de este
Contrato Modificatorio, así como todos los borradores y la versión final de
cualesquiera dibujos, diseños, planos de ingeniería y otros planos, informes
técnicos o científicos, modelos, datos, resultados de perforación, núcleos,
registros, reportes, archivos, estudios u otra información, materiales y
documentos elaborados u obtenidos durante el transcurso de operaciones
relacionadas con este Contrato Modificatorio, serán propiedad de la
Secretaría (“Información Protegida”). Se exceptúa de esta Información
Protegida, aquella que la Contratista o sus Compañías Relacionadas o sus
Subcontratistas hayan obtenido protección intelectual registrada. La
Contratista mantendrá tal información protegida y tales materiales y

documentos en buen orden y, previo requerimiento, suministrará
90

ES a,

E al
ES o

NOTARIA VIGESIMA SEXTA.

3424
-46=
DR. HOMERO LÓPEZ OBANDO

NOTARIO VIGÉSIMO SEXTO DEL CANTÓN QUITO
DISTRITO METROPOLITANO

Modificatorio. El derecho de autor respecto a todos los planos, dibujos,
especificaciones, cálculos, anexos, informes, software (generado o no por
computadora) y otros trabajos preparados por la Contratista, o en su nombre,
en relación con la ejecución de este Contrato Modificatorio pertenecen a la
Contratista. No obstante, a la terminación de este Contrato Modificatorio, la
Contratista otorgará a la Secretaría una licencia irrevocable, libre de regalías,
para usar y reproducir el material antes mencionado, para su uso exclusivo,
excepto en los casos en que la Contratista sea únicamente licenciataria
autorizada. VEINTICINCO PUNTO TRES.- Derechos de Utilizar

Información Exclusiva de la Contratista.- La Secretaria en todo momento,

incluyendo después de la terminación de este Contrato Modificatorio, tiene
el derecho de conservar y utilizar copias de detalles de dibujo, diseños,
especificaciones, bases de datos, y cualquier otra información de la
Contratista que atañe al Proyecto. A la terminación de este Contrato
Modificatorio la Contratista otorgará a la Secretaría una licencia irrevocable,
libre de regalías, para usar y reproducir el material antes mencionado para su
uso exclusivo. La licencia concedida a la Secretaría se limitará al desarrollo,
uso, operación, reparación, mantenimiento, modificación, expansión (pero
no duplicación) y, si es necesario, reconstrucción de la instalación y la
Secretaría no utilizará ninguna Información Exclusiva de la Contratista para
otros fines a menos que se encuentre autorizada por la Contratista por

escrito. VEINTICINCO PUNTO CUATRO. Propiedad Intelectual

Li + :

3425

Desarrollada.- , Cualesquiera invenciones, mejoras, tecnologías, y/o
descubrimientos, patentables o no, protegidos o no por el derecho de autor,
creados, concebidos, desarrollados por la Contratista en el desempeño de sus
actividades para la prestación de servicios objeto de este Contrato
Modificatorio (“Propiedad Intelectual Desarrollada”), pasarán a ser
propiedad conjunta de la Secretaría y la Contratista. Se exceptúa aquella
Propiedad Intelectual registrada por la Contratista o sus Compañías
Relacionadas. En consecuencia, cada Parte tendrá la mitad de la
participación indivisible en dicha Propiedad Intelectual Desarrollada y estará
autorizada para utilizar tal Propiedad Intelectual Desarrollada para sus
propios fines comerciales sin tener que solicitar autorización para ello a la
otra Parte, en el entendido, además que cada una de las Partes reconoce y
acuerda que no deberá utilizar, revelar, vender u ofrecer en venta, o para el
beneficio de cualquier tercero, la Propiedad Intelectual Desarrollada.
CLÁUSULA VIGÉSIMA SEXTA: DECLARACIONES DE LA
CONTRATISTA.- VEINTISEIS PUNTO UNO.- Autorización.- La
Contratista declara y garantiza que está debidamente autorizada para celebrar
este Contrato Modificatorio. VEINTISEIS PUNTO DOS.- Conocimiento de
la Legislación Ecuatoriana.- La Contratista declara, expresamente, que a la
Fecha de Vigencia de este Contrato Modificatorio tiene pleno conocimiento
de la legislación ecuatoriana aplicable a los contratos de prestación de
servicios para la exploración y explotación de hidrocarburos. VEINTISEIS
PUNTO TRES.- Calificación y Conformidad con Requerimientos y
Prácticas - La Contratista garantiza y se obliga a mantenerse
permanentemente calificada y en capacidad de ejecutar los servicios objeto
de este Contrato Modificatorio, de forma de cumplir con sus obligaciones de
acuerdo con los términos y condiciones de este Contrato Modificatorio. La

Contratista garantiza y se compromete a prestar todos los servicios
92

a e

e
ES

MS

NOTARIA VIGESIMA SEXTA

Me

47 3426
DR. HOMERO LÓPEZ OBANDO

NOTARIO VIGÉSIMO SEXTO DEL CANTÓN QUITO
DISTRITO METROPOLITANO

incluyendo todos los anexos del mismo, y que conoce bien sus términos y
disposiciones y que por tanto, renuncia a reclamos alegado
desconocimiento o falta de comprensión de los mismos. VEINTISEIS

PUNTO CINCO.- Experiencia y Calificaciones.- La Contratista declara y

garantiza que, por sí misma y a través de sus Subcontratistas, posee toda la
experiencia y calificaciones adecuadas y necesarias para ejecutar sus
obligaciones según este Contrato Modificatorio, de conformidad con los
términos y condiciones estipulados en el mismo. VEINTISEIS PUNTO

SEIS.- Declaración sobre Propiedad intelectual.- La Contratista declara y

garantiza que es propietaria, o cuenta con el derecho de uso, de todas las
patentes, marcas comerciales, marcas de servicio, denominaciones
comerciales, derechos de autor, licencias, franquicias, permisos y derechos
de propiedad intelectual necesarios para cumplir con sus obligaciones
contractuales, y que no vulneran derechos de terceros respecto de los
mismos. VEINTISEIS PUNTO SiETE.- Declaración de Solvencia.- La
Contratista declara y garantiza que está financieramente solvente, en
capacidad de pagar sus deudas según su plazo de vencimiento y que posee
suficiente capital de trabajo para cumplir las obligaciones previstas en este

Contrato Modificatorio. VEINTISEIS PUNTO OCHO.- Declaración Sobre

Certificaciones Comerciales y Profesionales.- La Contratista declara y
asegura que todas las personas que llevarán a cabo los trabajos contemplados
por este Contrato Modificatorio cuentan y contarán con todas las
certificaciones comerciales y profesionales requeridas por la Ley Aplicable

para la prestación de sus respectivos servicios según este Contrato

¿Dl al. :

3421

Modificatorio. VEINTISEIS PUNTO NUEVE.- Cumplimiento de Ley.- Las
Partes expresamente declaran que la celebración y ejecución de este Contrato
Modificatorio no resultará en una violación o incumplimiento de sus
estatutos o de lo dispuesto en cualquier ley, reglamento o sentencia a la que
estuviesen sujetas. incluyendo la Ley Aplicable. CLÁUSULA VIGÉSIMA
SÉPTIMA: RESPONSABILIDAD DE LA  CONTRATISTA.-
VEINTISIETE PUNTO UNO.- Riesgos de Daño o Pérdida.- VEINTISIETE
PUNTO UNO PUNTO UNO.- La Contratista será responsable de la
conservación del Área del Contrato durante la ejecución de los servicios, así
como de la seguridad de su personal y del de sus Subcontratistas, y de los
materiales, equipos y bienes propiedad de la Contratista y de sus
Subcontratistas ubicados en el Área del Contrato o para la ejecución de los
servicios. VEINTISIETE PUNTO UNO PUNTO DOS.- La Contratista
resguardará y mantendrá a salvo a la Secretaría de cualquier daño o pérdida
que ésta pudiere sufrir y se viere obligada a pagar en virtud de sentencia
ejecutoriada de autoridad competente, y que se derive del incumplimiento
por parte de la Contratista de cualquier obligación contenida en este Contrato
Modificatorio, como consecuencia de actos u omisiones dolosos o culposos
imputables al personal de la Contratista o de cualesquiera Subcontratistas.
VEINTISIETE PUNTO DOS.- Obligación de Resguardar a la Secretaría.-
La Contratista se obliga a resguardar y mantener a la Secretaría a salvo de y
a responder económicamente por cualquier perjuicio, acción, procedimiento
judicial, indemnización, costos y gastos, de cualquier naturaleza o especie,
que pudiera sufrir o ser obligada a pagar, en virtud de sentencia ejecutoriada
de autoridad competente, como consecuencia de actos dolosos o culposos
imputables a la Contratista o a su personal o al de sus Subcontratistas,
incluyendo los siguientes: VEINTISIETE PUNTO DOS PUNTO UNO.-

Cualesquiera pérdidas o daños a los materiales, equipos y bienes;
94

ES a

> %
ES o

NOTARIA VIGESIMA SEXTA

joa 3428
DR. HOMERO LÓPEZ OBANDO

NOTARIO VIGÉSIMO SEXTO DEL CANTÓN QUITO
DISTRITO METROPOLITANO

TRES.- El incumplimiento por la Contratista o de sus Subcó
Ley Aplicable o cualesquier permisos requeridos; VEINTISIETE P'

DOS PUNTO CUATRO.- El incumplimiento por la Contratista de cualquier
obligación que hubiese asumido respecto de terceros, incluyendo cualquier
Subcontratista, con ocasión a la ejecución de este Contrato Modificatorio;
VEINTISIETE PUNTO DOS PUNTO CINCO.- Cualquier reclamación,
procedimiento, demanda o acción, por uso o divulgación no autorizados de
secretos comerciales, derechos de propiedad, derechos de autor, derechos
sujetos a privilegio, marcas comerciales o cualquier otro derecho de
propiedad intelectual, que fuere atribuible bien sea directa o indirectamente
a: (1) el diseño, construcción, uso, operación o propiedad de cualesquier
materiales, equipos y bienes de la Contratista o Subcontratistas; o (ii) la
ejecución de este Contrato Modificatorio por la Contratista o Subcontratistas,
incluyendo el uso de cualquier herramienta, implemento o construcción por
la Contratista o cualquiera de sus Subcontratistas; VEINTISIETE PUNTO
DOS PUNTO SEIS.- Cualquier contaminación o daños al medio ambiente
causados por la Contratista o Subcontratistas, incluyendo la descarga de
desechos tóxicos y sustancias susceptibles de degradar el ambiente;
VEINTISIETE PUNTO DOS PUNTO SIETE.- Cualquier gravamen de la
Contratista; VEINTISIETE PUNTO DOS PUNTO OCHO.- Cualquier
invalidación de pólizas de seguro, debido a incumplimientos por parte de la
Contratista de alguno de los requerimientos establecidos en la póliza
respectiva; VEINTISIETE PUNTO DOS PUNTO NUEVE.- El reclamo por
una autoridad competente de cualquier Tributo, incluyendo todos los
Tributos (i) cuya obligación de pago recaiga en la Contratista según este

Contrato Modificatorio, o (ii) que estén relacionados con ingresos recibidos

Le y o 95

|
3429

de las actividades ejecutadas o por el cual se deba pagar a la Contratista o a
sus Subcontratistás o a cualquiera de sus respectivos asesores, agentes,
empleadós o representantes. VEINTISIETE PUNTO TRES.- Deber _de
Informar.- La Contratista comunicará oportunamente a la Secretaría sobre
cualquier procedimiento judicial relacionado con este Contrato
Modificatorio en el que la Contratista intervenga o'deba intervenir, o en el
que la Secretaría deba intervenir, a fin de que la Secretaría pueda adoptar las
medidas que estime convenientes para la defensa de sus intereses. A su vez,
la Secretaría participará a la Procuraduría General del Estado sobre tales
particulares para los efectos pertinentes. VEINTISIETE PUNTO CUATRO.-
Costas Procesales.- Los costos indemnizables conforme a esta cláusula
incluirán cualesquier gastos de litigio y abogados en que incurriere la
Secretaría con ocasión de los reclamos, demandas y acciones previamente

indicadas. VEINTISIETE PUNTO CINCO.- Defensa.- Sin menoscabo del

derecho de liberación de responsabilidad aquí previsto, la Contratista tendrá
la obligación de asumir la defensa de cualquier reclamo, demanda o acción
en virtud de los cuales se les solicite indemnización, y la Secretaría no podrá
transar tales reclamos, requerimientos o acciones sin el consentimiento
previo de la Contratista por escrito. VEINTISIETE PUNTO SEIS.-

Supervivencia_de las Obligaciones de Resguardo- Las obligaciones

establecidas en esta cláusula sobrevivirán hasta el vencimiento del período
de prescripción previsto en la Ley Aplicable. CLÁUSULA VIGÉSIMA
OCTAVA: NOTIFICACIONES Y COMUNICACIONES.-
VEINTIOCHO PUNTO UNO.- Todas las comunicaciones y notificaciones
que las Partes deban cursarse entre sí, con relación a este Contrato
Modificatorio, incluyendo las que contengan solicitudes, dictámenes,
opiniones, aceptaciones, remuncias, consentimientos, instrucciones,

autorizaciones, informes, estudios, balances, inventarios y más documentos,
96

ES LPR

NOTARIA VIGESIMA SEXTA

-49- 3430
DR. HOMERO LÓPEZ OBANDO

NOTARIO VIGÉSIMO SEXTO DEL CANTÓN QUITO
DISTRITO METROPOLITANO

o que éstas presenten a alguna autoridad competente, por ¡ig

por escrito en castellano y deberán ser enviadas mediante ¿Med
correo especial (courier), por fax y por correo electrónico. VEINTIOCI Í
PUNTO DOS.- Las Partes señalan como direcciones para efectos de la
comunicaciones indicadas en esta cláusula las siguientes: La Secretaría de
Hidrocarburos: Juan León Mera y Orellana, Edificio Ministerio de
Transporte y Obras Públicas, Teléfono: dos nueve siete siete cero cero cero
(2977000), extensión tres seis cero uno (3601), tres seis cero dos (3602),
Fax, Correo electrónico: rcazaríAámrnm.gob.ec, Quito — Ecuador.
CONTRATISTA: (Operador) Consorcio Petrosud - Petroriva, Avenida
Amazonas tres seis cinco cinco (3655) y Juan Pablo Sanz, Edificio Antisana
I Piso nueve (9), Teléfono: dos dos seis ocho ocho cero cero (2268 800),
Fax: dos cuatro seis cinco uno seis siete (2465 167); Correo electrónico:
maguirre psaídeifec.com, Quito — Ecuador. Con copia a: grupoídeifec.com,
VEINTIOCHO PUNTO TRES.- Para todos los efectos de este Contrato
Modificatorio se entenderá que una comunicación fue recibida por la otra
Parte, cuando sea recibida por entrega personal o cuando exista una
constancia de recepción de la Parte notificada. VEINTIOCHO PUNTO
CUATRÓO.- Las Partes pueden designar nuevas direcciones, notificándose de
este particular oportunamente, conforme al procedimiento previsto en esta
cláusula. VEINTIOCHO PUNTO CINCO.- Los documentos que la
Contratista presente en virtud de este Contrato Modificatorio a la Secretaría,
se sujetarán a lo dispuesto en la Ley Aplicable. CLÁUSULA VIGÉSIMA
NOVENA: EFECTO MODIFICATORIO.- VEINTINUEVE PUNTO
UNO.- Efecto Modificatorio.- VEINTINUEVE PUNTO UNO PUNTO
UNO.- Este Contrato modifica al Contrato Original, los Contratos
Modificatorios Anteriores y cualquier modificación que se hubiese

convenido con anterioridad a la suscripción de este Contrato Modificatorio.

do) ao d

VEINTINUEVE PUNTO UNO PUNTO DOS.- Queda entendido que con la
celebración de este Contrato Modificatorio, la Contratista renuncia en forma
irrevocable a cualquier reclamo o demanda o indemnización que pudiese
plantear contra el Ecuador, la Secretaría, EP PETROECUADOR y/o sus
antecesoras, bajo cualquier legislación, con ocasión o como consecuencia del
Contrato Original, los Contratos Modificatorios Antériores y la celebración y
entrada en vigencia de este Contrato Modificatorio. Se exceptúa de esta
renuncia el derecho a la defensa y reacción de la Contratista contra todos
aquellos actos del Ecuador, la Secretaría, EP PETROECUADOR y/o sus
antecesoras, que se produzcan con posterioridad a la Fecha Efectiva y que
sean derivados del Contrato Original o de los Contratos Modificatorios
Anteriores. Amparada en el derecho de defensa, la Contratista podrá ejercer
todas las acciones administrativas, judiciales y/o arbitrales, inciuyendo los
reclamos o demandas o indemnizaciones como consecuencia directa de
dichos actos posteriores a la Fecha Efectiva que sean derivados del Contrato
Original o de los Contratos Modificatorios Anteriores. Se exceptúan también
las acciones judiciales, arbitrales y administrativas iniciadas antes de la
Fecha Efectiva de este Contrato; especialmente, pero no limitado al derecho
de ejecutar los Laudos adoptados por el Tribunal Arbitral de la Cámara de
Comercio de Quito, en los juicios arbitrales número cero once guión cero
dos (011-02) y cero doce guión cero dos (012-02), de conformidad con la
cláusula VEINTISEIS PUNTO CUATRO (26.4) del Contrato Original; así
como los reclamos y/o acciones tendientes a exigir el cumplimiento de la
obligación de la cláusula SEIS PUNTO DOS PUNTO CINCO (6.2.5), del
Contrato Original, relacionado con la provisión de combustibles a precio
nacional, aclarando que será hasta la Fecha Efectiva de este Contrato
Modificatorio. VEINTINUEVE PUNTO UNO PUNTO TRES.- La

Contratista reconoce que el Ecuador, la Secretaría, EP PETROECUADOR
98

ROS LÓPRO

DR,
eS

NOTARIA VIGESIMA SEXTA

=50- 3432
DR. HOMERO LÓPEZ OBANDO

NOTARIO VIGÉSIMO SEXTO DEL CANTÓN QUITO
DISTRITO METROPOLITANO

vigentes a la Fecha de Vigencia, nada le adeudan, ni nada tiene la Contratista
ni sus Compañías Relacionadas que reclamarles a aquellos por ningún
concepto, directa o indirectamente relacionado con el Contrato Original y
cualquiera de sus Contratos Modificatorios Anteriores, ya sea por pérdida de
oportunidad, daño emergente o lucro cesante. VEINTINUEVE PUNTO
UNO PUNTO CUATRO.- Las Partes convienen que el acuerdo suscrito
entre el Consorcio Petrosud Petroriva, PETROPRODUCCION y la
Procuraduría General del Estado, y el Servicio de Rentas Internas el
veintinueve (29) de octubre del dos mii cuatro (2004), continuará
ejecutándose en los mismos términos y condiciones en que ha venido
ejecutándose, hasta que queden liquidados y pagados los valores del IVA
que correspondan a la operación del Campo Marginal  Pindo.
VEINTINUEVE PUNTO UNO PUNTO CINCO.- En consecuencia, la
Contratista libera de cualquier reclamo, demanda o causa derivada de
cualquier posible perjuicio o daño que pudiese derivar directa O
indirectamente de la entrada en vigencia de este Contrato Modificatorio o de
cualesquiera condiciones en él contenidas al Ecuador, la Secretaría, EP
PETROECUADOR y/o sus antecesoras, sin perjuicio de lo establecido en las
cláusulas VEINTINUEVE PUNTO UNO PUNTO DOS (29.12) y
VEINTINUEVE PUNTO UNO PUNTO TRES (29.1.3). CLÁUSULA
TRIGÉSIMA: TRANSFERENCIA O CESIÓN DE ESTE
CONTRATO.- TREINTA PUNTO UNO.- Transferencia o Cesión solo con

Autorización Previa.- La Contratista no podrá transferir o ceder los derechos

y obligaciones derivados de este Contrato Modificatorio, total o parcialmente

LA ad á

3433

a favor de cualquier Persona, sin previa autorización del Ministerio.
Cualquier Transferencia o Cesión realizada en contravención a esta cláusula
será considerada nula y dicho acto constituirá una causal de caducidad, de
conformidad con lo previsto en la Ley Aplicable y en este Contrato
Modificatorio. TREINTA PUNTO DOS.- Queda expresamente entendido y
convenido que en caso de Transferencia o Cesión regirán las condiciones y
requisitos establecidos en el Reglamento para la Transferencia o Cesión de
Derechos y Obligaciones de los Contratos de Hidrocarburos, expedida en el
Decreto Ejecutivo número mil trescientos sesenta y tres (1363) publicado en
el Registro Oficial número doscientos noventa y tres (293) de veintisiete (27)
de marzo del dos mil uno (2001), que reglamenta al artículo setenta y nueve
(19) de la Ley de Hidrocarburos. TREINTA PUNTO TRES.-
Responsabilidad.- En caso de que la Transferencia o Cesión fuere parcial, la
cedente seguirá siendo responsables ante la Secretaría de las obligaciones,
garantías y compromisos transferidos luego de cualquier Transferencia o
Cesión parcial permitida según esta cláusula. TREINTA PUNTO
CUATRO.- Solvencia y Capacidad.- En ningún caso la Transferencia total o
parcial, de los derechos y obligaciones derivadas de -este Contrato
Modificatorio, podrá originar el deterioro de la solvencia financiera y
capacidad operativa, administrativa, financiera y técnica de la Contratista, ni
podrá afectar negativamente los Planes contemplados en este Contrato
Modificatorio. TREINTA PUNTO CINCO.- Obligaciones Laborales y
Tributarias.- Si la Transferencia o Cesión fuere total, la responsabilidad de
quien transfiere o del cedente subsistirán respecto de las obligaciones de
carácter laboral y tributario que hubieren contraído antes de la Transferencia
o Cesión, con sujeción a la Ley Aplicable. También será responsabilidad del
cedente el Impuesto a la Renta a que hubiere lugar como consecuencia de la

utilidad obtenida en dicha Transferencia o Cesión. TREINTA PUNTO
100

NOTARIA VIGESIMA SEXTA.

-5I- 3434
DR. HOMERO LÓPEZ OBANDO

NOTARIO VIGÉSIMO SEXTO DEL CANTÓN QUITO,
DISTRITO METROPOLITANO

SEIS.- Cambio de Control.- En la medida de lo posible, la

Casa Matriz se asegurarán de no ser objeto de un Cambio d8

ió
ti
durante la vigencia del Contrato Modificatorio, sin el consentimiento 2d lo
de la Secretaría. Cualquier cambio de control registrado deberá ser
notificado a la Secretaría dentro del plazo máximo de sesenta (60) días de
producido. Lo previsto en este punto será aplicable a la Contratista y a su
Casa Matriz con independencia de la forma en que esté organizada, ya sea a
través de la constitución de personas morales, de consorcios, contratos o
asociaciones sin personalidad jurídica propia. CLÁUSULA TRIGÉSIMA
PRIMERA: TERMINACIÓN Y CADUCIDAD DE ESTE
CONTRATO.- TREINTA Y UNO PUNTO UNO.- Terminación.- Este
Contrato Modificatorio terminará a más de las causales previstas en la Ley
de Hidrocarburos y en este Contrato Modificatorio, por las siguientes causas:
TREINTA Y UNO PUNTO UNO PUNTO UNO.- Por vencimiento del
Plazo de Vigencia o por cumplimiento del objeto de este Contrato
Modificatorio. TREINTA Y UNO PUNTO UNO PUNTO DOS.- Por
acuerdo entre las Partes. TREINTA Y UNO PUNTO UNO PUNTO TRES.-
Por declaratoria de caducidad emitida por el Ministerio conforme a la Ley de
Hidrocarburos. TREINTA Y UNO PUNTO UNO PUNTO CUATRO.- Por
declaratoria judicial de quiebra de la Contratista. TREINTA Y UNO
PUNTO UNO PUNTO CINCO.- Por Evento de Insolvencia de la Contratista
o de su Casa Matriz, declarada por autoridad competente, a opción de la
Secretaría. TREINTA Y UNO PUNTO UNO PUNTO SEIS.- Por extinción
de la personalidad jurídica de la Contratista o de su Casa Matriz. TREINTA
Y UNO PUNTO UNO PUNTO SIETE.- Por cesión de bienes de la
Contratista o de su Casa Matriz en beneficio de sus acreedores por haber
sido privada del control de sus propios asuntos debido a una orden de

autoridad competente. TREINTA Y UNO PUNTO UNO PUNTO OCHO.-

wn 2 -

3435

Por.sentencia ejecutoriada o por laudo arbitral que declare la terminación de
este Contrato Modificatorio. TREINTA Y UNO PUNTO UNO PUNTO
NUEVE.- Por opción de cualquiera de las Partes, cuando la otra Parte
hubiese incumplido sus principales obligaciones contractuales estipuladas en
este Contrato Modificatorio, incluyendo el derecho de terminación de este
Contrato Modificatorio por parte de la Secretaría por el incumplimiento por
parte de la Contratista de las actividades contempladas en el Plan de
Actividades y Plan de Desarrollo. TREINTA Y UNO PUNTO UNO
PUNTO DIEZ.- En caso de que cualquiera de las Partes deseare terminar
este Contrato Modificatorio por incumplimiento de alguna de las
obligaciones estipuladas en este Contrato Modificatorio que no constituyan
causa de caducidad, la Parte que se creyere perjudicada recurrirá al
procedimiento de solución de controversias previsto en la cláusula trigésima
tercera de este Contrato Modificatorio. TREINTA Y UNO PUNTO DOS.-
Procedimiento de Caducidad.- Previo a la declaratoria de caducidad de este
Contrato Modificatorio, se seguirá el siguiente procedimiento: (a) La
Secretaría o la ARCH notificará a la Contratista con el o los incumplimientos
a la Ley Aplicable, a los Reglamentos o a este Contrato Modificatorio,
concediéndole un plazo de treinta días calendario, contados desde la fecha de
notificación, para que conteste, remedie, corrija, rectifique o desvanezca los
cargos. Sin embargo, si habiendo tomado tales acciones este plazo resultare
insuficiente para que la Contratista pueda remediar, corregir o rectificar tal
falta o incumplimiento y ésta así lo demuestra, la Secretaría o la ARCH
podrá concederle un plazo adicional que, según cada caso, sea el necesario
para cumplir con lo dispuesto en esta cláusula. (b) Una vez concluido el
plazo, con la contestación o sin ella, en los casos que corresponda, la
Secretaría o la ARCH solicitará en forma motivada la caducidad de este

Contrato Modificatorio al Ministro, quien lo tramitará y resolverá de
102

NOTARIA VIGESIMA SEXTA

52 3436
DR. HOMERO LÓPEZ OBANDO

NOTARIO VIGÉSIMO SEXTO DEL CANTÓN QUITO
DISTRITO METROPOLITANO

concediéndole el plazo de sesenta (60) días calendario, para que conteste,

remedie, corrija o rectifique los incumplimientos, que originó el reclamo, (d) V

Agotado el procedimiento referido en el literal ant erior, el Ministro emitirá
la resolución que corresponda, que deberá estar debidamente motivada en
informes legales, técnicos y económicos. La declaratoria de caducidad
deberá estar debidamente motivada utilizando criterios de valoración
objetivos, como: gravedad de la infracción, negligencia, daño producido,
perjuicio al Estado, y otros que se consideren pertinentes. TREINTA Y UNO
PUNTO DOS PUNTO UNO.- Para el caso de la causal prevista en el
numeral catorce (14) del artículo setenta y cuatro (74) de la Ley de
Hidrocarburos, el incumplimiento se generará cuando como resultado de un
Estudio Ambiental realizado de conformidad con la Ley Aplicable, se
detectaren daños al medio ambiente (pasivos ambientales) imputables a la
Contratista, y ésta no iniciare o interrumpiere injustificadamente, en
cualquier momento, la remediación dispuesta por el Ministerio del Ambiente
y/o el Estudio Ambiental respectivo. En el Estudio Ambiental constarán
especificados los Daños Ambientales, así como el programa y plazo para la
remediación respectiva, que se ejecutará por cuenta de la Contratista. En
todo lo demás, se observará el procedimiento establecido en la cláusula
TREINTA Y UNO PUNTO DOS (31.2). TREINTA Y UNO PUNTO

TRES.- Efectos de la Declaratoria de Caducidad.- La caducidad de este

Contrato Modificatorio, implica la inmediata terminación de este Contrato y
la restitución al Estado del Área del Contrato y la entrega de todos los
equipos, herramientas, maquinarias, información técnica actualizada y otros
elementos, instalaciones industriales o de transporte y comercialización y

demás muebles e inmuebles, adquiridos con destino a su uso en las

17) 7) 103

3437

actividades objeto de este Contrato Modificatorio, sin costo alguno para la
Secretaría y el Estado ecuatoriano, y conlleva además la ejecución
automática de las garantías otorgadas conforme a este Contrato

Modificatorio. TREINTA Y UNO PUNTO CUATRO.- Sanciones para otros

Incumplimientos e Infracciones.- El incumplimiento de las obligaciones
estipuladas en este Contrato Modificatorio o la infracción de la Ley de
Hidrocarburos o sus Reglamentos que no produzcan efectos de caducidad, se
sancionará de acuerdo con lo establecido en la referida Ley, sus reglamentos
y este Contrato Modificatorio, según sea el caso. CLÁUSULA
TRIGÉSIMA SEGUNDA: CONTRATOS ADICIONALES Y
MODIFICATORIOS.- TREINTA Y DOS PUNTO UNO.- Yacimientos de

Gas Natural Libre y Yacimientos de Condensado de Gas.- En el caso de que

la Contratista durante la ejecución de este Contrato Modificatorio,
descubriere Yacimientos de Gas Natural Libre comercialmente explotables
localizados en el Área del Contrato. podrá suscribir contratos adicionales
para su explotación, de conformidad con lo previsto en el artículo treinta y
dos (32) de la Ley de Hidrocarburos. Igualmente, si se descubrieren
Yacimientos de Condensado de Gas cuya sola producción de líquidos resulte
antieconómica las Partes podrán celebrar un contrato adicional para la
” explotación de los mismos. TREINTA Y DOS PUNTO DOS.- Reinyección

y Quema de Gas Natural Asociado.- Sin perjuicio de lo estipuiado en la

cláusula anterior, la Contratista podrá reinyectar a los Yacimientos o utilizar
para sus operaciones el Gas Natural Asociado y el gas natural proveniente de
Yacimientos de Condensado de Gas en las cantidades que sean necesarias
para las operaciones de explotación y transporte de Petróleo Crudo. Para
tales efectos, así como para quemar o arrojar a la atmósfera el gas natural, la
Contratista deberá contar con la aprobación de la Secretaría o el Ministerio,

según se establece en la Ley de Hidrocarburos, la cual podrá ser negada
104

NOTARIA VIGESIMA SEXTA.

x

-53- 3438
DR. HOMERO LÓPEZ OBANDO

NOTARIO VIGÉSIMO SEXTO DEL CANTÓN QUITO,
DISTRITO METROPOLITANO

Contratista. TREINTA Y DOS PUNTO TRES.- Gas Natural Asociado;
Gas Natural Asociado que se obtenga en la explotación de Yacimientos,
no sea explotado y utilizado por la Contratista según se establece en la
cláusula TREINTA Y DOS PUNTO DOS (32.2) será utilizado por la
Secretaría para su industrialización y comercialización, previo acuerdo de las
Partes. TREINTA Y DOS PUNTO TRES PUNTO UNO.- En los casos en
que el Gas Natural Asociado no pueda ser utilizado por la Contratista, o no
sea conveniente la industrialización y/o comercialización por parte de la
Secretaría, la Secretaria podrá autorizar su quema, previa justificación
técnica y económica. TREINTA Y DOS PUNTO  CUATRO.-
Autorizaciones. - Para la celebración de los contratos adicionales referidos en
las cláusulas TREINTA Y DOS PUNTO UNO (32.1) y TREINTA Y DOS
PUNTO DOS (32.2) se requerirá del acuerdo de las Partes, en el entendido
de que ellas no podrán negarse a llegar a un acuerdo sin justa causa. Además,
para que estos contratos sean válidos se requerirán los informes necesarios
de conformidad con la Ley Aplicable. TREINTA Y DOS PUNTO CINCO.-

De la Recuperación de Hidrocarburos Líquidos Condensados del Gas

Natural Asociado.- Cuando mediante la instalación de una planta
procesadora de campo fuere factible la recuperación de los Hidrocarburos
Líquidos Condensados del Gas Natural Asociado producido por la
Contratista, obtenidos después de los separadores convencionales de campo,
la Secretaría dispondrá de dichos Hidrocarburos Líquidos Condensados del
Gas Natural Asociado recobrados, para lo cual realizará todas las inversiones
necesarias y pagará todos los gastos a partir de los separadores
convencionales de campo. La Secretaría podrá solicitar a la Contratista la
instalación y operación de equipos que permitan la recuperación de
Hidrocarburos Líquidos Condensados del Gas Natural Asociado después de

Ve n Ea 105

3439

los separadores convencionales de campo, debiendo la Secretaría realizar los
respectivos reembolsos o pagos que se convengan. TREINTA Y DOS
PUNTO SEIS.- Contratos Modificatorios.- Habrá lugar a la negociación y
suscripción de contratos modificatorios a este Contrato Modificatorio previo
acuerdo de las Partes, conforme lo previsto en la Ley Aplicable. TREINTA
Y DOS PUNTO SEIS PUNTO UNO.- En caso de celebración de contratos
modificatorios a este Contrato Modificatorio en los cuales se varíe por
circunstancias técnicas o económicas, en un porcentaje igual o Superior al
veinte y cinco por ciento (25%) del total de las inversiones estimadas para el
Plan de Actividades (Anexo B) las actividades e Inversiones comprometidas,
se deberá modificar proporcionalmente la tarifa correspondiente,
CLÁUSULA  TRIGÉSIMA TERCERA: SOLUCIÓN DE
CONTROVERSIAS.- TREINTA Y TRES PUNTO UNO.- Negociaciones
Directas Obligatorias.- En todos los conflictos relacionados con la
aplicación, interpretación, ejecución, incumplimiento, así como los efectos
de una terminación anticipada o cualquier otra circunstancia relacionada con
este Contrato Modificatorio, las Partes deberán intentar un arreglo directo
entre ellas. Para ello la Parte afectada deberá presentar una solicitud de
negociaciones directas. Para este efecto, la Parte afectada someterá el
desacuerdo al representante legal de la otra Parte. Si dentro del plazo de
treinta (30) días de haberse referido el desacuerdo, o aquel plazo que
acuerden las Partes, éste no Ibiere sido resuelto, se observará el
procedimiento previsto en la cláusula TREINTA Y TRES PUNTO DOS
(33.2,) TREINTA Y TRES PUNTO TRES (33.3) o en la cláusula TREINTA
Y TRES PUNTO CUATRO (33.4), según fuese el caso. TREINTA Y TRES
PUNTO DOS.- Mediación Facultativa.- A falta de alcanzar un arreglo
directo de las Partes según la cláusula TREINTA Y TRES PUNTO UNO

(33.1), cualquiera de las Partes podrá someter las diferencias al proceso de
106 É

Ó
¿so LÓPR

NOTARIA VIGESIMA SEXTA

4 3440
DR. HOMERO LÓPEZ OBANDO

NOTARIO VIGÉSIMO SEXTO DEL CANTÓN QUITO
DISTRITO METROPOLITANO

mediación (i) a cualquier centro de mediación registrado po
Judicatura o (ii) al procedimiento arbitral previsto en la cláustta
Y TRES PUNTO CUATRO (33.4). TREINTA Y TRES PUNTO T
Consultoría.- En caso de discrepancias técnicas O económicas previstal n
las cláusulas CINCO PUNTO TRES (5.3), OCHO PUNTO DOS o
TREINTA Y SEIS (8.2.36), ONCE PUNTO DOS (11.2), ONCE PUNTO
TRES (11.3) DOCE PUNTO SEIS PUNTO TRES (12.6.3), TRECE
PUNTO SIETE (13.7), QUINCE PUNTO CUATRO (15.4), QUINCE
PUNTO SIETE PUNTO TRES (15.73) y DIECIOCHO PUNTO SEIS
(18.6) de este Contrato Modificatorio, que no hayan sido resueltas
amigablemente entre las Partes según la cláusula TREINTA Y TRES
PUNTO UNO (33.1), la Contratista de manera facultativa podrá referir las
diferencias a un Consultor. El Consultor no podrá pronunciarse sobre la
aplicación de la ley tributaria. TREINTA Y TRES PUNTO TRES PUNTO
UNO.- Para estos efectos, la Parte afectada deberá notificar a la Secretaría su
decisión de someter el desacuerdo al dictamen de un Consultor. TREINTA Y
TRES PUNTO TRES PUNTO DOS.- Para la elección del Consultor, cada
Parte presentará a la otra una lista de tres nombres de candidatos dentro del
plazo de quince (15) días contados a partir de la presentación de la solicitud
de la Contratista. Si uno o más de los Consultores propuestos aparecieren en
ambas listas, el Consultor será seleccionado de entre aquellos que figuren en
ambas listas. Si no hubiese candidatos coincidentes o no existiere acuerdo en
caso de ser dos o más los candidatos coincidentes, las Partes harán sus
mejores esfuerzos para designar al Consultor. Si no hubiese acuerdo entre
ellas para la designación dentro del plazo de siete (7) días, el Consultor será
designado, considerando la materia a tratar, por sorteo de entre los que
constan en el Anexo M. El sorteo se realizará por pedido de cualquiera de las

Partes ante un notario público, debiendo notificar el Notario a la otra parte

¿del Z

3441

con al'menos cuarenta y ocho horas de anticipación a la fecha del sorteo.
TREINTA Y TRES PUNTO TRES PUNTO TRES.- El Consultor deberá ser
nominado y designado” sobre la base de criterios de imparcialidad y
conocimiento técnico sobre la materia objeto de la Consultoría. TREINTA Y
TRES PUNTO TRES PUNTO CUATRO.- Una vez iniciado el
procedimiento, no podrán existir reuniones directas entre una de las Partes
con el Consuitor sin la autorización de la otra. Las Partes presentarán sus
argumentos al Consultor dentro de los treinta (30) días calendario a partir de
la fecha de su designación. Las Partes proporcionarán al Consultor toda la
información, por escrito o en audiencia oral con la evidencia que consideren
que razonablemente requiere para llegar a su dictamen. TREINTA Y TRES
PUNTO TRES PUNTO CINCO.- El Consultor designado elaborará y
entregará el dictamen a las Partes en-el plazo de sesenta (60) días desde la
fecha de su designación. TREINTA Y TRES PUNTO TRES PUNTO SEIÍS.-
Si surgiere una diferencia entre las Partes acerca del sentido, interpretación o
alcance del dictamen, cualquiera de ellas podrá solicitar su corrección o
aclaración mediante comunicación dirigida al Consultor y a la otra Parte,
dentro del plazo de quince días de notificado el dictamen. TREINTA Y
TRES PUNTO TRES PUNTO SIETE.- El dictamen del Consultor tendrá
efecto vinculante y será definitivo para las Partes. TREINTA Y TRES
PUNTO TRES PUNTO OCHO.- Sin embargo, dentro del plazo de quince
días de notificado el dictamen o la corrección o aclaración, las Partes podrán
solicitar la revisión de la decisión conforme el procedimiento de arbitraje
previsto en la cláusula 33.4, únicamente en los siguientes casos: (a) Si el
Consultor se hubiere extralimitado en el mandato otorgado; (b) Si se
demuestra corrupción, vinculación o conflicto de interés del Consultor en la
materia objeto de la controversia; y, (c) En caso que a alguna de las Partes se

le hubiese negado el derecho a la defensa, conforme los plazos previstos en
108

LÓP:
a,

DR,
ON

NOTARIA VIGESIMA SEXTA.

=55-
DR. HOMERO LÓPEZ OBANDO 3144

intervención del Consultor serán por cuenta de la Parte solicitante, a menos
que la Secretaría decidiese que sean por cuenta de las dos Partes, en
proporciones iguales. Para estos efectos la Contratista solicitará el
pronunciamiento respectivo a la Secretaría al momento de notificar la
intención de contar con un consultor conforme la cláusula TREINTA Y
TRES PUNTO TRES PUNTO UNO (33.3.1). TREINTA Y TRES PUNTO
CUATRO.- Arbitraje.- En todos los conflictos relacionados con la
aplicación, interpretación, ejecución, incumplimiento, así como los efectos
de una terminación anticipada del contrato o cualquier violación: de la Ley
Aplicable u otra circunstancia relacionada con este Contrato Modificatorio,
que no hayan sido solucionadas por negociaciones directas según la cláusula
TREINTA Y TRES PUNTO UNO (33.1), o en virtud de la mediación según
la cláusula TREINTA Y TRES PUNTO DOS (33.2), o que no hayan sido
sometidas a dictamen de un Consultor según la cláusula TREINTA Y TRES
PUNTO TRES (33.3) serán resueltas definitivamente mediante un arbitraje
ad-hoc al amparo del Reglamento de Arbitraje de la Comisión de las
Naciones Unidas para el Derecho Mercantil Internacional, UNCITRAL del
año mil novecientos setenta y seis (1976). El arbitraje será administrado
según su cuantía por (1) la Corte Permanente de Arbitraje con sede en La
Haya, en casos cuya cuantía sea indeterminada o supere los diez (10)
millones de Dólares; y (ii) el Centro de Arbitraje y Mediación de la Cámara
de Comercio de Quito en los demás casos. TREINTA Y TRES PUNTO
CUATRO PUNTO UNO.- El lugar del arbitraje será: (a) Santiago de Chile,
Chile, en el caso de la cláusula TREINTA Y TRES PUNTO CUATRO
(33.4) (1D) y (b) Quito, Ecuador en el caso de la cláusula TREINTA Y TRES

Le ]

3443

PUNTO CUATRO (33.4). TREINTA Y TRES PUNTO CUATRO
PUNTO DOS.- El idioma del procedimiento será el castellano. Cualquiera
de las Partes podrá presentar pruebas testimoniales o documentales en un
idioma distinto al castellano, siempre que esa Parte le provea a la otra Parte
una traducción escrita al castellano de dicha prueba testimonial o
documental. TREINTA Y TRES PUNTO CUATRO PUNTO TRES.- El
arbitraje será en Derecho y la normativa aplicable al fondo de la controversia
será el derecho ecuatoriano. TREINTA Y TRES PUNTO CINCO.-
Constitución del Tribunal Arbitral.- El Tribunal Arbitral estará compuesto

por tres (3) miembros. Cada una de las Partes designará a un árbitro, y el
tercero, que actuará como Presidente del Tribunal Arbitral, será designado de
común acuerdo por los dos árbitros designados. Si una Parte se abstiene de
designar a un árbitro dentro de los cuarenta y cinco (45) días calendario
contados a partir de la notificación del inicio del procedimiento, o si los dos
árbitros no se ponen de acuerdo en cuanto a la designación del Presidente del
Tribunal Arbitral dentro de los cuarenta y cinco (45) días contados a partir
de la fecha de designación de los primeros dos árbitros, cualquiera de las
Partes podrá solicitar su designación (a) al Secretario de la Corte Permanente
de Arbitraje con sede en La Haya en el caso de la cláusula 33.4(1), o (b) al
Director dei Centro de Arbitraje y Mediación de la Cámara de Comercio de
Quito en el caso de la cláusula 33.4(ii). Los árbitros para Jos arbitrajes
administrados por la Corte Permanente de Arbitraje con sede en La Haya no
deberán tener la misma nacionalidad de las Partes, salvo pacto en contrario.
TREINTA Y TRES PUNTO SEIS.- Elección.- El arbitraje previsto en esta
cláusula valdrá como elección de vía para la resolución de las desavenencias
derivadas de este Contrato Modificatorio así como también será la vía para la
resolución de controversias derivadas de cualquier Tratado sobre Promoción

y Protección de Inversiones que pudiera ser invocado por la Contratista.
110

LÓPE>
ze %
o

y
1
A

NOTARIA VIGESIMA SEXTA

=56- 3444

DR. HOMERO LÓPEZ OBANDO

NOTARIO VIGÉSIMO SEXTO DEL CANTÓN QUITO
DISTRITO METROPOLITANO

caducidad o guarden relación con sus efectos, no podrán ser resueltas
mediante arbitraje y deberán ser resueltas por los tribunales competentes del
Ecuador. Las controversias sobre actos de la administración tributaria serán
resueltas por los tribunales competentes del Ecuador. TREINTA Y TRES
PUNTO OCHO.- Costos.- El costo del procedimiento será cubierto en partes
iguales, a no ser que el Tribunal, en su laudo, decida lo contrario. TREINTA
Y TRES PUNTO NUEVE.- Ejecución del Laudo.- El Laudo que dicte el
Tribunal Arbitral será de cumplimiento obligatorio para las Partes, sin
perjuicio de los recursos previstos por la ley del lugar del arbitraje (lex
arbitri). CLÁUSULA TRIGÉSIMA CUARTA: COMPROMISOS Y
DECLARACIONES ADICIONALES.- TREINTA Y CUATRO PUNTO

UNO.- Transferencia de Tecnología.- La Contratista se compromete a

propiciar, facilitar y permitir en términos razonables sus experticias técnicas
y tecnologías apropiadas para que sean usadas para la prestación de los
servicios, incluyendo aquellas tecnologías que mejor puedan incrementar el
rendimiento económico o los resultados de los Yacimientos desarrollados y
operados según este Contrato Modificatorio. La Contratista se compromete
también a esforzarse para que el personal ecuatoriano que sea contratado o
asignado a posiciones gerenciales o técnicas dentro de la organización de la
Contratista, reciba adiestramiento en el uso de tales tecnologías cuando la
Contratista las utilicen en el Proyecto. TREINTA Y CUATRO PUNTO
UNO PUNTO UNO.- La Contratista se compromete a propiciar, facilitar y
permitir la transferencia de tecnologia a la Secretaría, a las empresas
nacionales que participen en la ejecución del Proyecto. TREINTA Y

CUATRO PUNTO DOS.- Renuncia de Derechos.- El hecho de que las

Yo) vl Lil

3445

Partes se abstengan de ejercer todos o cualesquiera de sus derechos según
este Contrato Modificatorio o conforme a cualesquiera Ley Aplicable, o
incurra en cualquier demora en ejercerlos, no constituye ni se podrá
interpretar como una renuncia a esos derechos. Si cualquiera de las Partes
omite notificarle a la otra un incumplimiento de los términos y condiciones
de este Contrato Modificatorio, dicha omisión no constituirá una dispensa de
dicho incumplimiento. TREINTA Y CUATRO PUNTO TRES.- Partes
Independientes.- Las Partes declaran que a través de este Contrato
Modificatorio, no se constituye una asociación o sociedad entre ellas,
Ninguna Parte tendrá la autoridad o el derecho, o presentarse como si los
tuviese, de asumir, crear, modificar o extinguir cualquier obligación de
cualquier tipo, expresa o implícita, en nombre o por cuenta de cualquier otra
Parte. La Contratista será considerada en todo momento como una
contratista independiente de servicios y será responsable de sus propias
acciones. TREINTA Y CUATRO PUNTO CUATRO.- Terceros
Beneficiarios.- Salvo en la medida en que se haya acordado expresamente lo
contrario dentro de este Contrato Modificatorio, este Contrato Modificatorio
y todas y cada una de sus estipulaciones son del beneficio exclusivo de las
Partes y sus cesionarios autorizados. Por tanto se entiende que este Contrato
Modificatorio tiene un carácter imbuitu personae. TREINTA Y CUATRO
PUNTO CINCO.- Divisibilidad.- Si algún tribunal, tribunal arbitral, árbitro o
jurisdicción competente considera ilegal, inválida o inejecutable alguna de
las disposiciones o partes de este Contrato Modificatorio o su aplicación: (1)
esas disposiciones o partes podrán ser totalmente separadas del resto de las
disposiciones contractuales; (ii) este Contrato Modificatorio se interpretará y
hará valer como si dicha disposición o parte ilegal, inválida o inejecutable
Jamás hubiere formado parte del mismo; y (iii) las demás disposiciones de

este Contrato Modificatorio continuarán en pleno vigor y efecto, y no se
112

NOTARIA VIGESIMA SEXTA

57
DR. HOMERO LÓPEZ OBANDO

NOTARIO VIGÉSIMO SEXTO DEL CANTÓN QUITO
DISTRITO METROPOLITANO

disposición o parte ilegal, inválida o inejecutable, las Partes negociarán de
buena fe el reemplazo de la misma, con términos tan similares a ella como
sea posible, y que tengan carácter legal, válido y ejecutable. TREINTA Y
CUATRO PUNTO SEIS.- Compromiso contra la Corrupción.- La

Contratista declara y asegura que no ha hecho ni ofrecido y que se
compromete a no hacer ni ofrecer pagos, préstamos u obsequios de dinero u
objetos de valor, directa o indirectamente a (i) un funcionario de autoridad
pública competente alguna ni a empleados de la Secretaría o del Ministerio;
(ii) un movimiento o partido político o miembro del mismo; (iii) cualquier
otra persona, cuando la Parte sepa o haya tenido motivos para: saber que
cualquier parte de dicho pago, préstamo u obsequio será entregada o pagada
directa O indirectamente a cualquier funcionario o empleado público,
candidato, partido político o miembro de éste; o (iv) a cualquier otra Persona
o ente, cuando ese pago pudiere violar las leyes de cualquier jurisdicción
pertinente. La Secretaría podrá dar por terminado este Contrato
Modificatorio en caso que se comprobase a través del debido proceso que la
Contratista ha incumplido la legislación aplicable en materia de prácticas de
corrupción. La Contratista se obliga a tomar todas las medidas necesarias y
razonables para garantizar que sus Subcontratistas, agentes o representantes
involucrados en la ejecución de este Contrato Modificatorio cumplan con
todas las Leyes Aplicables, incluyendo especialmente aquellas normas que
regulan la corrupción administrativa. TREINTA Y CUATRO PUNTO

SIETE.- Negociación de este Contrato Modificatorio.- Las Partes declaran y

reconocen que todas las cláusulas, anexos, términos, condiciones y, en
general, todo el contenido de este Contrato Modificatorio han sido

totalmente negociados, redactados y aceptados por ambas Partes de buena fe

Ye | al 113

3447

y, en consecuencia, ninguna Parte puede alegar en beneficio propio el
desconocimiento de este Contrato Modificatorio o la autoría de ciertos
términos y condiciones de este Contrato Modificatorio a la otra Parte.
Asimismo, las Partes específicamente declaran y garantizan haber contado
con la representación legal apropiada, en el curso de la negociación y
redacción de este Contrato Modificatorio. CLÁUSULA TRIGÉSIMA
OUINTA: REGISTROS, CUANTÍA Y GASTOS.- TREINTA Y CINCO
PUNTO UNO.- Gastos.- Los gastos que ocasione la celebración de este

Contrato Modificatorio y su registro serán cubiertos por la Contratista.

TREINTA Y CINCO PUNTO DOS.- Cuantía.- Por su naturaleza, este

Contrato Modificatorio es de cuantía indeterminada. TREINTA Y CINCO
PUNTO TRES.- Registro de este Contrato.- Dentro del plazo de treinta (30)
días siguientes contados desde la fecha de suscripción de este Contrato
Modificatorio, la Contratista deberá inscribirlo en el Registro de
Hidrocarburos. TREINTA Y CINCO PUNTO CUATRO.- Ejemplares.- La
Contratista entregará diez (10) copias certificadas de este Contrato
Modificatorio a la Secretaría, la que dentro del término de treinta (30) días,
contados a partir de la Fecha de Vigencia, entregará a la Contraloría General
del Estado, Procuraduría General del Estado, al Ministerio de Finanzas, al
Ministerio del Ambiente, Servicio de Rentas Internas y Banco Central del
Ecuador. Usted señor Notario, se servirá agregar las demás cláusulas de rigor
para la plena validez de este Contrato Modificatorio. (firmado) Abogado
Andrés Donoso, portador de la matrícula profesional número ocho mil
cincuenta del Colegio de Abogados de Pichincha.- HASTA AQUÍ EL
CONTENIDO DE LA MINUTA; acto mediante el cual las partes declaran
libre y voluntariamente conocerse entre sí, que queda elevada a escritura
pública con todo su valor legal, leída que les fue a los comparecientes por mí

el Notario en alta y clara voz, se afirman y ratifican en su contenido y para
114

-58-
O LÓR: dE 344
E 7 DR. HOMERO LÓPEZ OBANDO si

NOTARIO VIGÉSIMO SEXTO DEL CANTÓN QUITO
DISTRITO METROPOLITANO

DR.
o

O Li
2 or 1

IN 26
constancia de ello firman juntamente conmigo en unidad de > ado der ¡
va nl]

NOTARIA VIGESIMA SEXTA

cual doy fe.-

f) Sr. Ing. Ramiro Cazar Ayala
SECRETARÍA DE HIDROCARBUROS |

PETROLAMEREC S.A. y FOSFOROCOMP S.A.

ci AHEYVOSUTIST

A
Tac «eto Pia

f) Sr. Marcelo Vicente Aguirre Durán
PETRORIVA S.A.
us. CODIOBFFÍEZ

gmero-López oras /
NOTARIO VIGÉS fo" SEXTO "DEL, CANTÓN QUITO.
E

115

Ministerio de
. Recursos Naturales
4567 No Renovables

GOBIERNO NACIONAL DE
LA REPÚBLICA DELECUADOR

MINISTERIO DE RECURSOS NATURALES NO
RENOVABLES

SECRETARÍA DE HIDROCARBUROS
REGISTRO DE HIDROCARBUROS

En cumplimiento a lo dispuesto en el artículo 12 de la Ley de Hidrocarburos, en
concordancia con el Acuerdo Ministerial Nro. 11549 de 3 de agosto de 1973,
INSCRIBO en el Registro de Hidrocarburos el Contrato Modificatorio a Contrato
de Prestación de Servicios para la Exploración y Explotación de Hidrocarburos
(PETROLEO CRUDO), en el Bloque PINDO de la Región Amazónica
Ecuatoriana, suscrito el 22 de enero del 2011 entre el Estado ecuatoriano a
través de la Secretaría de Hidrocarburos y las Compañías PETROLEOS SUD
AMERICANOS DEL ECUADOR (PETROLAMEREC S.A.), SUDAMERICANA
DE FOSFOROS DEL ECUADOR (FOSFOROCOMP S.A.) y PETRORIVA S.A.,
el que se registra a folios 3334 al 3567.- Quito, a veintiuno de febrero de dos
mil once.

Ing. Ramiro Cazar Ayala |f
SECRETARIO DE HIDROCARB!

HIDROCARE!

